Exhibit 10.1

 

EXECUTION VERSION

 

LICENSE AND COLLABORATION AGREEMENT

 

BY AND BETWEEN

 

THERAVANCE BIOPHARMA IRELAND LIMITED

 

AND

 

MILLENNIUM PHARMACEUTICALS, INC.

 

DATED JUNE 8, 2016

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

LICENSE AND COLLABORATION AGREEMENT

 

This LICENSE AND COLLABORATION AGREEMENT (this “Agreement”), dated as of June 8,
2016 (the “Execution Date”), is by and between THERAVANCE BIOPHARMA IRELAND
LIMITED, a corporation organized under the laws of the state of Ireland having a
principal place of business at Fitzwilliam Hall, Fitzwilliam Place, Dublin 2
Ireland (“TBIL”), and MILLENNIUM PHARMACEUTICALS, INC., a Delaware corporation
having a principal place of business at 40 Landsdowne Street, Cambridge,
Massachusetts, United States 02139 (“Takeda”) (each, a “Party” and collectively,
the “Parties”).

 

WHEREAS, TBIL has discovered and is developing its proprietary compound referred
to by TBIL as TD-8954;

 

WHEREAS, Takeda possesses knowledge and expertise in, and resources for,
developing and commercializing pharmaceutical products for use in the Field in
the Territory (each as defined below); and

 

WHEREAS, TBIL and Takeda desire to establish a collaboration for the research,
development and commercialization of products containing the Compound (as
defined below), subject to and in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the following mutual covenants contained
herein, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions.  Capitalized terms used in this
Agreement shall have the meanings ascribed to such terms in this Agreement,
including as set forth in this Section 1.1:

 

“Abandonment Notice” has the meaning set forth in Section 12.3(d).

 

“Affiliate” means, with respect to any Person, another Person which controls, is
controlled by, or is under common control with such Person for so long as such
control exists.  For purposes of this definition, “control” (including, with
correlative meanings, “controlled by,” “controlling” and “under common control
with”) means (a) the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, or (b) the
ownership, directly or indirectly of more than fifty percent (50%) of the voting
securities or other comparable equity interests (or such lesser percentage which
is the maximum allowed to be owned by a foreign investor in a particular
jurisdiction; provided that such foreign investor has the power to direct the
management and policies of such entity).

 

“Alliance Manager” means, for each Party, an employee a Party or any of its
Affiliates selected to serve as the primary point of contact for the Parties to
exchange

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

1

--------------------------------------------------------------------------------


 

information, facilitate communication, coordinate the Parties’ activities under
this Agreement and provide day-to-day support to the Committees, as set forth
herein.

 

“Applicable Laws” means all applicable laws, statutes, rules, regulations,
orders, directives, decisions, judgments, injunctions, guidelines, ordinances or
other pronouncements of any Governmental Authority.

 

“Aggregate Sales Milestone Event” has the meaning set forth in Section 8.2(c).

 

“Aggregate Sales Milestone Payment” has the meaning set forth in Section 8.2(c).

 

“Audited Party” has the meaning set forth in Section 8.14(a).

 

“Auditing Party” has the meaning set forth in Section 8.14(a).

 

“AW Development and Collaboration Agreement” means the [***] Agreement between
Theravance Biopharma R&D, Inc. and Alfa Wassermann S.p.A., dated October 1,
2012, as amended or as may be amended from time to time.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York, U.S., Dublin, Ireland or Tokyo, Japan
are authorized or required by Applicable Law to remain closed.

 

“Calendar Quarter” means for each Calendar Year, each of the three (3)-month
periods ending March 31, June 30, September 30 and December 31; provided that
the first Calendar Quarter under this Agreement shall extend from the Effective
Date to the end of the first calendar quarter during which the Effective Date
occurs, and the last Calendar Quarter under this Agreement shall end upon the
effective date of the termination and/or expiration of this Agreement.

 

“Calendar Year” means each successive period beginning on January 1 and ending
twelve (12) consecutive calendar months later on December 31; provided that the
first Calendar Year under this Agreement shall extend from the Effective Date to
December 31 of the calendar year during which the Effective Date occurs, and the
last Calendar Year under this Agreement shall end upon the effective date of the
termination and/or expiration of this Agreement.

 

“Clinical Trial” means a test or study in human subjects or patients that is
required to obtain one (1) or more Regulatory Approvals.  For clarity, “Clinical
Trial” excludes any Post-Marketing Study.

 

“Closing” has the meaning set forth in Section 10.5(d)(iv).

 

“Collaboration” has the meaning set forth in Section 2.1.

 

“Combination Product” means any pharmaceutical product, including all forms,
presentations, strengths, doses and formulations (including any method of
delivery), containing the Compound in combination with at least one other
therapeutically active ingredient, whether

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

2

--------------------------------------------------------------------------------


 

packaged together as separate doses or a fixed dose in the same therapeutic
formulation but in any event sold as a single unit or a bundled product at a
single price.

 

“Commercialize”, “Commercializing” or “Commercialization” means all activities
related to marketing, promotion, distribution, and sale, including detailing,
advertising, sales force training, invoicing and booking sales, paying all
governmental rebates which are due and owing, ordering, processing, invoicing,
collection, distribution, receivables and returns, scientific and medical
affairs, Post-Marketing Studies, post-approval supply chain security and brand
protection, post-approval anti-counterfeiting enforcement actions (including
Internet countermeasures, collaborating with law enforcement and seeking
criminal restitution), Manufacturing for commercial sale and all post-Regulatory
Approval activities for maintaining Regulatory Approvals.  For clarity,
“Commercialization” shall not include Development.

 

“Commercialization Plan” has the meaning set forth in Section 5.2.

 

“Commercially Reasonable Efforts” means, with respect to an objective or
obligation of a Party under this Agreement, those good faith, diligent efforts
and resources (including financial resources) to achieve such objective or
satisfy such obligation, that such Party would normally use to achieve a similar
objective or satisfy a similar obligation under similar circumstances (it being
understood and agreed that such efforts and resources shall be consistent with
those efforts and resources commonly used by such Party under similar
circumstances for similar compounds or products owned by it or to which it has
similar rights, which compound or product, as applicable, is at a similar stage
in its development or product life and is of similar market potential) taking
into account: [***].  For clarity and notwithstanding anything to the contrary
in this Agreement, “Commercially Reasonable Efforts” shall not take into account
any [***].  Commercially Reasonable Efforts shall be determined on a [***], and
it is anticipated that the [***] that constitute Commercially Reasonable Efforts
with respect to a [***].  Notwithstanding anything to the contrary in this
Agreement, neither Party shall be obligated to Develop, seek Regulatory Approval
for, or Commercialize a Product in a manner that is inconsistent with Applicable
Laws.

 

“Committee” means the JSC or any other working group established in accordance
with Article II.

 

“Competing Product” means any [***].

 

“Competing Product Transaction” has the meaning set forth in Section 10.6(b).

 

“Competing Program” has the meaning set forth in Section 10.6(b).

 

“Competition Filings” has the meaning set forth in Section 10.5(d)(ii).

 

“Compound” means (a) the chemical compound coded by TBIL as TD-8954, the
chemical structure of which is set forth in Exhibit 1.1(a) and (b) any salt
form, hydrate, solvate, prodrug or ester form of the compound described in
subsection (a).

 

“Confidential Information” has the meaning set forth in Section 9.1.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

3

--------------------------------------------------------------------------------


 

“Confidentiality Agreement” means the Confidentiality Agreement (Mutual
Disclosure) dated as of November 19, 2014 between Theravance Biopharma US, Inc.
and Takeda Pharmaceuticals International, Inc.

 

“Contracting Party” has the meaning set forth in Section 3.4.

 

“Control” or “Controlled” means (a) with respect to any Intellectual Property,
the legal authority or right (whether by ownership, license or otherwise, other
than pursuant to a license or sublicense granted under this Agreement) of a
Party or its Affiliates (as applicable) to grant a license or a sublicense in,
to, or under such Intellectual Property to the other Party, and (b) with respect
to any documents or materials, possession by and the ability of a Party or its
Affiliates to provide the other Party with, or with access to, such documents
and materials, each of the foregoing (a) and (b), as provided under this
Agreement and without violating the terms of any agreement with a Third Party. 
For clarity, if a Party or its Affiliates can only grant a license or
sublicense, or provide or provide access, of limited scope, for a specific
purpose, or under certain conditions, “Control” or “Controlled” shall be
construed to so limit such license, sublicense, or provision.

 

“Controlling Party” has the meaning set forth in Section 12.4(b).

 

“Co-Promote” has the meaning set forth in Section 5.6.

 

“Cover” means, with respect to a particular Patent, in the absence of a license,
(a) with respect to any particular material, compound or product, the making,
using, offering for sale, selling, importing or exporting of such material,
compound or product; or (b) to the extent  no material, compound or product is
specified, the practicing of the applicable invention, discovery or process, in
each case of (a) and (b) would infringe a Valid Claim of such Patent (or, in the
case of a Patent that has not yet issued, would infringe such Valid Claim if
such Patent were to issue).

 

“CMC Activities” means the activities conducted to generate the chemistry,
manufacturing and controls section of an IND or application for Regulatory
Approval.

 

“CVOT” means any cardiovascular outcomes trial in humans which is required by a
Regulatory Authority to obtain or maintain Regulatory Approval in a
jurisdiction, including such circumstances where such Regulatory Authority
requires such trial be: (a) completed prior to submission of the application for
Regulatory Approval; (b) conducted in connection with the granting of Regulatory
Approval; or (c) conducted after the granting of Regulatory Approval in such
jurisdiction.

 

“Designee” has the meaning set forth in Section 15.8(a)(xv).

 

“Develop,” “Developing” or “Development” means all activities related to
(a) research, non-clinical and pre-clinical studies, Clinical Trials, toxicology
testing, statistical analysis or reporting, or preparing or submission of
applications to support Clinical Trials or for Regulatory Approval, or
(b) Manufacturing of compounds and products for such activities, including
formulation, bulk production, fill/finish, manufacturing process development, or

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

4

--------------------------------------------------------------------------------


 

manufacturing or quality assurance technical support.  For clarity,
“Development” shall not include any Commercialization activities.

 

“Development Budget” has the meaning set forth in Section 4.2(c)(iii).

 

“Development Plan” has the meaning set forth in Section 4.2(a).

 

“Disclosing Party” has the meaning set forth in Section 9.1.

 

“Dispute” has the meaning set forth in Section 16.1.

 

“Effective Date” means the date on which HSR Act clearance has been obtained
under Section 10.5(b).

 

“EMA” means the European Medicines Agency or any successor agency thereto.

 

“EU” means the member states of the European Union, as constituted from time to
time.

 

“EU5” means France, Germany, Italy, Spain or the United Kingdom and including,
in each case, the territories and possessions of each country.

 

“Exploit” and “Exploitation” means to make, have made, import, export,
distribute, use, have used, sell, have sold, or offer for sale, including to
Develop, Commercialize, Manufacture, have Manufactured, register, enhance,
improve or otherwise dispose of.

 

“FD&C Act” means the U.S. Federal Food, Drug, and Cosmetic Act and the
regulations promulgated thereunder.

 

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

 

“Field” means the treatment, prevention, palliation, or diagnosis of any disease
or medical condition in humans.

 

“First Commercial Sale” means, on a country-by-country and Product-by-Product
basis, the first sale of a Product under this Agreement by or on behalf of
Takeda, its Affiliates or its Sublicensees to a Third Party for use, consumption
or resale of the Product in a country in the Territory in the Field where
Regulatory Approval of the Product has been obtained and where the sale results
in a recordable Net Sale.  Sale of a Product under this Agreement by Takeda to
an Affiliate of Takeda or a Sublicensee of Takeda shall not constitute a First
Commercial Sale unless such Affiliate or such Sublicensee is the end user of
such Product or such sale otherwise results in a recordable Net Sale.  Also, any
transfer or disposition of a Product under this Agreement by or on behalf of
Takeda, its Affiliates or its Sublicensees in a jurisdiction where Regulatory
Approval for that Product has not yet been granted and is required for
commercial sale shall not constitute a First Commercial Sale under this
Agreement.

 

“First Submission” has the meaning set forth in Section 16.1(c)(ii).

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

5

--------------------------------------------------------------------------------


 

“Force Majeure” has the meaning set forth in Section 17.6.

 

“FTE” means the equivalent of a full-time employee’s (i.e., one
(1) fully-committed employee or multiple partially-committed employees
aggregating to one full-time employee) work time actually spent on performance
of the activities under this Agreement over a twelve (12)-month period
(including normal vacations, sick days and holidays) (which shall be deemed to
consist of 1900 hours per year).  If any employee works partially on such
activities under this Agreement and partially on other work in a given twelve
(12)-month period, the full-time equivalent to be attributed to such employee’s
work hereunder shall be equal to the percentage of such employee’s total work
time in such period that such employee spent working on activities under this
Agreement.  In no event shall any one employee be counted as more than one
(1) FTE.  “FTE” excludes work time of general corporate or administrative
personnel.  For the avoidance of doubt, “FTE” only applies to employees of a
Party, and does not apply to consultants or contract-employees of a Party.

 

“GAAP” means generally accepted accounting principles as applicable in the U.S.,
as consistently applied.

 

“Generic Product” means on a country-by-country and product-by-product basis
(such product, the “Reference Product”), a pharmaceutical product (other than
the Reference Product) that (a) is sold by any Third Party in such country
(other than Takeda’s licensees or sublicensees or any other Person in a chain of
distribution originating from Takeda, its Affiliates or sublicensees),
(b) contains the same active ingredients as the applicable Reference Product and
if such Reference Product contains more than one active ingredient, the ratio of
the dosage of each active ingredient in such pharmaceutical product as compared
to the total dosage of all active ingredients in such pharmaceutical product is
the same as such ratios for such Reference Product, and (c) is approved for
marketing or sale in such country based on an NDA, an abbreviated new drug
application submitted to the FDA pursuant to Section 505(j) of the FD&C Act or
the foreign equivalent of any of the foregoing, in each case that relies on or
references any finding of safety and/or effectiveness in the Regulatory Approval
for such Reference Product, including pursuant to Section 505(b)(2) and/or
505(j) of the FD&C Act or any foreign equivalent thereof.

 

“Good Clinical Practices”, GCP” or “cGCP” means the then-current good clinical
practice standards throughout the Territory for the design, conduct,
performance, monitoring, auditing, recording, analyses and reporting of Clinical
Trials, including, as applicable, (a) the ICH Harmonised Tripartite Guideline
for Good Clinical Practice (CPMP/ICH/135/95) and any other guidelines for good
clinical practice for trials on medicinal products in the EU, (b) U.S. Code of
Federal Regulations Title 21, Parts 50 (Protection of Human Subjects), 56
(Institutional Review Boards) and 312 (INDs), and (c) any similar Applicable
Laws in any relevant country that provide for, among other things, assurances
that the clinical data and reported results are credible and accurate and
protect the rights, integrity, and confidentiality of trial subjects.

 

“Good Laboratory Practices”, “GLP” or “cGLP” means the then-current good
laboratory practice standards throughout the Territory, including, as
applicable, (a) the current good laboratory practice standards promulgated or
endorsed by the FDA as defined in 21 C.F.R. Part 58 and (b) and similar
Applicable Laws in any relevant country.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

6

--------------------------------------------------------------------------------


 

“Good Manufacturing Practices”, “GMP”, or “cGMP” means the then-current good
manufacturing practices throughout the Territory, including, as applicable,
(a) the principles detailed in the U.S. Current Good Manufacturing Practices, 21
C.F.R. Parts 210 and 211, (b) the Rules Governing Medicinal Products in the EU,
Volume IV - Guidelines to Good Manufacturing Practice for Medicinal Products for
Human and Veterinary Use, (c) the principles detailed in the ICH Q7 guidelines,
and (d) any similar Applicable Laws in any relevant country.

 

“Government Proceeding” means any action, suit, claim, arbitration, mediation,
proceeding, audit, hearing, inquiry, or investigation (in each case, whether
civil, criminal, administrative or investigative) commenced or brought by any
Governmental Authority.

 

“Governmental Authority” means any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, local, county, city, municipal
or other political subdivision of any such government or any supranational or
multinational organization, in each case having jurisdiction over the applicable
subject matter.

 

“Health Care Laws” means all Applicable Laws related to the business of the
Parties such as: (i) the FD&C Act; (ii) Applicable Laws pertaining to privacy,
data protection, data transfer and information security, and the regulations
promulgated pursuant to such statutes; (iii) the Controlled Substances Act (21
U.S.C. § 801 et seq.); (iv) all applicable federal, state, local and all
applicable foreign health care related fraud and abuse, false claims, and
anti-kickback laws, including the U.S. Anti-Kickback Statute (42 U.S.C. §
1320a-7b(b)), the U.S. Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h) and
similar gift and disclosure laws, the U.S. Civil False Claims Act (31 U.S.C.
§ 3729 et seq.), the criminal False Claims Law (42 U.S.C. § 1320a-7b(a)), all
criminal laws relating to health care fraud and abuse, including 18 U.S.C. §§
286 and 287, and the health care fraud criminal provisions under the U.S. Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) (42 U.S.C. §
1320d et seq.), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary
penalties law (42 U.S.C. § 1320a-7a), HIPAA, as amended by the Health
Information Technology for Economic and Clinical Health Act (42 U.S.C. § 17921
et seq.); (v) Medicare (Title XVIII of the Social Security Act); (vi) Medicaid
(Title XIX of the Social Security Act); and (vii) all regulations promulgated
under the laws described in the foregoing clauses (i)-(vi).

 

“Housemark” has the meaning set forth in Section 11.2(a).

 

“HSR Act” means, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

 

“IFRS” means International Financial Reporting Standards, as consistently
applied.

 

“IND” means any Investigational New Drug application (including amendments and
supplements thereto), as described in the FD&C Act, that is required to be filed
with the

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

7

--------------------------------------------------------------------------------


 

FDA, and similar filings or submissions with Regulatory Authorities outside the
U.S., each of which is necessary to commence or conduct clinical testing of
pharmaceutical products in humans in the applicable country (including clinical
trial applications and clinical trial exemptions).

 

“Indemnified Party” has the meaning set forth in Section 14.3(a).

 

“Indemnifying Party” has the meaning set forth in Section 14.3(a).

 

“Indemnification Notice” has the meaning set forth in Section 14.3(a).

 

“Indemnity Payment” has the meaning set forth in Section 14.4(a).

 

“Indication” means a human disease or medical condition which is approved by a
Regulatory Authority to be included as a discrete claim (as opposed to a subset
of a claim) in the Labeling of a Product based on the results of a Phase III
Clinical Trial(s) sufficient to support Regulatory Approval of such claim.

 

“Infringement Action” has the meaning set forth in Section 12.4(b).

 

“Infringement Notice” has the meaning set forth in Section 12.4(a).

 

“Intellectual Property” means all Patents, Know-How, Trademarks, copyrights and
copyrightable subject matter (including rights in computer software), rights in
databases, compilations and data, and any and all other intellectual property
and industrial property rights now known or hereafter recognized in any country
throughout the world, whether registered or not, together with all applications
and registrations therefor.

 

“IV Formulation” means a formulation of the Product for intravenous
administration.

 

“Joint Know-How” has the meaning set forth in Section 12.2.

 

“JSC” has the meaning set forth in Section 2.3(a).

 

“JSC Member” has the meaning set forth in Section 2.3(b).

 

“Know-How” means data, results, technology and information of any type
whatsoever, in tangible or intangible form, including know-how, knowledge,
techniques, practices, methods, processes, discoveries, developments,
inventions, specifications, formulations, formulae, designs, trade secrets,
information included in regulatory filings or with respect to materials or
compositions of matter, including marketing and supply information, software,
algorithms, marketing reports and plans, market research, expertise, test data
(including pharmacological, biological, chemical, biochemical, toxicological,
preclinical and clinical test data), analytical and quality control data,
stability data, and other study data and procedures.

 

“Knowledge” means, as applied to a Party, that such Party shall be deemed to
have knowledge of a particular fact or other matter to the extent that a
reasonably prudent person

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

8

--------------------------------------------------------------------------------


 

with primary responsibility for the applicable subject matter (whether an
officer or employee of such Party) knew or should have known of such fact or
other matter.

 

“Labeling” means any and all labels, labeling, packaging, package inserts and
outserts, labels for samples, and promotional materials for any Product in the
Field in the Territory.

 

“License Arbitrator” has the meaning set forth in Section 16.1(c)(i).

 

“License Terms” has the meaning set forth in Section 16.1(c).

 

“Losses” has the meaning set forth in Section 14.1.

 

“Major Market Country” means any of the U.S., EU5 and Japan.

 

“Manufacture” or “Manufacturing” means all activities related to the
manufacturing of any Product, or any ingredient thereof, including producing,
manufacturing for clinical use or commercial sale, processing, filling,
finishing, labeling, in-process and product testing, release, quality assurance
activities related to manufacturing and release, handling and storage, placebos
and comparator agents, as applicable, and ongoing stability and regulatory
activities related to any of the foregoing.

 

“Milestone Event” has the meaning set forth in Section 8.2(a).

 

“Milestone Payment” has the meaning set forth in Section 8.2(a).

 

“NDA” or “New Drug Application” means a new drug application submitted to the
FDA pursuant to 21 C.F.R. §314, seeking permission to market a Product for use
in the Field in the U.S.

 

“Net Sales” means the gross amount invoiced of a Product sold by or on behalf of
Takeda, its Affiliates, or its Sublicensees, less the following deductions
provided by Takeda, its Affiliates or its Sublicensees to any Third Party, to
the extent reasonable and customary and actually allowed and incurred with
respect to such sales:

 

(a)                                 cash, trade or quantity discounts,
charge-back payments, and rebates actually granted to trade customers, managed
health care organizations, pharmaceutical benefit managers, group purchasing
organizations and national, state, or local governments;

 

(b)                                 discounts provided in connection with
coupon, voucher or similar patient programs;

 

(c)                                  credits and allowances actually granted
upon damaged goods, rejections, or returns of such Products, including in
connection with recalls and the actual amount of any write-offs for bad debt
(provided that amounts subsequently recovered will be treated as Net Sales);

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

9

--------------------------------------------------------------------------------


 

(d)                                 packaging, freight and insurance charges
actually allowed or paid for delivery of Products, to the extent actually paid
and any customary payments with respect to the Product actually paid to
wholesalers or other distributors; and

 

(e)                                  taxes (other than income or withholding
taxes), duties, tariffs, mandated contribution or other governmental charges
levied on the sale of such Product, including VAT, excise taxes, sales taxes,
and that portion of the annual fee on prescription drug manufacturers imposed by
the Patient Protection and Affordable Care Act, Pub. L. No. 111-148 (as
amended), that Takeda, its Affiliates or Sublicensees, as applicable, reasonably
allocate on a pro rata basis to sales of such Product in accordance with
Takeda’s, its Affiliates’ or Sublicensees’ standard policies and procedures
consistently applied across all of its products, as applicable, in each case, to
the extent non-creditable or refundable.

 

Sales or other transfers of Products between and among Takeda, any of its
Affiliates or any of its Sublicensees which are subsequently resold or to be
resold by such Affiliates or Sublicensees shall not be Net Sales, but any
subsequent sale or other transfer of such Products to a Person who is not an
Affiliate or Sublicensee shall be Net Sales.

 

For purposes of determining Net Sales, a Product shall be deemed to be sold when
recorded by or on behalf of Takeda, its Affiliates or its respective
Sublicensees in accordance with IFRS.  For clarity, a particular deduction set
forth above may only be accounted for once in the calculation of Net Sales and
to the extent these deductions are refunded or credited by Third Parties or
government agencies, such refunds or credits shall be added back in the
calculation of Net Sales.  Products transferred to Third Parties in connection
with clinical or non-clinical research or trials or as Product samples shall
give rise to Net Sales only to the extent that Takeda or any of its Affiliates
or Sublicensees invoices or receives amounts therefor. For the avoidance of
doubt, as applied for all purposes in this Agreement, Net Sales shall be
accounted for in accordance with standard accounting practices, as practiced by
Takeda, its Affiliates or its respective Sublicensees in the relevant country in
the Territory; provided that such accounting is in accordance with IFRS, as
consistently applied in such country in the Territory.

 

The Net Sales of any Combination Product:

 

(x)  for which the Compound and other active ingredient(s) of such Combination
Product are each sold separately by Takeda, or any of its Affiliates or
Sublicensees, in such country, then Net Sales for such Combination Product in
such country shall be calculated by multiplying actual Net Sales of such
Combination Product in such country by the fraction A/(A+B), where A is the
total sales (as measured by IMS or a similar data vendor) of both the branded
and generic Single Active Product divided by the total units (as measured by IMS
or a similar data vendor) of both the branded and generic Single Active Product
as the only active ingredient, and B is total Net Sales (as measured by IMS or a
similar data vendor) of both the branded and generic other active
ingredient(s) in the Combination Product divided by the total units (as measured
by IMS or a similar data vendor).

 

(y)  for which (i) the Compound is/are sold separately by Takeda or any of its
Affiliates or Sublicensees in such country and (ii) the other active
ingredient(s) in the Combination

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

10

--------------------------------------------------------------------------------


 

Product is/are not sold separately by Takeda or any of its Affiliates or
Sublicensees in such country, then Net Sales for such Combination Product in
such country shall be calculated by multiplying actual Net Sales of such
Combination Product in such country by the fraction A/D, where A is the average
Net Sales price of the Single Active Product of the Product, as sold separately
by Takeda or any of its Affiliates or Sublicensees in such country, and D is the
average Net Sales price of the Combination Product as sold separately by Takeda
or any of its Affiliates or sublicensees in such country; and

 

(z) for which neither clause (x) nor clause (y) above is applicable, the Parties
shall determine Net Sales for such Combination Product in such country by mutual
agreement based on the relative contribution of the Product and the other active
ingredient(s) in the Combination Product.

 

“New York Courts” has the meaning set forth in Section 16.1(b).

 

“Non-Contracting Party” has the meaning set forth in Section 3.4.

 

“Non-Controlling Party” has the meaning set forth in Section 12.4(b).

 

“Non-Prosecuting Party” has the meaning set forth in Section 12.3(c).

 

“Non-U.S. Competition Filings” has the meaning set forth in Section 10.5(b)(ii).

 

“Notice Period” has the meaning set forth in Section 15.3.

 

“Ongoing Trial” means any Clinical Trial for the Product where the first subject
has been dosed and for which all activities related to such Clinical Trial has
not reached Study Completion.

 

“Oral Formulation” means a formulation of the Product for oral administration
(such as a tablet or capsule).

 

“Paragraph IV Notice” means (a) a notice under 21 U.S.C. §355(b)(2)(A)(iv) or
355(j)(2)(A)(vii)(IV) concerning any Product or (b) any substantially similar
notice provided under any Applicable Laws outside the U.S.

 

“Patents” means all patents and patent applications and substitutions,
divisions, continuations, continuations-in-part, any patent issued with respect
to any such patent applications, any reissue, reexamination, restorations,
patents from post-grant proceedings, utility models or designs, renewal or
extension (including any supplementary protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent, and all counterparts thereof in any country.

 

“Person” means a limited or general partnership, joint venture, limited
liability company, corporation, firm, trust, unincorporated organization or
association, Governmental Authority, or any other entity, or an individual.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

11

--------------------------------------------------------------------------------


 

“Phase II Clinical Trial” means a Clinical Trial the principal purpose of which
is to make a preliminary determination that a pharmaceutical product is safe for
its intended use and to obtain sufficient information about such product’s
efficacy or dose-response information, in a manner which is consistent with 21
C.F.R. § 312.21(b).

 

“Phase III Clinical Trial” means a pivotal Clinical Trial or comparable
registrational clinical trial with a defined dose or a set of defined doses of a
pharmaceutical product designed to determine efficacy and safety of such product
for the Indication being studied, in a manner which is consistent with 21 C.F.R.
§ 312.21(c).

 

“Post-Marketing Study” shall mean any study conducted with respect to a Product
after submission of an application for Regulatory Approval for such Product,
whether initiated by a Party or at the request of an applicable Governmental
Authority, to delineate additional information about a drug’s risks, benefits,
and optimal use, including safety surveillance studies, pharmacoeconomic
studies, pharmacoepidemiology studies, studies relating to different dosing or
schedules of administration, studies of the use of the drug in other patient
populations or other stages of the disease, or studies of the use of the drug
over a longer period of time.  For clarity, Post-Marketing Studies shall not
include studies designed to determine the efficacy of a drug for an Indication
for which Regulatory Approval has not been granted or studies that are otherwise
required to obtain or maintain Regulatory Approval.

 

“Pricing Approval” means the approval, agreement, determination, or decision
from a Regulatory Authority establishing the price for a Product that can be
charged to consumers and/or will be reimbursed by Governmental Authorities in a
given country within the Territory, as required by Applicable Law in such
country prior to the sale of the Product in such country.

 

“Product” means any Single Active Product or Combination Product.

 

“Product Complaint” means any written, verbal, or electronic expression of
dissatisfaction regarding any Product sold by or on behalf of Takeda or any of
its Affiliates or Sublicensees within the Territory, including reports of actual
or suspected product tampering, contamination, mislabeling, or inclusion of
improper ingredients.

 

“Product Share” means, with respect to a Product in a country in the Territory,
the units (as measured by IMS or a similar data vendor) of a Party’s branded
version of such Product divided by the sum of the branded Product units plus
Generic Product units of such Product in such country, in each case normalized
for dosage strength.

 

“Product Trademark” means, with respect to each Product, any Trademarks used in
connection with Commercialization of the Product for use in the Field in the
Territory.

 

“Prosecuting Party” has the meaning set forth in Section 12.3(c).

 

“Prosecution Activities” has the meaning set forth in Section 12.3(a).

 

“Public Official” means any Person holding, representing or acting on behalf of
a Person holding a legislative, administrative or judicial office, and any
Person employed by,

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

12

--------------------------------------------------------------------------------


 

representing or acting on behalf of a Governmental Authority or enterprise
thereof, public international organization, any representative or official of a
political party or any candidate for any political office or any official or
employee of any state owned or controlled entity.

 

“Publishing Party” has the meaning set forth in Section 9.4.

 

“PVA” has the meaning set forth in Section 6.2.

 

“Recall” has the meaning set forth in Section 6.1.

 

“Receiving Party” has the meaning set forth in Section 9.1.

 

“Regulatory Approvals” means, with respect to any Product in a country in the
Territory, all approvals (such as an NDA), including any Pricing Approvals, if
applicable, necessary for the commercial sale of such Product in the Field in
such country in the Territory. Regulatory Approvals shall not include any INDs
or any approval required solely for Development or other pre-Commercial
activities with respect to any Product.

 

“Regulatory Approval Milestone” has the meaning set forth in Section 8.2(b)(i).

 

“Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other Governmental
Authority in any country in the Territory with authority over the Development or
Commercialization of any Product for use in the Field under this Agreement,
including the FDA, the EMA and the Japanese Ministry of Health, Labour and
Welfare.

 

“Regulatory Exclusivity” means any exclusive marketing rights or regulatory
exclusivity conferred by any Regulatory Authority with respect to a Product
(excluding Patents), including rights conferred in the U.S. under the
Hatch-Waxman Act or the FDA Modernization Act of 1997 (including pediatric
exclusivity), or rights similar thereto outside the U.S.

 

“Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, INDs, Regulatory
Approvals and other filings and submissions made to, received from or otherwise
conducted with a Regulatory Authority that are necessary or reasonably useful in
order to Exploit a Product in the Field in the Territory.  For the avoidance of
doubt, “Regulatory Materials” shall include, with respect to Products, all INDs,
Regulatory Approval applications, Regulatory Approvals, Pricing Approvals and
amendments and supplements for any of the foregoing, as well as the contents of
any minutes from meetings (whether in person or by audio conference or
videoconference) with a Regulatory Authority.

 

“Regulatory Transfer Date” has the meaning set forth in Section 4.9(b).

 

“Reimbursed Expenses” has the meaning set forth in Section 8.6.

 

“Restricted Activities” has the meaning set forth in Section 10.6(a).

 

“Retained Information” has the meaning set forth in Section 15.8(c).

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

13

--------------------------------------------------------------------------------


 

“Royalties” has the meaning set forth in Section 8.3(a).

 

“Safety Reasons” means that a Product has caused or based on objective
scientific or clinical evidence, is reasonably likely to cause [***] that (when
considered in their totality) is reasonably likely: (a) [***]; or (b) if
Regulatory Approval has already been obtained, [***].

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Second Submission” has the meaning set forth in Section 16.1(c)(ii).

 

“Shelving Breach” has the meaning set forth in Section 15.7.

 

“Single Active Product” means any pharmaceutical product, including all forms,
presentations, strengths, doses and formulations (including any method of
delivery) containing the Compound as the sole therapeutically active ingredient.

 

“Study Completion” means completion of the analytical efforts including creation
and validation of study data tabulation model data conversion (SDTM), Clinical
Data Interchange Standards Consortium analysis data model datasets (CDISC ADaM),
and tables, listings and figures in accordance with the pre-specified
statistical analysis plan (to be finalized before database lock).

 

“Subcontractor” has the meaning set forth in Section 3.3.

 

“Sublicensee” means a Third Party or Affiliate to whom Takeda (or Takeda’s
sublicensee to the extent permitted hereunder) grants a sublicense under the
TBIL Technology to the extent permitted hereunder.  For clarity, a “Sublicensee”
will include a Third Party to whom Takeda grants rights to distribute any
Products for use in the Field in any country in the Territory if such
distributor pays Takeda royalties or other amounts based upon the net sales of
such Products by such distributor rather than transfer price for such Product
supplied by or on behalf of Takeda.

 

“Takeda FTE Rate” means a rate of $[***] USD per FTE in the first consecutive
twelve (12)-month period, such amount to be adjusted on an annual basis by the
average of the percentage increases or decreases, if any, in the US CPI-U for
such twelve (12)-month period.

 

“Takeda Indemnitee” has the meaning set forth in Section 14.1.

 

“Takeda Internal Costs” means, with respect to a particular activity, the
product of (a) the total number of FTEs, as determined by the number of Takeda’s
and its Affiliates’ personnel that are conducting such activities and (b) the
Takeda FTE Rate.

 

“Takeda Know-How” means, to the extent Controlled by Takeda or any of its
Affiliates at any time during the Term, all Know-How that is necessary or useful
to Exploit any Product to the extent permitted hereunder or is actually
incorporated, or actually used, by Takeda or its Affiliates in the Exploitation
of any Product during the Term.  Notwithstanding the foregoing, in no event
shall the Takeda Know-How include any Patents.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

14

--------------------------------------------------------------------------------


 

“Takeda Patents” means to the extent Controlled by Takeda or any of its
Affiliates at any time during the Term, all Patents that Cover any Product, or
would otherwise be necessary or useful to Exploit any Product for use in the
Field throughout the Territory to the extent permitted hereunder or that Cover
any subject matter actually incorporated, or actually used, by Takeda or any of
its Affiliates in the Exploitation of any Product during the Term. 
Notwithstanding the foregoing, in no event shall the Takeda Patents include any
Know-How.

 

“Takeda Proposed Terms” has the meaning set forth in Section 16.1(c)(ii).

 

“Takeda Technology” means the Takeda Patents, the Takeda Know-How and Takeda’s
interest in any Joint Know-How.

 

“Taxes” has the meaning set forth in Section 8.12.

 

“TBIL Agreements” has the meaning set forth in Section 10.5(f)(v).

 

“TBIL Indemnitee” has the meaning set forth in Section 14.2.

 

“TBIL FTE Rate” means a rate of $[***] USD per FTE in the first consecutive
twelve (12)-month period, such amount to be adjusted on an annual basis by the
average of the percentage increases or decreases, if any, in the US CPI-U for
such twelve (12)-month period.

 

“TBIL Internal Costs” means, with respect to a particular activity, the product
of (a) the total number of FTEs, as determined by the number of TBIL’s and its
Affiliates’ personnel that are conducting such activities and (b) the TBIL FTE
Rate.

 

“TBIL Know-How” means to the extent Controlled by TBIL or any of its Affiliates
at any time during the Term, all Know-How that is necessary or useful to Exploit
any Product to the extent permitted hereunder.  Notwithstanding the foregoing,
in no event shall the TBIL Know-How include any Patents.

 

“TBIL Patents” means to the extent Controlled by TBIL or any of its Affiliates
at any time during the Term, all Patents that Cover the Products or would
otherwise be necessary or useful to Exploit any Product for use in the Field
throughout the Territory to the extent permitted hereunder, including those
Patents set forth in Exhibit 1.1(b).  Notwithstanding the foregoing, in no event
shall the TBIL Patents include any Know-How.

 

“TBIL Proposed Terms” has the meaning set forth in Section 16.1(c)(ii).

 

“TBIL Technology” means the TBIL Patents, the TBIL Know-How and TBIL’s interest
in any Joint Know-How.

 

“Term” has the meaning set forth in Section 15.1.

 

“Terminated Country” has the meaning set forth in Section 15.8(a)(i).

 

“Territory” means worldwide.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

15

--------------------------------------------------------------------------------


 

“Third Party” means any Person other than TBIL or Takeda or their respective
Affiliates.

 

“Third Party Claim” has the meaning set forth in Section 14.1.

 

“Third Party Expenses” means out-of-pocket payments made to a Third Party for
services and/or goods provided in connection with the activities contemplated
under the Development Plan or the Commercialization Plan or otherwise as
expressly provided in this Agreement.

 

“Third Party Fees” has the meaning set forth in Section 15.8(a)(x).

 

“Third Party Infringement” has the meaning set forth in Section 12.4(a).

 

“Third Party IP” has the meaning set forth in Section 8.4(a).

 

“Trademarks” means all registered and unregistered trademarks, service marks,
trade dress, trade names, logos, insignias, domain names, symbols, designs, and
combinations thereof.

 

“Transfer Plan” has the meaning set forth in Section 4.3(a).

 

“Transferred Regulatory Materials” has the meaning set forth in Section 4.9(a).

 

“United States,” “US” or “U.S.” means the United States of America, including
its territories and possessions.

 

“Upfront Payment” has the meaning set forth in Section 8.1.

 

“US CPI-U” means the Consumer Price Index for All Urban Consumers: U.S. City
Average (all items) published by the U.S. Department of Labor, Bureau of Labor
Statistics (or its successor equivalent index).

 

“Valid Claim” means (a) a claim of an issued and unexpired Patent (including the
term of any patent term extension, supplemental protection certificate, renewal
or other extension) (i) which has not been revoked or held to be unpatentable,
invalid or unenforceable in a final decision of a court or other Governmental
Authority of competent jurisdiction from which decision no appeal can be further
taken or has been taken within the time allowed for appeal, and (ii) which has
not been finally abandoned, disclaimed or admitted to be invalid or
unenforceable through reissue, re-examination, disclaimer or otherwise; or (b) a
claim of a pending Patent application (whether filed before or after the
Effective Date), which claim has been pending less than six (6) years from the
original priority date of such claim in a given jurisdiction, unless or until
such claim thereafter issues as a claim of an issued patent (from and after
which time the same shall be deemed a Valid Claim subject to
subsection (a) above), and which claim was filed and is being prosecuted in good
faith and has not been cancelled, withdrawn or abandoned or finally rejected by
an administrative agency action from which no appeal can be taken.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

16

--------------------------------------------------------------------------------


 

“Velusetrag” means (a) the chemical compound
N-{(1R,3r,5S)-8-[(2R)-2-hydroxy-3-(N-methylmethanesulfonamido)propyl]-8-azabicyclo[3.2.1]octan-3-yl}-2-oxo-1-(propan-2-yl)-1,2-dihydroquinoline-3-carboxamide
having the chemical structure set forth in Exhibit 1.1(c) and (b) [***].

 

“Withholding Party” has the meaning in Section 8.12(a).

 

ARTICLE II
COLLABORATION AND GOVERNANCE

 

2.1                               Scope of Collaboration.  Subject to the terms
and conditions of this Agreement, the Parties shall cooperate in good faith to
Develop and Commercialize the Products for use in the Field in the Territory
(the “Collaboration”).

 

2.2                               Governance, Generally.  The Parties hereby
acknowledge and agree that the Committees and the procedures set forth in this
Article II have been established in order to manage, oversee and coordinate the
Collaboration under this Agreement.  When making a decision or otherwise
resolving a dispute under this Article II, each Party shall, acting in good
faith and a manner consistent with its respective rights and obligations under
this Agreement, attempt to reach consensus.

 

2.3                               Joint Steering Committee.

 

(a)                                 Purpose:  Within thirty (30) days of the
Effective Date, the Parties shall establish a joint steering committee (the
“JSC”), which shall have the following responsibilities:

 

(i)                                     providing a forum for the overall
coordination, communication, and oversight of the Collaboration;

 

(ii)                                  managing, reviewing and discussing the
overall strategy for Developing and Commercializing the Products hereunder;

 

(iii)                               reviewing and approving any Development
Plans and any material modifications thereof or material amendments thereto;

 

(iv)                              reviewing and approving the plans with respect
to a CVOT and any material modifications thereof and material amendments
thereto; provided, that, such review and approval right would only apply to the
extent TBIL is reimbursing Takeda’s expenses related to a CVOT pursuant to
Section 8.7;

 

(v)                                 reviewing and commenting on any
Commercialization Plans and any material modifications thereof or material
amendments thereto;

 

(vi)                              life cycle management of the Products;

 

(vii)                           establish any working teams or subcommittees;

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

17

--------------------------------------------------------------------------------


 

(viii)                        provide a forum for the Parties to discuss and
attempt to resolve disputes referred to the JSC; and

 

(ix)                              such other responsibilities assigned to the
JSC by this Agreement as the Parties may mutually agree to further the purposes
of this Agreement.

 

(b)                                 Membership.  The JSC shall initially consist
of six (6) members who have appropriate seniority and expertise (each, a “JSC
Member”), three (3) of whom shall be designated by Takeda and three (3) of whom
shall be designated by TBIL.

 

(c)                                  JSC Meetings.  The Parties shall endeavor
to have the JSC’s first meeting within forty-five (45) days after its
establishment.  Thereafter, except as otherwise agreed by the Parties, the JSC
shall hold at least four (4) meetings per Calendar Year spaced at reasonably
regular intervals (as agreed upon by the JSC).  A JSC meeting shall not be
effective unless at least half of each Party’s JSC’s Members is present.  JSC
meetings may occur either (i) in person at either Party’s facilities or at such
locations as the Parties otherwise agree, or (ii) by audio or video
teleconference; provided that unless the Parties mutually agree otherwise, at
least one JSC meeting will be held in person each Calendar Year.

 

(d)                                 Decision-Making.  The JSC shall be
responsible for making decisions within the scope of its decision-making
authority as set forth in this Agreement (including Section 2.3(a)), which
decisions shall be made by consensus, with each Party having, collectively,
among its respective JSC Members, one (1) vote, subject to Section 2.6.

 

(e)                                  Meetings After First Commercial Sale. 
Subject to Section 2.7(e), upon First Commercial Sale of a Product in the U.S or
EU5, the Parties will discuss the frequency of JSC meetings.  Thereafter, unless
mutually agreed by the Parties, the JSC shall meet at least once every six
(6) months.

 

2.4                               Other Working Groups.  From time to time, the
JSC may establish and delegate duties to other working groups to oversee
particular projects or activities which are within the authority of the JSC as
provided in Section 2.3 (which working groups may be established on an ad hoc
basis for a specific project or such other basis as the JSC determines);
provided that in no event shall such duties and responsibilities exceed the
power and authority assigned to the JSC hereunder and further provided that the
JSC may not delegate to any working group the authority to make decisions with
respect to any matter for which it has decision-making authority.  Each such
working group shall be constituted as agreed upon by the Parties and shall
operate as the JSC determines.

 

2.5                               Alliance Managers.  Promptly following the
Effective Date (but in no event later than within fifteen (15) Business Days
thereof), each Party shall designate an Alliance Manager, which may be changed
by such Party from time to time upon written notice to the other Party.

 

2.6                               Committee Dispute Resolution Procedures.

 

(a)                                 Working Group Disputes.  If, for any reason
any working group (as established in accordance with Section 2.4) is unable to
reach a consensus regarding a matter within the scope of its authority within
[***] days of such matter being first referred to such

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

18

--------------------------------------------------------------------------------


 

working group by either Party or any of its respective members, then the matter
shall be referred, in writing, by either Party to the JSC for determination.

 

(b)                                 Referral to Officers.  If, for any reason,
the JSC is unable to reach a consensus regarding a matter within the scope of
its decision-making authority (including matters that are referred to the JSC in
accordance with Section 2.6(a)) within [***] days of such matter being first
referred to the JSC by either Party or any of its respective members, then the
matter shall be referred to the Chief Executive Officer of Takeda or other
appropriate senior executive officer designated by Takeda, and the Chief
Executive Officer of the ultimate parent company of TBIL or other appropriate
senior executive officer designated by TBIL (collectively, the “Officers”), with
decision-making authority for the applicable matter for resolution by consensus.

 

(c)                                  Resolution.  If, for any reason, the
Officers (or such other senior executive officer(s) described in Section 2.6(b),
as applicable) are unable to resolve, in writing and by consensus, a matter
referred to them under Section 2.6(b) within [***] days of such matter being
first referred them, then Takeda’s Officer shall have the final decision-making
authority on such matter, and the course of action determined by Takeda’s
Officer shall be undertaken, except that Takeda’s Officer shall not use such
final decision-making authority (including by amending the Development Plan) in
a manner that would materially increase or accelerate any financial obligation
or resource commitment (including the total number of FTEs) of TBIL, or
otherwise be inconsistent with this Agreement.

 

2.7                               General Principles.

 

(a)                                 Each Committee shall not have any authority
beyond the specific responsibilities set forth in this Agreement for such
Committee.  The Parties acknowledge and agree that none of the JSC, any working
groups, or the Officers have the power to amend, modify or waive compliance
under any of the terms or conditions of this Agreement.

 

(b)                                 Each of Takeda and TBIL may replace any of
its Committee members at any time, provided that prior written notice or prior
notice by email, to the other Party shall be required before any such member is
replaced.  A Party may designate a substitute to temporarily attend and perform
the functions of such Party’s Committee member at any Committee meeting.  Each
Party shall be permitted to appoint as Committee members individuals who are not
employees of such Party or any of its Affiliates; provided that the other Party
grants prior written consent (which consent may be granted or denied at such
other Party’s sole discretion).  Each Committee may change the number of its
members upon mutual agreement of the Parties; provided that such agreement shall
be in writing or by email, and unless otherwise agreed by the Parties, the JSC
shall always have equal representation of the Parties thereon.  Each Party may
invite individuals who are not members of such Committee to attend Committee
meetings; provided that prior written notice or prior notice by email shall be
required before the applicable meeting; and provided, further, that any invitee
who is not an employee or designee of such Party (nor any of its Affiliates)
shall only have the right to attend such Committee meeting with the prior
written or email consent of the other Party (such consent not to be unreasonably
withheld, conditioned or delayed) and under a written obligation of
confidentiality and non-use consistent

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

19

--------------------------------------------------------------------------------


 

with the provisions set forth in Article IX.  Notwithstanding the foregoing, the
Alliance Managers may attend Committee meetings without such notice.

 

(c)                                  The JSC shall be chaired by a Takeda JSC
Member.  The chairperson shall be responsible for calling and leading meetings
and preparing and circulating an agenda for any upcoming meeting; provided that
such agenda shall include items proposed by either Party no less than five
(5) Business Days prior to such meeting.  The Alliance Managers (or their
respective designees) shall be responsible for preparing reasonably detailed
written minutes of the JSC’s meetings that reflect all material decisions made
at such meetings.  For clarity, the chairperson shall have no additional powers
or rights beyond those held by the other JSC members.  The Alliance Managers (or
their respective designees) shall send draft meeting minutes to each member of
the JSC for review and approval within [***] Business Days after the applicable
JSC meeting, and such minutes shall be deemed approved unless [***] JSC members
objects to the accuracy of the minutes within [***] Business Days of receipt.

 

(d)                                 In the event that either Party believes that
the time periods set forth in this Article II would hinder or delay any
Development activities or otherwise materially adversely affect the Products or
patient safety or violate Applicable Laws hereunder, the Parties shall, upon
mutual agreement, reduce such time periods as reasonably necessary to prevent
such hindrance or delay.  Notwithstanding anything to the contrary in this
Agreement, in the event a matter is in dispute at any Committee, Takeda shall
have the right to exercise its final decision-making authority under
Section 2.6(c) at any time (i.e., without the escalation procedure set forth in
Section 2.6(a) or Section 2.6(b)) after notifying the JSC and giving TBIL a
reasonable opportunity, based on the circumstances, but in no event greater than
[***] Business Days, to respond, if in Takeda’s reasonable judgment, compliance
with the escalation procedures set forth in Section 2.6(a) and 2.6(b) (including
as modified by the preceding sentence) would result in a violation of any
Applicable Law or would have a material adverse effect on patient safety;
provided that such right shall not be exercised in a manner that overrides any
express provision of this Agreement (other than Sections 2.6(a) and (b)).

 

(e)                                  Each Committee shall continue to exist
until the first to occur of (i) the Parties mutually agreeing to dissolve it or
(ii) TBIL providing Takeda written notice of its intention to dissolve and no
longer participate in such Committee.  In the event that any Committee (other
than the JSC) is dissolved pursuant to the foregoing sentence, TBIL’s powers and
responsibilities within such Committee shall automatically be assumed by the JSC
(or Takeda as set forth in the following sentence if the JSC is also
dissolved).  In the event the JSC is dissolved, TBIL’s powers and
responsibilities within the JSC shall automatically be assumed by Takeda and
Takeda shall have the right to make all decisions previously under the
decision-making authority of the JSC.

 

(f)                                   Each Party shall bear its own expenses in
connection with its activities under this Article II, including the attendance
and participation at any of the Committee meetings, including travel expenses,
and the Parties shall share equally any joint expenses (such as conference room
rental and the like).

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

20

--------------------------------------------------------------------------------


 

ARTICLE III
LICENSE GRANTS

 

3.1                               License Grants to Takeda and Sublicensing
Rights.

 

(a)                                 License Grant.  Subject to the terms and
conditions of this Agreement, TBIL and its Affiliates hereby grant to Takeda a
non-transferable (except as permitted by Section 17.8), sublicenseable (to the
extent permitted in Section 3.1(b)), exclusive (including as to TBIL and its
Affiliates) (subject to Section 3.5) license under the TBIL Technology solely to
Exploit the Compound and the Products for use in the Field throughout the
Territory.

 

(b)                                 Sublicensing Rights of Takeda.  Subject to
Section 3.4, Takeda shall have the right to grant sublicenses (through multiple
tiers) under the license granted to Takeda pursuant to Section 3.1(a) to (i) its
Affiliates; (ii) any Third Party with written notice to TBIL anywhere in the
Territory outside any Major Market Country; or (iii) subject to TBIL’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed), any Third Party in any Major Market Country.

 

3.2                               License Grants to TBIL.

 

(a)                                 License Grant.  Subject to the terms and
conditions of this Agreement, Takeda and its Affiliates hereby grant to TBIL and
its Affiliates a non-transferable (except as permitted by Section 17.8),
non-sublicenseable, non-exclusive license under the Takeda Technology solely to
the extent necessary for TBIL to perform its obligations under this Agreement
and subject to the terms hereof.

 

3.3                               Subcontracting.  Each Party shall be permitted
to use Third Party subcontractors to perform activities for which such Party is
responsible (each, a “Subcontractor”), subject to the terms hereof (including
Section 3.4); provided that TBIL’s use of a Subcontractor shall be limited to
performance of its obligations under Article VII, unless otherwise agreed by the
JSC.  TBIL shall obtain Takeda’s prior written consent prior to engaging any
such Subcontractor (which consent shall not be unreasonably withheld,
conditioned or delayed).

 

3.4                               Sublicensing and Subcontracting Conditions. 
Each sublicense that Takeda grants to a Sublicensee (or such Sublicensee grants
to another Sublicensee) or subcontract that a Party grants to a Subcontractor
(the “Contracting Party”) shall be granted pursuant to an agreement which (a) is
subject to, and consistent with, the terms and conditions of this Agreement, and
(b) includes provisions at least as protective of the other Party (the
“Non-Contracting Party”) as the provisions of this Agreement, and (c) if the
Sublicensee or Subcontractor (as applicable) is a Third Party, is in writing. 
For clarity, the granting of a sublicense or subcontract hereunder shall not
relieve the Contracting Party of any of its obligations hereunder and the
Contracting Party shall cause its Sublicensees and Subcontractors to comply, and
shall remain responsible for its Sublicensees’ and Subcontractors’ compliance,
with all of the terms hereof applicable to the Non-Contracting Party.  In the
case of any sublicense (but not subcontract), Takeda shall provide TBIL with a
true and complete copy of each such written agreement (and any amendment
thereto) entered into with a Third Party no later than [***] days after each
such agreement (or any amendment thereto) has been executed; provided that
Takeda shall have the right to redact commercially sensitive information from
such copies, provided that Takeda shall not redact any information that pertains
to the compliance of such written agreement with this Section 3.4.  For

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

21

--------------------------------------------------------------------------------


 

clarity, information regarding the scope of the license grants, territory and/or
term of each such sublicense shall not be considered commercially sensitive (and
shall not be redacted).

 

3.5                               Retained Rights.  Notwithstanding Section 3.1,
TBIL expressly reserves all rights in, to, and under the TBIL Technology solely
to the extent necessary to perform its obligations under this Agreement.

 

3.6                               No Implied License.  Except as expressly
provided in this Article III or elsewhere in this Agreement, neither Party will
be deemed by this Agreement to have granted to the other Party or its
Affiliates, any license or other rights, express or implied, under such Party’s
Intellectual Property, whether by implication, estoppel or otherwise.

 

ARTICLE IV
DEVELOPMENT ACTIVITIES

 

4.1                               Overview of Development.  Subject to the terms
and conditions of this Agreement, the Parties intend to collaborate to Develop
the Products for use in the Field in the Territory under the general direction
and oversight of the JSC or such other applicable Committee that is designated
such responsibility.

 

4.2                               Development Plan.

 

(a)                                 General.  The Parties shall use Commercially
Reasonable Efforts to Develop the Products in accordance with a comprehensive
plan for such Development (the “Development Plan”) as described in
Section 4.2(c).  Takeda shall be responsible for those activities set forth in
the Development Plan and TBIL shall perform no Development activities unless
both expressly set forth in the Development Plan and agreed upon in writing by
TBIL (including documentation in the JSC minutes) in its sole discretion.  The
Development Plan shall encompass all Products under Development by Takeda, its
Affiliates, its Sublicensees and its Subcontractors under this Agreement.

 

(b)                                 Development Plan.  Within [***] days
following the first meeting of the JSC, Takeda shall prepare and submit to the
JSC for review and approval the Development Plan.

 

(c)                                  Development Plan Contents.  The Development
Plan shall set forth in reasonable detail the objectives and planned tasks for
Development of at least one (1) Product intended to support its Regulatory
Approval in the Major Market Countries.  Without limiting the foregoing, the
Development Plan shall include for such Development:

 

(i)                                     any material Development activities
(including Clinical Trials, research or manufacturing activities) that are to be
conducted by or on behalf of each Party, its Affiliates and its Sublicensees and
the estimated timeline for completing each such Development activity;

 

(ii)                                  planned regulatory strategy for obtaining
Regulatory Approval for at least one (1) Product in the Major Market Countries;
and

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

22

--------------------------------------------------------------------------------


 

(iii)                               an estimated annual budget of Third Party
Expenses that are expected to be incurred under the Development Plan during the
period for which the applicable Development Plan relates (the “Development
Budget”).

 

4.3                               Transfer of Technology and Responsibilities.

 

(a)                                 Transfer Plan.  As soon as practicable after
the Effective Date, but in no event later than [***], the Parties shall
(i) develop and agree on a transition plan (the “Transfer Plan”) under which, in
accordance with the terms hereof, TBIL will transfer to Takeda all TBIL Know-How
that exists or is anticipated to exist at the time TBIL completes its activities
under the Transfer Plan and (ii) use reasonable efforts to complete the
activities thereunder.  For clarity, the Parties acknowledge that the activities
under the Transfer Plan are separate from the activities contemplated under the
Development Plan and that those activities under the Transfer Plan may continue
beyond the Regulatory Transfer Date.  TBIL shall use Commercially Reasonable
Efforts to conduct the activities set forth in the Transfer Plan, and Takeda
shall cooperate in good faith to support and provide assistance to TBIL in
connection therewith.  In the event that, following completion of the activities
set forth in the Transfer Plan, at any time during the Term, Takeda believes
that it has not received certain TBIL Know-How described in the Transfer Plan,
Takeda shall provide written notice to TBIL and TBIL shall promptly transfer
such TBIL Know-How to Takeda.  During the Term, periodically upon Takeda’s
reasonable written request, TBIL shall transfer to Takeda all TBIL Know-How then
existing and that has not been previously transferred to Takeda.

 

(b)                                 Transfer Plan Expenses. Except as expressly
set forth in Section 7.2, each Party shall be responsible for those internal
expenses incurred in furtherance of the Transfer Plan.  Takeda shall reimburse
TBIL for its Third Party Expenses reasonably incurred in furtherance of the
Transfer Plan (if any).  Takeda shall reimburse TBIL for such Third Party
Expenses in accordance with Section 8.6.

 

4.4                               Development Updates and Development Plan
Amendments.

 

(a)                                 Development Updates.  Each Party (to the
extent applicable with respect to TBIL) shall submit periodic reports to the JSC
on a semi-annual basis, describing its activities under the Development Plan,
together with all results and data generated therefrom during the reporting
period.

 

(b)                                 Development Plan Amendments.  From time to
time as necessary after the approval of the first Development Plan, Takeda shall
prepare and submit for approval to the JSC, any updates to the Development
Plan.  Once approved by the JSC, each amended Development Plan shall become
effective and supersede the previous Development Plan as of the date of such
approval.

 

4.5                               TBIL Approval of Development of Oral
Formulation.  Takeda and its Affiliates and its and their respective
Sublicensees [***], provided, that TBIL may only [***] (a) [***] or (b) TBIL or
its current licensee, pursuant to the [***].

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

23

--------------------------------------------------------------------------------


 

4.6                               Material Changes to Development Timelines.  In
the event that either Party reasonably believes that there will be a material
delay in the Development timeline as compared to the Development timeline in the
then-current Development Plan, such Party shall, as soon as reasonably
practicable after such Party or any of its Affiliates becomes aware of such
delay or at the next regularly scheduled meeting of the JSC, whichever is
sooner, notify the other Party in writing and, if the other Party reasonably
requests, the JSC shall promptly discuss the strategy to mitigate the effects
of, and otherwise limit, such delay.

 

4.7                               Development Expenses.  Except as set forth in
Section 8.7, Takeda shall have sole responsibility for all expenses incurred in
connection with Development of the Products for use in the Field throughout the
Territory after the Effective Date.  Takeda shall reimburse TBIL for the TBIL
Internal Costs and TBIL’s and its Affiliates’ Third Party Expenses incurred in
furtherance of the Development Plan.  Takeda shall reimburse TBIL in accordance
with Section 8.6. For the avoidance of doubt, Takeda shall have no obligation to
reimburse TBIL’s FTE costs related to TBIL’s participation on any Committee or
its participation in connection with the review of any Regulatory Materials or
attendance at any meetings with Regulatory Authorities.

 

4.8                               Development Records.  Each Party shall
maintain current and accurate records of all Development activities conducted by
or on behalf of such Party, its Affiliates or, in the case of Takeda, its
Sublicensees in connection with this Agreement, and all data and other
information collected or resulting from such work.  Such records shall properly
reflect all work done and results achieved in the performance of the Development
activities in sufficient detail and in good scientific manner appropriate for
regulatory and patent purposes.  Each Party shall document all non-clinical and
preclinical studies and Clinical Trials to be conducted pursuant to the
Development Plan (to the extent applicable with respect to TBIL) in formal
written study reports according to applicable national and international
(e.g., ICH, GCP, and GLP) guidelines.

 

4.9                               Regulatory.  The regulatory strategy for the
Products for use in the Field within the Territory shall be consistent with the
overall objective of obtaining Regulatory Approval for the Products in
accordance with the Development Plan.

 

(a)                                 Transfer of Regulatory Filings and
Regulatory Responsibilities.  Within [***] days of the Effective Date or such
other time as otherwise agreed upon by the Parties, TBIL shall perform those
reasonable activities that are required to assign to Takeda each IND filed by or
on behalf of TBIL for the Products, and within [***] days of the Effective Date,
TBIL shall provide Takeda with copies (which may be electronic unless otherwise
required by Applicable Laws) of all other Regulatory Materials that support such
IND(s) or otherwise pertain to such Products, including: (i) all data contained
therein and all supporting documents created for, submitted to or received from
an applicable governmental agency or Regulatory Authority relating to such
Regulatory Materials; and (ii) other documentation or Know-How reasonably
necessary or useful in order to Exploit such Product, including any
registrations and licenses, regulatory drug lists, advertising and promotion
documents shared with Regulatory Authorities, adverse event files, complaint
files, Manufacturing records, CMC materials and master files (the “Transferred
Regulatory Materials”).  Upon Takeda’s reasonable request, TBIL shall transfer
to Takeda all data, information and other materials underlying or supporting
such Transferred Regulatory Materials with respect to each Product.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Ownership of Regulatory Approvals.  Unless
otherwise agreed to by the Parties, after TBIL completes transfer to Takeda of
the Transferred Regulatory Materials with respect to the Products, Takeda shall
own, and hold in its name, the IND and all other Regulatory Materials (including
all Regulatory Approvals) for such Products with respect to the Field within the
Territory.   The date upon which TBIL transfers to Takeda the ownership of the
IND Controlled by TBIL for the Products (and any applications therefor) shall be
deemed the “Regulatory Transfer Date”.

 

(c)                                  Regulatory Activities and Cooperation. 
Unless otherwise agreed upon by the Parties, after the Regulatory Transfer Date,
Takeda shall be the lead party for all regulatory-related activities with
respect to such Products and TBIL shall not communicate or correspond with any
Regulatory Authority with respect to such Products without the prior written
consent of Takeda unless such communication or correspondence is required to
comply with Applicable Laws, in which case TBIL shall, to the extent
practicable, notify Takeda and obtain Takeda’s written consent prior to engaging
in such communication or submitting such correspondence; provided that, upon
TBIL’s request, Takeda shall: (i) provide TBIL with drafts of all material
Regulatory Materials reasonably in advance of submission to a Regulatory
Authority for TBIL’s review and comment and  reasonably consider incorporating
TBIL’s reasonable comments in connection therewith, (ii) provide TBIL with a
copy, in electronic form if reasonably practicable, of all material Regulatory
Materials submitted to or received from a Regulatory Authority, promptly, but in
no event later than [***] Business Days after receipt or submission thereof, and
(iii) notify TBIL reasonably prior to any material meetings and material
conferences related to the Products with Regulatory Authorities and unless
precluded by Applicable Law, upon TBIL’s request, TBIL may attend and observe
(and, upon Takeda’s request or written consent, which may be withheld or granted
at Takeda’s sole discretion, participate in) such meetings; provided that,
unless otherwise agreed to by Takeda, no more than [***] of TBIL’s employees or
its designees may attend a meeting with the FDA and no more than [***] of TBIL’s
employees or its designees may attend a meeting with any other Regulatory
Authority, and (iv) upon TBIL’s request, provide TBIL with all reports and
minutes from all such material meetings and conferences.

 

4.10                        Clinical Trial Transparency.  Both Parties agree to
collaborate to maintain compliance with all Applicable Laws related to clinical
trial transparency, as well as any industry guidelines/codes of conduct, or
other obligations that may apply to the sponsor of any Clinical Trial and/or the
owner of any Regulatory Approval hereunder.  The Parties shall cooperate to
maintain clinical trial transparency consistent with the sponsor’s clinical
trial registration, summary result, and data sharing transparency policies and
will support disclosure of information as needed based on the needs of the
sponsor of the study or the Regulatory Approval holder hereunder.  Each Party
agrees to register any Clinical Trials conducted by or on behalf of such Party,
or any of its Affiliates or in the case of Takeda, its Sublicensees, under an
IND in connection with this Agreement in any clinical trial registry (e.g.,
clinicaltrials.gov) as required by Applicable Laws; provided that each Party
shall use reasonable efforts to inform the other Party prior to posting the
results of any such Clinical Trial on any clinical trial registry (e.g.,
clinicaltrials.gov).  Subject to the foregoing obligation to inform TBIL, TBIL
further agrees to allow Takeda to post the clinical trial results of such
Clinical Trials conducted by or on behalf of TBIL and its Affiliates and to link
the registry to the clinical results of all studies that are the basis for the
efficacy claims for the Product in the Territory, and the results of any
additional

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

25

--------------------------------------------------------------------------------


 

studies that are conducted after filing for or obtaining Regulatory Approval
that provide additional information that is relevant to the use of Products in
the Field in the Territory.  Takeda shall be responsible for registering in the
appropriate clinical trial registry and posting the results of all Clinical
Trials, Post-Marketing Studies or other studies, in each case, performed by or
on behalf of Takeda, its Affiliates and its Sublicensees for Products in the
Field as required by Applicable Laws.

 

ARTICLE V
COMMERCIALIZATION

 

5.1                               Overview of Commercialization.

 

(a)                                 General Objectives.  Subject to the terms of
this Agreement, Takeda shall use Commercially Reasonable Efforts to
Commercialize at least one (1) Product for use in the Field in the Territory.

 

5.2                               Commercialization Plan

 

(a)                                 General.  Takeda shall Commercialize the
Product hereunder in accordance with a reasonably detailed plan for such
Commercialization (each, a “Commercialization Plan”). The Commercialization Plan
shall encompass all Products to be Commercialized by Takeda, its Affiliates, its
Sublicensees and its Subcontractors under this Agreement.

 

(b)                                 Commercialization Plan.  At least [***]
months prior to the first anticipated Regulatory Approval of a Product in a
Major Market Country, the JSC shall commence discussions regarding the
Commercialization strategy with respect to such Product.  Takeda shall submit to
the JSC for its review, discussion and comment, an initial draft
Commercialization Plan for each Product approximately [***] months prior to the
first anticipated Regulatory Approval in a Major Market Country (the date for
which shall be determined by the JSC).  Following the JSC’s timely review,
discussion, and comment (which Takeda shall reasonably consider in good faith),
Takeda shall finalize the Commercialization Plan and provide a copy thereof to
the JSC.  Takeda shall be responsible for those activities set forth in the
Commercialization Plan and except as set forth in Section 5.6, TBIL shall
perform no Commercialization activities unless both expressly set forth in the
Commercialization Plan and agreed upon in writing by TBIL in its sole
discretion.

 

(c)                                  Contents.  The Commercialization Plan shall
include for such Commercialization:

 

(i)                                     high-level plan for pre-launch, launch
and subsequent Commercialization activities, including a conceptual description
of any promotional campaigns (in accordance with Section 5.6);

 

(ii)                                  any Post-Marketing Studies; and

 

(iii)                               estimated market and sales forecasts for
Major Market Countries.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

26

--------------------------------------------------------------------------------


 

5.3                               Commercialization Updates; Amendments to
Commercialization Plan.

 

(b)                                 Beginning [***] days before the expected
First Commercial Sale of any Product in any country in the Territory, Takeda
will provide the JSC with updates, at each JSC meeting, of the material
Commercialization activities conducted for the Products throughout the
Territory.

 

(c)                                  On or before [***] of each year during the
Term (unless the Parties otherwise agree in writing), Takeda shall prepare and
submit to the JSC for its review, discussion, and comment, any updates to the
Commercialization Plan.  Following the JSC’s review, discussion, and comment
(which Takeda shall reasonably consider in good faith), Takeda shall finalize
the Commercialization Plan and such amended Commercialization Plan shall become
effective and supersede the previous Commercialization Plan as of the date of
such finalization.

 

5.4                               Commercialization Expenses.  Except as set
forth in Section 8.7, Takeda shall have sole responsibility for its expenses
incurred in connection with Commercialization of the Products for use in the
Field throughout the Territory under this Agreement.  Takeda shall reimburse
TBIL for the TBIL Internal Costs and TBIL’s and its Affiliates’ Third Party
Expenses incurred in furtherance of the Commercialization Plan, in each case,
solely with respect to those TBIL Internal Costs and Third Party Expenses
incurred in accordance with the Commercialization Plan, and with respect to the
TBIL Internal Costs, solely for those specific activities conducted by employees
within the functional areas identified in the Commercialization Plan.

 

5.5                               Bundling.  Takeda shall not, and shall ensure
that its Affiliates and Sublicensees do not, bundle or include any Product as
part of any multiple product offering or discount or price in a manner that
disadvantages such Product in order to primarily benefit sales or prices of
other products.

 

5.6                               TBIL U.S. Co-Promote.  No later than [***]
months prior to a Product’s anticipated First Commercial Sale in the U.S., TBIL
may request, in writing, that Takeda grant TBIL the right to co-promote such
Product in the U.S. (“Co-Promote”).  At Takeda’s sole discretion, but in any
event, within [***] days of TBIL’s written request, Takeda may agree to grant
TBIL the right to Co-Promote such Product in the U.S.   If Takeda grants TBIL
the right to Co-Promote in the U.S., the Parties will promptly negotiate and
enter into a separate co-promote agreement for the Commercialization of such
Product in the Field in the U.S. by Takeda and TBIL, on mutually agreeable terms
as to the manner of such Co-Promote, and the JSC will promptly amend the
Commercialization Plan to address the transition of promotional activities from
Takeda to both Parties.  For the avoidance of doubt, Takeda, at its sole
discretion, will determine (i) whether to grant TBIL the right to Co-Promote and
if granted, (ii) the promotional activities that TBIL may engage in with respect
to such right.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

27

--------------------------------------------------------------------------------


 

ARTICLE VI
RECALLS AND OTHER CORRECTIVE ACTIONS AND RELATED MATTERS

 

6.1                               Recalls and Other Corrective Actions.  Prior
to the Regulatory Transfer Date, decisions with respect to any recall, market
withdrawal, or other corrective action related to such Product for use in the
Field in the Territory (each, a “Recall”) shall be made by TBIL, in consultation
with the JSC, and all expenses of such Recall shall be the responsibility of
TBIL.  In the event that Takeda believes that a Recall of a particular Product
may be required prior to the Regulatory Transfer Date, Takeda shall promptly
notify TBIL and TBIL shall take such notice into consideration and decide
whether such Recall is required.  After the Regulatory Transfer Date, decisions
with respect to any Recall of such Product shall be made by Takeda, at its sole
discretion, and all expenses of such Recall shall be the responsibility of
Takeda.  In the event that TBIL believes that a Recall may be required, TBIL
shall promptly notify Takeda and Takeda shall take such notice into
consideration and decide whether such Recall is required.  Prior to the
Regulatory Transfer Date, the Parties shall jointly determine, and after the
Regulatory Transfer Date, Takeda shall determine in its sole discretion, acting
reasonably and in good faith and without inappropriately denigrating the Product
or the Parties, any actions taken or public statements made in connection with
any Recall of such Product and TBIL shall, upon Takeda’s reasonable written
request, cooperate in such actions.

 

6.2                               Adverse Event Reporting and Safety Data
Exchange.

 

(a)                                 Unless otherwise agreed by the Parties, the
specific details regarding the management of safety information including
adverse events reports related to the Development and the Commercialization of
the Products in the Territory will be delineated in a separate global
pharmacovigilance agreement (the “PVA”) that shall be agreed to by the Parties
as soon as reasonably practicable after the Effective Date.  Following execution
of the PVA, in the event of an express conflict between this Section 6.2 and the
PVA, the terms and conditions of the PVA shall control.

 

(b)                                 Prior to the Effective Date, TBIL shall have
established a global safety database.  Prior to the Regulatory Transfer Date,
TBIL shall, to the extent required by Applicable Laws, be responsible for
monitoring all clinical experiences, maintaining such global safety database,
safety monitoring, pharmacovigilance surveillance, compliance and filing of all
required safety reports to Regulatory Authorities in the Territory with respect
to the Product, including annual safety reports.  In accordance with the
Transfer Plan, TBIL shall transfer to Takeda the global safety database for the
Product to Takeda.  At the time of the transfer, TBIL shall confirm in writing
that all safety data related to the Product is accurately reflected in the
global safety database then-existing and being maintained by TBIL.  After the
Regulatory Transfer Date, Takeda will assume responsibility for monitoring all
clinical experiences, maintaining the global safety database, safety monitoring,
pharmacovigilance surveillance, compliance and filing of all required safety
reports to Regulatory Authorities in the Territory with respect to the Product,
including annual reports, and shall carry out such responsibility in compliance
with all Applicable Laws during the remainder of the Term.  Until such time as
the global safety database for a Product is transferred to Takeda hereunder and
thereafter in the event TBIL receives any safety updates with respect to such
Product, TBIL shall prepare and provide to Takeda on a timely basis any safety
updates received by or on behalf of TBIL or any of its Affiliates and/or
Sublicensees; provided that in no case shall the exchange of information related
to adverse events occur later than [***] days for any fatality and/or
life-threatening safety event,

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

28

--------------------------------------------------------------------------------


 

[***] days for other related serious adverse events, and [***] days for other,
non-serious adverse events.

 

6.3                               Notifications of Regulatory Events.

 

(a)                                 (i) Prior to the Regulatory Transfer Date,
TBIL shall, and (ii) after the Regulatory Transfer Date, Takeda shall, without
limiting any other term or condition hereof, notify the JSC, as soon as
reasonably practicable, of any action by, or notice or other information that
such Party or any of its Affiliates receives (directly or indirectly) from, any
Third Party (including any Governmental Authority), which: (1) considered in
light of all other information related to the Product, raises any material
concerns regarding the safety of the Product; (2) is reasonably likely to lead
to a Recall or clinical hold with respect to such Product; or (3) constitutes a
notice of an investigation or formal inquiry by any Regulatory Authority
regarding such Product.

 

(b)                                 Without limiting Section 6.3(a) or any other
term or condition hereof, (i) before the Regulatory Transfer Date, TBIL shall,
and (ii) after the Regulatory Transfer Date, Takeda shall: notify the other
Party if such Party or any of its Affiliates learns of (i) non-routine
Governmental Authority inspections of any facilities related to the Products
(provided that, in no event shall such notice be provided less than [***] hours
before such inspection); (ii) receipt of a warning letter issued by a Regulatory
Authority; (iii) receipt of Product Complaints related to actual or suspected
Product tampering, contamination, or mix-up (e.g., wrong ingredients); or
(iv) initiation of any Regulatory Authority or other Governmental Authority
investigation, detention, seizure or injunction, in each case of the foregoing
subsections (ii), (iii) and (iv), within [***] Business Days thereof.

 

6.4                               Product Complaints.  Prior to the Regulatory
Transfer Date, TBIL shall be responsible for managing Product Complaints and for
formulating and implementing any related strategies and risk management plans
and Product Complaint reporting in all countries within the Territory in which
such Product is being Developed.  After the Regulatory Transfer Date, Takeda
shall be responsible for managing Product Complaints and for formulating and
implementing any related strategies and risk management plans and Product
Complaint reporting in all countries within the Territory in which such Product
is being Developed or Commercialized.

 

6.5                               Medical and Consumer Inquiries. Prior to the
Regulatory Transfer Date, TBIL shall be responsible for, and, after the
Regulatory Transfer Date, Takeda shall be responsible for, responding to medical
questions or inquiries from members of the medical and paramedical professions
and consumers regarding the Product in the Field in the Territory.  Prior to the
Regulatory Transfer Date, if Takeda receives questions related to such Product,
and after the Regulatory Transfer Date, if TBIL receives questions related to
such Product, Takeda and TBIL, respectively shall, promptly (but in no event
later than [***] Business Days from the receipt of such questions) refer such
questions to the other Party without responding to such questions itself, and
such other Party shall be responsible for responding thereto.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

29

--------------------------------------------------------------------------------


 

6.6                               Regulatory Inspection or Audit.

 

(a)                                 If a Regulatory Authority desires to conduct
an inspection or audit of TBIL (or any of its Subcontractors, including any
contract manufacturer) with regard to a Product in a country in the Territory in
regard to any activities conducted by or on behalf of TBIL under this Agreement,
including the Development Plan, and/or the Commercialization Plan and/or
Transfer Plan, to the extent permitted by TBIL’s Third Party agreements relating
to such activities (unless such restrictions relate to confidentiality terms
which can be satisfied by agreement to customary terms of confidentiality
running in favor of such Third Party by Takeda), TBIL shall inform Takeda of
such proposed inspection or audit in writing promptly, and not later than [***]
Business Days prior to such inspection or audit, to the extent practicable, and
shall allow, to the extent permitted under Applicable Law, a representative of
Takeda to be present during the portions of such inspection or audit to the
extent related to Development or Commercialization of a Product under this
Agreement (including related Manufacturing activities).  Following receipt of
the inspection or audit observations of such Regulatory Authority with respect
thereto (a copy of which TBIL will promptly provide to Takeda, to the extent
permitted by TBIL’s Third Party agreements relating to such activities (unless
such restrictions relate to confidentiality terms, in which case, TBIL will use
reasonable efforts to obtain such Third Party’s consent to disclose such
inspection or audit observations to Takeda)), TBIL will also prepare any
appropriate responses after reasonably considering and incorporating (to the
extent not in violation with Applicable Laws) Takeda’s reasonable comments
thereto.

 

(b)                              If a Regulatory Authority conducts an
inspection or audit of Takeda or any of its Affiliates or Subcontractors, which
are contract manufacturers, regarding any activities related to the Product
conducted by or on behalf of Takeda or its Affiliates under this Agreement,
including the Development Plan and/or the Commercialization Plan, then Takeda
will provide TBIL, to the extent permitted by Takeda’s Third Party agreements
relating to such activities (unless such restrictions relate to confidentiality
terms, in which case, Takeda will use reasonable efforts to obtain such Third
Party’s consent to disclose such verbal or written summary to TBIL)], as soon as
reasonably practicable, but in no event later than [***] Business Days, with a
verbal and written summary of (i) the inspection or audit observations of the
Regulatory Authority and (ii) Takeda’s response to such Regulatory Authority. 
Upon termination of this Agreement pursuant to Section 15.2 by mutual written
agreement, by TBIL pursuant to Section 15.3, Section 15.4, or Section 15.7 for
Takeda’s material breach, bankruptcy or Shelving Breach, respectively, or by
Takeda pursuant to Section 15.5 or Section 15.6, for convenience or Safety
Reasons, respectively, then Takeda will provide TBIL to the extent permitted by
Takeda’s Third Party agreements relating to such activities (unless such
restrictions relate to confidentiality terms, in which case, Takeda will use
reasonable efforts to obtain such Third Party’s consent to disclose such
inspection or audit observations to TBIL), as soon as reasonably practicable,
but in any event within [***] Business Days, with a copy of (i) the inspection
or audit observations of the Regulatory Authority with respect thereto and
(ii) any written response to such Regulatory Authority.

 

6.7                               Audits.  Takeda shall have the right to
conduct inspections and audits of the facilities of TBIL or of its Affiliates or
Subcontractors involved in the Development and/or Commercialization of Products
(including related Manufacturing activities) for use in the Field pursuant to
this Agreement at reasonable times and on reasonable prior written notice to
confirm compliance with the terms hereof.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

30

--------------------------------------------------------------------------------


 

ARTICLE VII
MANUFACTURING AND SUPPLY

 

7.1                               Transfer of Manufacturing.

 

(a)                                 Transfer of Manufacturing Activities.  As
part of the activities under the Transfer Plan and specifically but without
limiting Section 4.3, each Party shall use Commercially Reasonable Efforts to
conduct the activities set forth in the Transfer Plan to effectuate the transfer
of the Manufacturing of the Products to Takeda according to the timeline set
forth in the Transfer Plan.  The Transfer Plan may include, subject to the
Parties’ written agreement, any interim supply of the Compound and/or Products
by or on behalf of TBIL or its Affiliates to Takeda.

 

(b)                                 Transfer of Inventory.  In connection with
such transfer, in the event that TBIL has any inventory of the Compound or the
Product or intermediate materials in its possession and Control, TBIL shall, at
Takeda’s request, transfer such quantities to Takeda.  Takeda shall pay TBIL
$[***] for the transfer of approximately [***] grams (i.e., between [***] and
[***] grams) of the Compound, which represents TBIL’s remaining inventory of the
Compound as of the Effective Date.

 

7.2                               Post-Transfer Responsibility.  Except as
otherwise expressly provided herein, after the completion of the transfer under
Section 7.1, Takeda shall have sole responsibility, at its own expense, to
Manufacture the Compound and the Products for Development and Commercialization
in the Field in the Territory to develop, or have developed, a process for the
Manufacture of the Products, and to scale up (or have scaled-up) such process to
a level sufficient to Manufacture (or have Manufactured) and supply reasonable
quantities of the Products for Development and Commercialization in accordance
with the terms hereof.  Takeda shall ensure that the Products are Manufactured
in accordance with all Applicable Laws (including GMP).

 

ARTICLE VIII
PAYMENTS

 

8.1                               Upfront Payment.  Within ten (10) Business
Days after Takeda’s receipt of an invoice from TBIL provided on or after the
Effective Date, Takeda shall pay to TBIL a one-time, non-creditable,
non-refundable upfront payment of Fifteen Million U.S. Dollars ($15,000,000 USD)
(the “Upfront Payment”).

 

8.2                               Milestone Payments.

 

(a)                                 General.  Takeda shall pay to TBIL each of
the Development, Regulatory Approval and First Commercial Sale Milestone
Payments and the Aggregate Sales Milestone Payments (each, a “Milestone
Payment”) upon achievement of the corresponding milestone event described herein
(each such event, a “Milestone Event”).  For clarity, no Milestone Payment shall
be owed for a Milestone Event that is not achieved, except in the event that
(i) upon achievement of an Aggregate Sales Milestone Event for all Products, if
any Milestone Payment for the achievement of an earlier Aggregate Sales
Milestone Event for all Products was

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

31

--------------------------------------------------------------------------------


 

not paid by Takeda, such unpaid Milestone Payment shall be paid concurrently
with the Milestone Payment that corresponds to the Milestone Event that was
achieved.

 

(b)                                 Development, Regulatory Approval and First
Commercial Sale Milestone Payments.

 

(i)                                     General.  Each Milestone Payment (as set
forth in the table below) shall be paid one time only upon the first achievement
of the Milestone Event by the first Product to achieve such Milestone Event,
regardless of how many times the corresponding Milestone Event achieved by the
same or different Product(s).

 

Milestone Event

 

Milestone Payment

 

First dosing of a patient in a Phase III Clinical Trial for an IV Formulation

 

$

[***]

 

Regulatory Approval of an IV Formulation in a Major Market Country without a
CVOT (the “Regulatory Approval Milestone”)

 

$

[***]

 

First Commercial Sale of an IV Formulation in a Major Market Country

 

$

[***]

 

First dosing of a patient in a Phase II Clinical Trial for an Oral Formulation

 

$

[***]

 

First dosing of a patient in a Phase III Clinical Trial for an Oral Formulation

 

$

[***]

 

First Commercial Sale of an Oral Formulation in a Major Market Country

 

$

[***]

 

 

(c)                                  Aggregate Sales Milestones.  Each Aggregate
Sales Milestone Payment (each, an “Aggregate Sales Milestone Payment”) (as set
forth in the table below) shall be paid one time only upon the first instance
that the total aggregate Net Sales of all Products during a Calendar Year reach
or exceed the amounts set forth in the following tables (each, an “Aggregate
Sales Milestone Event”).  Takeda shall notify TBIL in writing within thirty (30)
days after the end of the Calendar Quarter in which any such Aggregate Sales
Milestone Event is achieved, and within thirty (30) days after Takeda’s receipt
of an invoice from TBIL, Takeda shall pay the applicable Aggregate Sales
Milestone Payment to TBIL.

 

Milestone Event

 

Milestone Payment

 

Upon the first occasion that aggregate annual Net Sales for all Products >
$[***]

 

$

[***]

 

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

32

--------------------------------------------------------------------------------


 

Milestone Event

 

Milestone Payment

 

Upon the first occasion that aggregate annual Net Sales for all Products >
$[***]

 

$

[***]

 

Upon the first occasion that aggregate annual Net Sales for all Products >
$[***]

 

$

[***]

 

Upon the first occasion that aggregate annual Net Sales for all Products >
$[***]

 

$

[***]

 

 

8.3                               Royalties.

 

(a)                                 General Terms.  Within [***] days after the
end of each Calendar Quarter, Takeda shall pay TBIL any and all Royalties on Net
Sales in such Calendar Quarter as described in this Section 8.3.  The Parties
hereby acknowledge and agree that (i) the Royalties are blended royalty rates
that reflect the combined consideration for the rights granted under the TBIL
Know-How, the TBIL Patents, and all Know-How Developed during the Term, which
blended rate is applied herein for convenience and amortized over a minimum
[***] year period and (ii) access to the TBIL Know-How and Know-How Developed
during the Term provides Takeda with a competitive advantage in the marketplace
beyond the exclusivity afforded by the TBIL Patents and any Regulatory
Exclusivity.  Subject to Section 8.3(b) through Section 8.3(d),
Section 8.4(a) and Section 8.5 and in accordance with Section 8.3(d), Takeda
shall pay to TBIL incremental royalties on aggregate Net Sales by Takeda, its
Affiliates and its Sublicensees of all Products in the Territory during a
Calendar Year (“Royalties”) in the amounts set forth in the table in this
Section 8.3, below.

 

Aggregate Annual Net Sales
of all Products in the Territory

 

Royalty Rate

 

On the portion of aggregate annual Net Sales of all Products < $[***]

 

[***]

%

On the portion of aggregate annual Net Sales of all Products > $[***] and <
$[***]

 

[***]

%

On the portion of aggregate annual Net Sales of Products > $[***]

 

[***]

%

 

By way of example, if the aggregate annual Net Sales of all Products in the
Field throughout the Territory in a Calendar Year equals $[***] USD assuming no
deductions pursuant to Section 8.3(c) or Section 8.4, the Royalties would be
calculated as follows:

 

$[***]

 

x

 

[***]

%

=

 

$[***]

 

$[***]

 

x

 

[***]

%

=

 

$[***]

 

$[***]

 

x

 

[***]

%

=

 

$[***]

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

$[***]

 

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

33

--------------------------------------------------------------------------------


 

(b)                                 Royalty Term.  For purposes of this
Agreement, “Royalty Term” shall be determined on a Product-by-Product and
county-by-country basis for each Product and shall commence on the First
Commercial Sale of such Product in such country and shall continue until the
latest of: (i) the expiration of the last Valid Claim from a TBIL Patent or a
Takeda Patent Covering the Product that provides market exclusivity for such
Product in such country; (ii) any Regulatory Exclusivity for such Product in
such country; or (iii) the [***] year period beginning on the First Commercial
Sale of such Product in such country.  For the avoidance of doubt, “Takeda
Patent” as used in this Section 8.3(b) includes Patents claiming or disclosing
Joint Know-How to the extent such Patents Cover the Compound or the Product. 
Following expiration of the Royalty Term in each country, Takeda shall have a
non-exclusive, royalty-free, fully paid up, perpetual, irrevocable license under
the TBIL Technology with respect to such Product in such country.

 

(c)                                  Reduction in Royalty Rate Based on Generic
Competition.  On a Product-by-Product basis and country-by-country basis,
following the First Commercial Sale of a Generic Product of a Product in a
country in the Territory, in the event that, during any Calendar Quarter,
Product Share of such Product in such country (i) is greater than [***] and less
than or equal to [***], the royalty rates set forth in Section 8.3(a) shall be
reduced by [***]; (ii) is greater than [***] and less than or equal to [***],
the royalty rates set forth in Section 8.3(a) shall be reduced by [***]; and
(iii) is less than [***], Takeda shall have no obligation to pay TBIL a royalty
on Net Sales of such Product in such country, for such Calendar Quarter and for
so long as such reduction applies.  For the avoidance of doubt,
Section 8.3(c)(iii) is not subject to the limitations set forth in Section 8.5.

 

(d)                                 Royalty Reports.

 

(i)                                     As soon as reasonably practicable (but
in no event more than [***] Business Days) after the end of each Calendar
Quarter, Takeda shall submit to TBIL a report setting forth for each Product
sold by or on behalf of Takeda, its Affiliates or its Sublicensees the estimated
number of units sold, the gross sales and the estimated Net Sales of such
Product in such Calendar Quarter.

 

(ii)                                  Within [***] days after the end of each
Calendar Quarter, Takeda shall submit to TBIL a report of Net Sales of Products
by or on behalf of Takeda, its Affiliates, and its Sublicensees in sufficient
detail to permit confirmation of the accuracy of the payments that are owed or
made, including, on a country-by-country and Product-by-Product basis, the
number of Products sold, the gross sales, the deductions therefrom, and Net
Sales of such Products, the amount and type of Royalties payable, the method
used to calculate the Royalties, any reductions to Royalties under Sections
8.3(c)(i), 8.3(c)(ii), 8.3(c)(iii) or Section 8.4(a), any Milestone Payments 
that are payable and the exchange rates used.

 

8.4                               Third Party Payments.

 

(a)                                 If Takeda determines that it is desirable to
obtain a license or other rights to any Patents of a Third Party required to
secure freedom to operate on composition of matter or use of the Compound in the
Field in the Territory, Takeda shall be primarily responsible for negotiating
and executing the terms of such license or other rights.  Prior to entering into
such

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

34

--------------------------------------------------------------------------------


 

license, Takeda shall generally inform TBIL of such license, including Takeda’s
reasoning for why such license is appropriate and a general description of the
fees to be paid by Takeda under such license in connection with freedom to
operate on composition of matter or use of the Compound in the Field in the
Territory.  Takeda shall provide TBIL with a copy of any such agreement no later
than [***] days after each such agreement (or any material amendment thereto)
has been executed; provided that Takeda shall have the right to redact
commercially sensitive information from such copies, further, provided that
Takeda shall not redact any information that pertains to the compliance of such
agreement with this Section 8.4(a).  For clarity, information regarding the
scope of the license grants, territory, and royalties, milestones, and upfront
payments for which Takeda is seeking an offset right and/or term of each
agreement shall not be considered commercially sensitive (and shall not be
redacted).  As between the Parties, any amounts (whether in the form of upfront
payments, royalties, milestones or other amounts) due in connection with such
license or other rights will be Takeda’s sole responsibility; provided that, to
the extent that any such Patent is required to secure freedom to operate on
composition of matter or use of the Compound in a country in the Territory
hereunder (such Patents, the “Third Party IP”), Takeda may deduct, from the
Royalties that are owed to TBIL, [***] of the applicable royalties, upfront
payments, and milestone payments and other amounts attributable to the freedom
to operate on composition of matter or use of the Compound actually paid to the
applicable Third Party for a license or other rights to Third Party IP that is
necessary to practice the TBIL Technology in connection with freedom to operate
on composition of matter or use of the Compound in the Field in the Territory,
provided that the Royalties payable to TBIL in a particular Calendar Quarter are
not reduced by more than [***] of the total Royalties that would otherwise be
due for such Calendar Quarter in the absence of such reduction.  Any portion of
such Third Party payments that remains uncredited due to the application of such
floor may be carried forward and deducted from Royalties due for subsequent
Calendar Quarters until fully exhausted.  For clarity, Third Party IP shall not
include any Patents on any materials or components unrelated to the Compound,
such as carriers, excipients, additives or preservatives used in a formulation
of the Product, or devices and equipment used to administer the Product.

 

(b)                                 Notwithstanding the foregoing
Section 8.4(a), in the event and to the extent that a Party had actual knowledge
of any Third Party IP prior to the Effective Date, such Party shall be solely
responsible for any amounts owed to such Third Party that arise from the
Exploitation of the Products in accordance with this Agreement to the extent
based upon a license or other rights to such Third Party IP.  For the avoidance
of doubt, any amounts paid by TBIL pursuant to this Section 8.4(b) shall be paid
by directly by TBIL and shall not be considered for the purposes of Section 8.5.

 

(c)                                  In the event that Takeda decides that
obtaining a license from a Third Party in accordance with Section 8.4(a) or
Section 8.4(b) is not commercially feasible, the Parties shall confer as to
whether it is more reasonable to modify the current activities with respect to
the applicable Product so as to render the activity non-infringing or to
terminate this Agreement with respect to such Product; provided that the
foregoing shall not limit Takeda’s rights under Section 15.5.

 

8.5                               Royalty Floor.  Notwithstanding the other
limitations set forth in Section 8.3(c) and Section 8.4(a), on a Calendar
Quarter-by-Calendar Quarter basis, the maximum allowable combined reduction of a
royalty payment in a Calendar Quarter pursuant to Section 8.3(c)(i),

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

35

--------------------------------------------------------------------------------


 

Section 8.3(c)(ii) and Section 8.4 shall be [***].  Takeda may carry forward to
a subsequent Calendar Quarter any reduction in a royalty payment which Takeda
would have otherwise been allowed to make under Section 8.3(c)(i),
Section 8.3(c)(ii) or Section 8.4 in a Calendar Quarter, but for the application
of the royalty floor in this Section 8.5.  For illustration purposes only,
examples of royalty calculations are included in Exhibit 8.5 of this Agreement.

 

8.6                               Reimbursement of TBIL Expenses.  Takeda shall
reimburse TBIL for those TBIL Internal Costs and its and its Affiliates’ Third
Party Expenses as provided in Section 4.3, Section 4.7, Section 5.4,
Section 7.2, Section 12.3 and Section 15.8 (the “Reimbursed Expenses”).  TBIL
shall be reimbursed for such amounts in accordance with Section 8.10.  Within
[***] days of the end of each Calendar Quarter, TBIL shall submit an invoice to
Takeda for the Reimbursed Expenses incurred during such Calendar Quarter,
together with a written report setting forth in reasonable detail such
expenses.  Reimbursed Expenses incurred shall include any pre-paid amounts and
accrued amounts (to the extent not previously captured as a pre-paid amount). 
In the event the Reimbursed Expenses in the aggregate exceed the amount set
forth in the applicable Development Plan, Commercialization Plan, or the
Transfer Plan, as applicable, for any Calendar Quarter by more than [***], the
JSC shall determine if such excess amount or any portion thereof, is reasonable
under the circumstances.  If the JSC determines such excess amount is
reasonable, such amount shall be deemed a Reimbursed Expense; otherwise, the
excess amount shall be the responsibility of TBIL.  If the JSC cannot reach a
consensus regarding the reasonableness of the disputed Reimbursed Expenses, such
dispute shall be resolved in accordance with Article XVI.  For the avoidance of
doubt, neither Party shall have final decision-making authority with respect to
whether a Reimbursed Expense was reasonable.

 

8.7                               Co-Funding of CVOT.  If, subsequent to
Takeda’s payment of the Regulatory Approval Milestone Payment to TBIL and during
the five (5)-year period following First Commercial Sale of an IV Formulation
[***], a Regulatory Authority notifies Takeda that a CVOT is required with
respect to such IV Formulation [***], TBIL agrees to reimburse Takeda in the
amount of [***] of the costs and expenses, including, without limitation,
Takeda’s Internal Expenses and Third Party Expenses, of such CVOT up to TBIL
having reimbursed Takeda [***].  Takeda shall submit an invoice to TBIL for such
costs and expenses on a Calendar Quarter basis, and TBIL shall pay such invoices
in accordance with Section 8.10.  In this event, the Parties will utilize the
JSC (reinstating it if necessary) to manage, oversee and coordinate the CVOT
under and pursuant to the terms and conditions set forth in Article II hereof;
provided, that, such management, oversight and coordination would only continue
for such time that TBIL was reimbursing Takeda’s costs pursuant to this
Section 8.7.

 

8.8                               GAAP/IFRS.  All financial terms and standards
defined or used in this Agreement for sales or activities shall be governed by
and determined in accordance with IFRS, if with respect to Takeda, and GAAP, if
with respect to TBIL.

 

8.9                               Currency Conversion.  For the purpose of
calculating any sums due or otherwise reimbursable by a Party pursuant to this
Agreement, any amount expressed in a foreign currency (including any Net Sales
expressed in currencies other than Dollars) shall be converted into Dollars by
using the average daily exchange rate for such other currency that is used by
the applicable Party to prepare its audited financial statements for external
reporting purposes for the

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

36

--------------------------------------------------------------------------------


 

applicable calendar month or Calendar Quarter; provided that such method
complies with IFRS and uses a widely accepted source of published exchange rates
(e.g., the Wall Street Journal).

 

8.10                        Manner of Payments.  Except as otherwise set forth
in this Agreement, the Party to whom any amounts are owed hereunder shall
provide an invoice to the Party that owes such amounts and such Party that owes
such amounts shall pay such amounts within [***] days of receipt of an invoice
therefor.  All payments to a Party by the other Party hereunder shall be made in
Dollars by bank wire transfer in immediately available funds to such bank
account(s) that such other Party designates in writing.  The Party that owes any
amounts hereunder shall notify the other Party as to the date and amount of any
such wire transfer at least [***] Business Days prior to such transfer.  A Party
may dispute an invoice provided it does so within [***] Business Days of receipt
thereof and provides the invoicing Party written notice of the reason for the
dispute.  The invoicing Party must provide supporting documentation for any
disputed invoice within [***] Business Days after receiving any such notice.  If
a correction is warranted, a corrected invoice will be sent and the receiving
Party will pay the corrected amount within [***] days after receipt of the
corrected invoice.  While the Parties work to resolve good-faith disputes under
this Section 8.10, neither Party will be deemed to be in breach of the Agreement
with respect to the amounts subject to such dispute.

 

8.11                        Late Payments.  Any undisputed amount required to be
paid by a Party hereunder which is not paid on the date due shall bear interest,
to the extent permitted by Applicable Law, at the average one-month London
Inter-Bank Offering Rate (LIBOR) for the Dollar as reported from time to time in
The Wall Street Journal (or successor publication thereto) plus two percent (2%)
annually (compounded quarterly), effective for the first date on which payment
was delinquent and calculated on the number of days such payment is overdue or,
if such rate is not regularly published, as published in such source as the
Parties agree upon in writing.  In the event that such rate is not published
regularly by The Wall Street Journal (or successor publication thereto), the
Parties shall agree on an alternative similar source.

 

8.12                        Taxes.

 

(a)                                 Any taxes, levies or other duties (“Taxes”)
paid or required to be withheld under the appropriate local tax laws by one of
the Parties (the “Withholding Party”) on account of monies payable to the other
Party under this Agreement shall be deducted from the amount of monies otherwise
payable to the other Party under this Agreement.  Upon payment of applicable
Taxes, the Withholding Party shall promptly provide to the other Party original
or certified copies of all tax payments or other sufficient evidence of tax
payments made the Withholding Party pursuant to the Agreement or certificate of
the other Parties exemption from obligation to pay such taxes.  The Parties
shall use reasonable efforts to legally reduce Taxes imposed on payments made
pursuant to this Agreement.

 

(b)                                 Tax Certifications.  A Party receiving a
payment pursuant to this Article VIII shall timely provide the remitting Party
appropriate certification from the relevant revenue authorities (i) of such
Party’s jurisdiction of tax residence and (ii) of such Party’s entitlement to
the benefit of any applicable income tax treaty if such receiving Party wishes
to claim the benefits of an income tax treaty to which that jurisdiction is a
party.  Upon the receipt thereof, any deduction and withholding of taxes shall
be made at the appropriate treaty tax rate.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

37

--------------------------------------------------------------------------------


 

(c)                                  If a Party that owes a payment under this
Agreement assigns its rights and obligations to any Person and if, as a result
of such assignment, the withholding or deduction of tax required by Applicable
Laws with respect to payments under this Agreement is increased, then, subject
to Section 8.12(d), any amount payable under this Agreement shall be increased
to take into account such withheld or deducted taxes as may be necessary so
that, after making all required withholdings and deductions (including
withholdings and deductions on amounts payable under this Section 8.12(c), the
payee receives an amount equal to the sum it would have received had no such
increased withholding or deduction been made.  For the avoidance of doubt, if a
payee under this Agreement assigns its rights and obligations under this
Agreement, the payee shall not be entitled to any additional payments with
respect to Taxes arising as a result of such payee’s assignment.

 

(d)                                 To the extent a payee obtains any credit for
Taxes for which it has received a payment pursuant to Section 8.12(c) against
any liability for tax in the year in which the receipt is taxable, any preceding
years, or any succeeding years within the term of this Agreement, thereby
reducing out-of-pocket tax payments by the payee in such year or years,
calculated on a “with and without” basis, the payee shall promptly reimburse the
payor an amount equal to its tax savings resulting from such credit and the
payee shall timely provide the payor with reasonable evidence as may reasonably
be requested to determine whether any amounts are subject to reimbursement
pursuant to this Section 8.12(d).

 

8.13                        Books and Records.  Each Party shall, and shall
cause each of its respective Affiliates to, keep proper books of record and
account in which full, true and correct entries (in conformity with IFRS for
Takeda and GAAP for TBIL) shall be made for the purpose of determining the
amounts payable or owed pursuant to this Agreement for at least the three
(3) preceding twelve (12)-month periods to which the applicable entries relate
or such longer period as required by Applicable Law.

 

8.14                        Audits and Adjustments.

 

(a)                                 Each Party (the “Auditing Party”) shall have
the right, upon reasonable written notice to the other Party (the “Audited
Party”) and during normal business hours to have the books and records of the
Audited Party, its Affiliates, and in the case of TBIL, the Audited Party’s
Sublicensees for the preceding three (3)-year period, to the extent necessary to
verify the Royalties, Aggregate Sales Milestone Payments or Reimbursed Expenses
that are payable under this Agreement, audited by an independent certified
public accountant appointed by the Auditing Party and reasonably acceptable to
the Audited Party (which accountant shall be subject to reasonable
confidentiality and non-use restrictions) for the sole purpose of verifying the
accuracy of all accounting reports and payments made in connection with this
Agreement.  Neither Party, nor any of its Affiliates or in the case of Takeda,
its Sublicensees, may be subject to such an audit more than one time in a twelve
(12)-month period, unless a material discrepancy is found in any such audit of
such period, in which case additional audits of such period may be conducted
until no material discrepancies are found.  Such accountants shall be instructed
not to, and shall not, reveal to the Auditing Party the details of its review,
except for such information as is required to notify the Auditing Party of any
inaccuracy of any report or payment, which shall be presented in a summary
fashion and be subject to the confidentiality provisions contained in
Article IX.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

38

--------------------------------------------------------------------------------


 

(b)                                 All expenses incurred in connection with
performing any such audit shall be paid by the Auditing Party unless the audit
discloses at least a five percent (5%) shortfall in the Royalties or Aggregate
Sales Milestone Payments paid or overcharge of the Reimbursed Expenses invoiced
for the audited period, in which case the Audited Party shall reimburse the
Auditing Party its Third Party Expenses incurred in connection therewith.  The
Auditing Party shall be entitled to recover any shortfall in payments due to it
or overcharge in payments made by it as determined by such audit, plus interest
thereon calculated in accordance with Section 8.11.  For clarity, the documents
from which were calculated any sums due under this Section 8.14 shall be
retained by the relevant Party in accordance with the terms hereof.

 

(c)                                  The results of any such audit shall be
delivered in writing to each Party and shall be final and binding upon the
Parties, unless disputed by a Party within ninety (90) days.  Unless otherwise
mutually agreed by the Parties, any disputes regarding the results of any such
audit shall be subject to dispute resolution in accordance with Section 16.1(a).

 

8.15                        [***] Payments to Takeda. Within [***] days of
[***], if any, TBIL shall pay Takeda [***]:

 

(a)                                 [***], and during such Calendar Quarter,
Takeda, its Affiliates or its or their Sublicensees are Commercializing an IV
Formulation in such Indication; and

 

(b)                                 [***] and during such Calendar Quarter,
Takeda, its Affiliates or its or their Sublicensees is Commercializing an IV
Formulation in such country.

 

ARTICLE IX
CONFIDENTIALITY

 

9.1                               Confidential Information. “Confidential
Information” means all secret, confidential or proprietary information, data and
know-how whether provided in written, oral, graphic, video, computer or other
form, provided by or on behalf of one Party or its Affiliates or, in the case of
Takeda, its Sublicensees or Subcontractors (the “Disclosing Party”) to the other
Party or its Affiliates (the “Receiving Party”) pursuant to this Agreement,
including information relating to the Disclosing Party’s existing or proposed
research, development efforts, unpublished Patent applications, businesses or
products, processes, new product developments, product designs, formulae,
technical information, laboratory data, clinical data, financial and strategic
information, marketing and promotional information and data, and other material
relating to any products, projects or processes of the Disclosing Party and any
other materials that have not been made available by the Disclosing Party to the
general public.  Notwithstanding the foregoing, Confidential Information shall
not include any information that the Receiving Party can establish with
competent written proof:

 

(a)                                 was already known to the Receiving Party
(other than under an obligation of confidentiality), at the time of disclosure
by the Disclosing Party;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
Receiving Party;

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

39

--------------------------------------------------------------------------------


 

(c)                                  became generally available to the public or
otherwise part of the public domain after disclosure or development thereof, as
the case may be, and other than through any act or omission of a Party in breach
of such Party’s confidentiality obligations under this Agreement;

 

(d)                                 was lawfully disclosed to the Receiving
Party, other than under an obligation of confidentiality, by a Third Party who
had no obligation to the Disclosing Party not to disclose such information to
others; or

 

(e)                                  was independently discovered or developed
by or on behalf of the Receiving Party without the use of or reference to the
Confidential Information of the Disclosing Party;

 

provided that, in each of the foregoing Section 9.1(a) through Section 9.1(e),
such information shall not be deemed to be within the foregoing exceptions
merely because such information is embraced by more general knowledge that is
publicly known or in the Receiving Party’s possession, and no combination of
features shall be deemed to be within the foregoing exceptions merely because
individual features are publicly known or in the Receiving Party’s possession,
unless the particular combination itself and its principle of operations are in
the public domain or in the Receiving Party’s possession without the use of or
access to the Disclosing Party’s Confidential Information.

 

9.2                               Confidentiality and Non-Use Obligations. 
Except as expressly provided in this Article IX, or otherwise agreed in writing
by the Parties, the Parties agree that (a) each Party shall not disclose to any
Third Party, and shall keep in confidence, all Confidential Information of the
other Party, using the same degree of care with which it maintains the
confidentiality of its own Confidential Information, but in all cases with no
less than a reasonable degree of care and (b) each Party may use the other
Party’s Confidential Information only to perform its obligations or exercise its
rights under this Agreement.

 

9.3                               Permitted Disclosures.  Notwithstanding
Section 9.2, the Receiving Party may disclose the Disclosing Party’s
Confidential Information to the extent reasonably necessary in the following
circumstances:

 

(a)                                 subject to Section 9.7, if the Receiving
Party reasonably determines that it must disclose Confidential Information of
the other Party (i) based on the advice of counsel, to comply with Applicable
Laws, including as promulgated by any securities exchanges or under the HSR Act,
or (ii) to comply with a valid order, demand or request of a court of competent
jurisdiction or other Governmental Authority; provided that, with respect to the
foregoing subsections (i) and (ii), the Receiving Party provides the Disclosing
Party, to the extent practicable, with reasonable advance written notice thereof
and reasonably cooperates with the Disclosing Party to obtain confidential
treatment and, if available, an appropriate protective order therefor, and only
furnishes that Confidential Information that it is advised by counsel that it is
legally required to furnish;

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

40

--------------------------------------------------------------------------------


 

(b)           to patent offices in order to seek or obtain Patents to the extent
permitted hereunder or Regulatory Authorities in connection with any Regulatory
Materials submitted thereto in accordance with this Agreement;

 

(c)           to its Affiliates and directors, managers, officers, employees,
agents, contractors and advisors of it and its Affiliates to the extent
reasonably necessary for the Receiving Party to perform its obligations or
exercise its rights under this Agreement; provided that each such recipient of
Confidential Information has a need to know such information and must be bound
by obligations of confidentiality and non-use (which shall be in writing or by
operation of law for all Third Parties) no less restrictive than those set forth
in this Article IX prior to any such disclosure;

 

(d)           to any existing or potential Subcontractors, licensees or
Sublicensees with respect to any Product, Takeda Technology or TBIL Technology
in connection with such Receiving Party’s exercise of its rights or performance
of its obligations under this Agreement; provided that each such recipient of
Confidential Information has a need to know such information in furtherance of
such exercise of rights and/or performance of obligations under this Agreement,
and must be bound by obligations of confidentiality and non-use (which shall be
in writing for all Third Parties) no less restrictive than those set forth in
this Article IX (but which may be of shorter duration for Third Parties, but at
least five (5) years, if and only if the Receiving Party uses reasonable efforts
to obtain a term of such obligations equal to that herein) prior to any
disclosure;

 

(e)           to existing or potential investors, lenders, other sources of
funding, acquirors and sellers, and their respective accountants, financial
advisors and other professional representatives; provided that such disclosure
shall be made only to the extent customary in the applicable circumstances and
such Persons have a need to know such information for purposes of the applicable
investment, loan, purchase or sale and must be bound by customary obligations of
confidentiality and non-use (which shall be in writing for all Third Parties) no
less restrictive than those set forth in this Article IX (but which may be of
shorter duration for Third Parties, but at least five (5) years, if and only if
the Receiving Party uses reasonable efforts to obtain a term of such obligations
equal to that herein) prior to any such disclosure; and

 

(f)            upon the prior written consent of the Disclosing Party.

 

Notwithstanding the foregoing, in the event the Receiving Party makes a
disclosure of the Disclosing Party’s Confidential Information to any Person
pursuant to any of Sections 9.3(a) through 9.3(f), the Receiving Party shall be
liable for any failure by any such Person to comply with the confidentiality and
non-use provisions set forth in this Article IX.  Notwithstanding anything to
the contrary herein, nothing in this Agreement shall be construed to require
either Party to disclose to the other Party any information that is subject to
the terms of a non-disclosure agreement or undertaking with a Third Party or
information that constitutes privileged attorney-client communications or
attorney work-product.

 

9.4          Publications.  In the event that a Party (the “Publishing Party”)
wishes to publish the results or other information related to any Compound or
Product in any scientific journals or publication or as part of any scientific
presentation, the Publishing Party shall provide the other

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

41

--------------------------------------------------------------------------------


 

Party with an advance copy of such proposed publication or summary of such
proposed presentation (as applicable) prior to submission for publication or
presentation, and such other Party shall then have (a) thirty (30) days prior to
submission of such publication, or (b) fifteen (15) days prior to submission of
the abstract or presentation, to recommend any changes it reasonably believes
are necessary to preserve any Patent rights or Confidential Information
belonging in whole or in part to such other Party or any of its Affiliates.  If
such other Party informs the Publishing Party that such publication or
presentation in such other Party’s reasonable judgment, could be expected to
have a material adverse effect on any patentable invention owned by or licensed,
in whole or in part, to such other Party or any of its Affiliates (other than
pursuant to a license granted under this Agreement), or any Confidential
Information of such other Party, the Publishing Party shall delay or prevent
such publication or presentation as follows:  (x) with respect to a patentable
invention, such publication or presentation shall be delayed sufficiently long
(not to exceed sixty (60) days) to permit the timely preparation and filing of a
Patent application; and (y) with respect to any such Confidential Information,
such Confidential Information shall be deleted from the publication or
presentation.

 

9.5          Public Announcements.  Following the execution of this Agreement,
the Parties shall jointly issue a press release in the form attached as Schedule
9.5.  Following issuance of such press release, each Party may issue additional
press releases and make other public statements or disclosures regarding the
subject matter of this Agreement; provided that such Party obtains the other
Party’s prior written consent, except such consent shall not be required to the
extent such disclosure (a) is required by Applicable Law (in which case, the
Parties shall comply with the applicable provisions of this Agreement), (b) is
permitted pursuant to Section 9.4, or (c) has been previously approved for
disclosure in accordance with this Section 9.5 or otherwise made public not in
breach of the terms of this Article IX.

 

9.6          Use of Names.  Except as otherwise expressly set forth in this
Agreement, neither Party shall use the name of the other Party in relation to
this transaction in any public announcement, press release or other public
document without the written consent of such other Party, which consent shall
not be unreasonably withheld; provided that, subject to Sections 9.3 and 9.7,
either Party may use the name of the other Party in any document filed with any
Regulatory Authority or Governmental Authority, including the FDA, EMA and the
SEC.

 

9.7          Securities Filings.  Notwithstanding anything to the contrary
herein, if a Party is required by Applicable Law to disclose a copy of this
Agreement and its terms to the SEC or any other Governmental Authority, such
Party shall permit the other Party to review and comment upon the draft thereof
(including a proposed redacted version and a confidential information request). 
Such draft filing will be provided to the other Party reasonably in advance of
the deadline for such securities filing, and such other Party shall promptly
(and in any event, no less than [***] Business Days (or such shorter time to
meet any filing deadline where it was not practical to provide the other Party
with such notice)) review and provide comments thereon.  The Party seeking such
disclosure will exercise reasonable efforts to obtain confidential treatment of
this Agreement from the applicable Governmental Authority as represented by the
redacted version reviewed by the other Party.

 

9.8          Survival.  The obligations and prohibitions contained in this
Article IX shall survive the expiration or termination of this Agreement for a
period of [***] years; provided that,

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

42

--------------------------------------------------------------------------------


 

with respect to any Confidential Information that qualifies as a trade secret
under Applicable Law, such obligations and prohibitions shall survive for so
long as such Confidential Information qualifies as a trade secret under
Applicable Law.

 

ARTICLE X
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

10.1        Mutual Representations and Warranties.  Each Party hereby represents
and warrants to the other Party, as of the Execution Date and the Effective
Date, that:

 

(a)           Existence; Good Standing.  It is (i) duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
incorporated and (ii) duly licensed or qualified to do business and is in good
standing under the Applicable Laws of each jurisdiction where its ownership or
lease of property or the nature or conduct of its business requires such
qualification, except with respect to its commercial operations where the lack
of such qualification as of the Execution Date or Effective Date does not have a
material adverse effect on its financial condition or its ability to perform its
obligations hereunder.

 

(b)           Authority; Binding Effect.  It has all requisite corporate power
and authority to execute this Agreement and to perform its obligations
hereunder.  It has duly executed and delivered this Agreement to the other Party
and, assuming this Agreement has been duly executed and delivered by the other
Party, this Agreement constitutes a valid and binding obligation of it, in each
case enforceable against it in accordance with its terms, except as enforcement
may be limited by bankruptcy or similar laws affecting creditors’ rights
generally or by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

(c)           No Conflicts.  The execution and delivery of this Agreement by it
and the performance by it contemplated hereunder do not and will not
(i) contravene or conflict with its certificate of incorporation or bylaws,
(ii) contravene or conflict with or constitute a material default under any of
its contracts or judgments related to the Products binding upon or applicable to
it or any of its Affiliates, or (iii) assuming the making of the filings
described in Section 10.1(d) and the receipt of all consents, approvals,
authorizations, or waiting period expirations or terminations as described in
Section 10.1(d), contravene or conflict with or constitute a default under any
provision of any Applicable Law binding upon or applicable to it or any of its
Affiliates.  For clarity, and notwithstanding the foregoing, no representation
or warranty shall be deemed to be made in the foregoing subsection (iii) in
connection with any subject matter related to Intellectual Property.

 

(d)           Consents.  Except with respect to any filings pursuant to the HSR
Act and any comparable Applicable Law in jurisdictions outside the U.S. related
to the approval of transactions similar to those contemplated under this
Agreement, as of the Execution Date, all necessary consents, approvals,
authorizations, waiting period expirations or terminations of, and all notices
to, and filings by it with, all Governmental Authorities and other Persons
required to be obtained or provided by it as of the Effective Date in connection
with the execution, delivery and performance of this Agreement have been
obtained and provided.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

43

--------------------------------------------------------------------------------


 

10.2        TBIL Representations and Warranties.  Except as set forth in
Schedule 10.2, TBIL hereby represents and warrants to Takeda, as of the
Execution Date and the Effective Date, that:

 

(a)           Infringement of Third Party IP.  No action, suit, claim,
arbitration, or proceeding is pending, or threatened in a writing received by
TBIL or any of its Affiliates, that the Development or Commercialization
(including any related Manufacturing) of any Product infringes, misappropriates,
or otherwise violates any Person’s Intellectual Property rights, and there has
been no such claim asserted or threatened in a writing received by TBIL or any
of its Affiliates against it or any of its Affiliates.  To TBIL’s Knowledge, the
Development and Commercialization of the Products will not infringe,
misappropriate, or otherwise violate any Person’s Intellectual Property rights.

 

(b)           Infringement of TBIL Technology.  No Person is, to its Knowledge,
infringing, misappropriating, or otherwise violating any of the TBIL Technology,
and no such claims have been asserted or threatened in writing against any
Person by it or any of its Affiliates.

 

(c)           Validity; Enforceability.  There has been no claim asserted or
threatened in a writing received by TBIL or any of its Affiliates challenging
the scope, validity, or enforceability of any Patents or Patent applications
included in the TBIL Patents owned by it or any of its Affiliates.

 

(d)           Government Funding.  No funding, facilities or personnel of any
Governmental Authority were used, directly or indirectly, to develop or create,
in whole or in part, any of the TBIL Technology.

 

(e)           Disclosure Related to the Compound.  It (i) has made available or
disclosed to Takeda all INDs and all other material filings and correspondence
with any Regulatory Authorities filed by or on behalf of TBIL and/or any of its
Affiliates relating to the Compound, and (ii) has not failed to disclose or make
available to Takeda any material information within the Knowledge of it or any
of its Affiliates related to the Compound or any Product.

 

(f)            Development Activities.  All Development activities related to
the Compound have been conducted by or on behalf of TBIL and/or its Affiliates
in compliance with all Applicable Laws.

 

(g)           Privacy.  To its Knowledge as of the date hereof, and except as
would not have a material adverse effect, it and its Affiliates are in
compliance with Applicable Laws, as well as its and its Affiliates’ own
policies, relating to privacy, data protection, and the collection and use of
personal information collected, used, or held for use by it and its Affiliates,
and no claims are pending or threatened in a writing received by TBIL or any of
its Affiliates against it or any of its Affiliates alleging a violation of any
Person’s privacy or personal information.

 

(h)           Third Party Agreements.  TBIL has provided Takeda with a true and
correct copy of all agreements pursuant to which a Third Party grants TBIL or
any of its

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

44

--------------------------------------------------------------------------------


 

Affiliates, or TBIL or any of its Affiliates grants to a Third Party, a license
or other rights to the TBIL Technology or the Development, Commercialization or
other Exploitation of any Product for use in the Field in the Territory
(including, for clarity, any and all amendments thereto) prior to or as of the
Effective Date and except as provided for in such agreements, it and to its
Knowledge, the counterparties, are in compliance in all material respects with
the terms of such agreements.

 

(i)            TBIL Patents.  TBIL hereby represents and warrants to Takeda that
Exhibit 1.1(b) sets forth a correct and complete list (in all material respects)
of all TBIL Patents owned by TBIL or any of its Affiliates, and TBIL represents
and warrants that all such Patents are in effect and subsisting.

 

(j)            Inter-Company Agreements.  TBIL has provided Takeda with a true
and correct copy of all agreements pursuant to which an Affiliate of TBIL grants
TBIL or its Affiliate, or TBIL grants to its Affiliate, a license or other
rights to the TBIL Technology or the Development, Commercialization or other
Exploitation of any Compound or Product for use in the Field in the Territory
(including, for clarity, any and all amendments thereto) prior to or as of the
Execution Date, and except as provided for in such agreements, TBIL and its
Affiliates are in compliance in all material respects with the terms of such
agreements.  For the sake of clarity, any and all such agreements are
Confidential Information of TBIL and its Affiliates.

 

10.3        Disclaimer of Warranties.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
IN SECTION 10.1 OR SECTION 10.2, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES, AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL OTHER REPRESENTATIONS
AND WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING:
(a) CONCERNING THE SUCCESS OR POTENTIAL SUCCESS OF THE DEVELOPMENT,
COMMERCIALIZATION, MARKETING OR SALE OF ANY PRODUCT IN THE FIELD; (b) THAT ANY
PRODUCT MADE, USED, SOLD OR OTHERWISE DISPOSED OF UNDER THIS AGREEMENT IS OR
WILL BE FREE FROM INFRINGEMENT OF PATENTS, COPYRIGHTS, TRADEMARKS, INDUSTRIAL
DESIGN OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY; (c) REGARDING
THE EFFECTIVENESS, VALUE, SAFETY, NON-TOXICITY, PATENTABILITY, OR
NON-INFRINGEMENT OF ANY PATENTED TECHNOLOGY, THE PRODUCTS OR ANY INFORMATION OR
RESULTS PROVIDED BY EITHER PARTY PURSUANT TO THIS AGREEMENT; (d) THAT ANY
PRODUCT WILL OBTAIN THE NECESSARY REGULATORY APPROVALS, AND/OR; (e) WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  EACH PARTY EXPLICITLY
ACCEPTS ALL OF THE SAME AS EXPERIMENTAL AND FOR DEVELOPMENT PURPOSES, AND
WITHOUT ANY EXPRESS OR IMPLIED WARRANTY FROM THE OTHER PARTY.

 

10.4        Inventory and Other Transferred Materials.  SUBJECT TO THE EXPRESS
TERMS OF THIS AGREEMENT, TAKEDA ACKNOWLEDGES AND AGREES THAT ANY AND ALL
INVENTORY AND OTHER DOCUMENTS AND MATERIALS PROVIDED TO TAKEDA BY OR ON BEHALF
OF TBIL OR ANY OF ITS AFFILIATES IN CONNECTION WITH THIS AGREEMENT ARE
EXPERIMENTAL IN NATURE AND MAY HAVE UNKNOWN CHARACTERISTICS.  TAKEDA SHALL USE
PRUDENCE AND

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

45

--------------------------------------------------------------------------------


 

REASONABLE CARE IN THE USE, HANDLING, STORAGE, TRANSPORTATION, DISPOSITION, AND
CONTAINMENT OF SUCH TRANSFERRED ITEMS.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
HEREIN, WITHOUT LIMITING THE FOREGOING, ANY AND ALL TRANSFERRED ITEMS ARE MADE
AVAILABLE ON AN “AS IS” BASIS, WITHOUT WARRANTY WITH RESPECT TO COMPLETENESS,
COMPLIANCE WITH REGULATORY STANDARDS OR REGULATIONS OR FITNESS FOR A PARTICULAR
PURPOSE OR ANY OTHER KIND OF WARRANTY WHETHER EXPRESS OR IMPLIED.

 

10.5        Covenants.  Each Party hereby covenants and agrees as of the
Execution Date and Effective Date, and during the Term:

 

(a)           Each Party hereby covenants and agrees as of the Execution Date
and Effective Date, and during the Term:

 

(i)            Debarment.  In connection with performing its obligations
hereunder, it and its Affiliates shall not use any employee, agent or
independent contractor who has been debarred by any Regulatory Authority, or, to
its Knowledge, is the subject of debarment proceedings by any Regulatory
Authority.

 

(ii)           Compliance with Applicable Laws.  It, and its respective
Affiliates, shall conduct all activities under and in connection with this
Agreement in accordance with Applicable Laws (including GCP, GLP and GMP). 
Notwithstanding anything to the contrary herein, neither it, nor any of its
Affiliates, shall, nor shall be required to, Develop or Commercialize a Product
or undertake any other activity under or in connection with this Agreement which
violates, or which it reasonably believes, in good faith, will violate, any
Applicable Law.

 

(iii)          Negative Covenants.  Each Party hereby covenants and agrees that
it shall not, and shall ensure that its Affiliates shall not, use or practice
any of the other Party’s Patents or Know-How to which it is licensed or
otherwise granted rights hereunder, except to the extent expressly permitted
hereunder.

 

(b)           Governmental Approval.

 

(i)            Each Party hereto shall, or shall cause its ultimate parent
entity as that term is defined in the HSR Act to, as promptly as possible, use
its reasonable best efforts to (1) take, or cause to be taken, all actions
necessary, proper or advisable under Applicable Law or otherwise to consummate
and make effective the transactions contemplated by this Agreement, (2) obtain,
or cause to be obtained, all consents, licenses, permits, waivers,
authorizations, orders and approvals from all Regulatory Authorities or other
Governmental Authorities that may be or become necessary for its authorization,
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby, and the performance of its obligations pursuant to this
Agreement, and (3) make all necessary filings, and thereafter make any other
advisable submissions, with respect to this Agreement and the transactions
contemplated hereby required to be made by such Party under Applicable Law;
provided that, for the avoidance of doubt, the obtaining of any such consent,
license, permit,

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

46

--------------------------------------------------------------------------------


 

waiver, authorization, order or approval shall not be a condition precedent to
the obligation of any Party to consummate the transactions contemplated herein
(except to the extent provided in Section 10.5(b)(ii)).

 

(ii)           Promptly upon execution and delivery of this Agreement but in no
event later than fifteen (15) Business Days thereafter, each of TBIL and Takeda
will, or will cause their ultimate parent entities as that term is defined in
the HSR Act to, prepare and file, or cause to be prepared and filed, with the
appropriate Governmental Authorities, notifications with respect to the
transactions contemplated by this Agreement pursuant to the HSR Act and seek
early termination of any applicable waiting periods under the HSR Act. 
Concurrently or thereafter but in any case within fifteen (15) Business days of
the Effective Date, each of TBIL and Takeda, as applicable, shall promptly
submit all competition filings with respect to the transactions contemplated by
this Agreement required by Governmental Authorities outside the U.S. (“Non-U.S.
Competition Filings”, together with any notification under the HSR Act,
“Competition Filings”), supply all information requested by a Governmental
Authority in connection with its review of a Competition Filing, and cooperate
with each other in responding to any such request.  Takeda shall be solely
responsible for all filing fees payable to a Governmental Authority required to
be paid in connection therewith and Takeda shall take the lead and be
responsible for making all required and advisable notifications or filings under
any applicable Non-U.S. Competition Filings in jurisdictions in which one
notification or filing is required rather than separate filings or notifications
by each party.

 

(iii)          Each Party will use its respective reasonable best efforts and
will cooperate with the other Party to comply as promptly as practicable with
all governmental requirements applicable to the Collaboration and to obtain
promptly all approvals, orders, permits or other consents of any applicable
Governmental Authorities necessary for the consummation of the contemplated
transactions, including by: (1) timely furnishing the other Party all
information concerning the Party and its Affiliates that the other Party’s
counsel reasonably determines is required to be provided by such other Party in
order to comply with a governmental requirement applicable to the Collaboration
or to obtain one (1) or more such approvals, orders, permits or other consents;
(2) promptly providing the other Party with copies of all written communications
to or from any Governmental Authority relating to any competition filings
submitted in connection with the transactions or any investigation of the
transactions by a Governmental Authority; (3) keeping each other reasonably
informed of any communication received or given in connection with any
proceeding or action regarding the transactions; and (4) permitting TBIL or
Takeda (as the case may be) to review and incorporate the other Party’s
reasonable comments in any communication given by it to any Governmental
Authority or in connection with any proceeding related to the HSR Act or other
competition filing.  Each of the Parties will furnish to the other Party and,
upon request by a Governmental Authority, to any Governmental Authority such
information and assistance as may be reasonably requested in connection with the
foregoing, including by responding promptly to and complying fully with any
request for additional information or documents under the HSR Act and other
applicable competition laws.  Notwithstanding the foregoing, either Party may
redact any correspondence, communication, or other materials as necessary to
(A) protect unrelated confidential or proprietary information; (B) comply with
contractual arrangements, (C) comply with Applicable Law, and (D) address
reasonable attorney-client or other privilege or confidentiality concerns. The
Parties may, as they deem advisable and necessary, designate

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

47

--------------------------------------------------------------------------------


 

any competitively sensitive materials provided to the other under this
Section 10.5(b) as “outside counsel only.”  Such materials and the information
contained therein shall be given only to outside counsel of the recipient and
will not be disclosed by such outside counsel to employees, officers, or
directors of the recipient without the advance written consent of the party
providing such materials.  No Party shall participate in any meeting with any
Governmental Authority in respect of any such filings, investigation or other
inquiry without making reasonable best efforts to consult with the other Party
in advance and, to the extent permitted by such Governmental Authority, to give
the other Party the opportunity to attend and participate at such meeting.

 

(iv)          Without limiting the generality of Takeda’s undertaking pursuant
to this Section 10.5(b), Takeda agrees to use its reasonable best efforts to
avoid or eliminate any impediment under any antitrust, competition or trade
regulation law that may be asserted by any Governmental Authority or any other
Party so as to enable the Parties to close the transactions contemplated by this
Agreement as expeditiously as possible (the “Closing”); provided, however that
notwithstanding anything to the contrary contained in Section 10.5(b) or
elsewhere in this Agreement, neither Takeda nor its Affiliates shall have any
obligation to, and none of TBIL nor its Affiliates shall (without the prior
written consent of Takeda) propose or commit to any Third Party that it, Takeda,
or their respective Affiliates will, (1) dispose of or transfer or cause any of
them to dispose of or transfer any assets (whether owned or in-licensed), or to
commit to cause any of them to dispose of or transfer any assets (whether owned
or in-licensed); (2) discontinue or cause any of them to discontinue offering
any product or service (in each case, whether owned or in-licensed), or commit
to cause any of them to discontinue offering any product or service (in each
case, whether owned or in-licensed); (3) license or otherwise make available, or
cause any of them to license or otherwise make available, to any Person, any
technology or other proprietary rights (in each case, whether owned or
in-licensed), or commit to cause any of them to license or otherwise make
available to any Person any technology or other proprietary rights (in each
case, whether owned or in-licensed), hold separate or cause any of them to hold
separate any assets or operations (in each case, whether owned or in-licensed)
(either before or after the Closing), or commit to cause any of them to hold
separate any assets or operations (in each case, whether owned or in-licensed);
(4) make or cause any of them to make any commitment (to any Governmental
Authority or otherwise) regarding their future operations or (5) contest any
final action or decision taken or made by any Governmental Authority challenging
the consummation of the transactions contemplated by this Agreement.

 

(v)           In the event Takeda elects to defend through litigation on the
merits any claim asserted in court based on any antitrust, competition or trade
regulation law by any Party in order to avoid entry of, or to have vacated or
terminated, any governmental order (whether temporary, preliminary or permanent)
that would prevent the consummation of the Closing. Takeda shall be entitled to
direct the defense of such litigation and any related negotiations, and TBIL and
its Affiliates shall not make any offer, acceptance or counter offer to or
otherwise engage in negotiations or discussions with any Person with respect to
any proposed settlement, consent decree, commitment or remedy, or, in the event
of litigation, discovery, admissibility of evidence, timing or scheduling,
except as specifically requested by or agreed with Takeda.  TBIL shall use its
reasonable best efforts to provide full and effective support of Takeda in all
material respects in all such negotiations and discussions to the extent

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

48

--------------------------------------------------------------------------------


 

requested by Takeda, provided that Takeda shall reimburse TBIL for TBIL’s or its
Affiliates’ out-of-pocket payments to a Third Party reasonably incurred in
furtherance of such support.

 

(vi)          Prior to the Closing, Takeda shall not and shall cause its
Affiliates not to acquire or agree to acquire by merging or consolidating with,
or by purchasing a substantial portion of the assets of or equity in, or by any
other manner, any Person or portion thereof, or otherwise acquire or agree to
acquire any assets, if the entering into of a definitive agreement relating to
or the consummation of such acquisition, merger or consolidation would
reasonably be expected to impose any significant delay in the obtaining of, or
significantly increase the risk of not obtaining, any authorizations, consents,
orders, declarations or approvals of any Governmental Authority necessary to
consummate the transactions contemplated hereby or the expiration or termination
of any applicable waiting period.

 

(vii)         TBIL and Takeda shall use reasonable best efforts to give all
notices to, and obtain all consents from, all Third Parties that are described
in Schedule 10.5(b)(vii); provided that under no circumstances shall either
Party or its Affiliates be required to make any payment to any Person or incur
any other liability to secure any Person’s consent, and provided further that,
for the avoidance of doubt, the obtaining of any such consent, authorization or
approval shall not be a condition precedent to the obligation of any Party to
consummate the transactions contemplated hereby (except to the extent provided
in Section 10.5(b)(ii)).

 

(c)           Anti-Corruption Compliance.  Each Party and its Affiliates have
been, are, and will remain in full compliance with all applicable
anti-corruption laws, including the U.S. Foreign Corrupt Practices Act of 1977,
(15 U.S.C. § 78dd-1, et seq.), the U.K. Bribery Act 2010, and Applicable Laws of
other jurisdictions relating to bribery or corruption, and neither such Party
nor any of its Affiliates, nor any director, officer, agent or employee of such
Party or any of its Affiliates has, directly or indirectly, given, made, offered
or received or agreed to give, make, offer or receive or will give, make offer
or receive any payment, gift, contribution, expenditure or other advantage: 
which would violate any Applicable Law; or to or for a Public Official with the
intention of:  improperly influencing any act or decision of such Public
Official;  inducing such Public Official to do or omit to do any act in
violation of his lawful duty; or securing any improper advantage, in each case
in order to obtain or retain business or any business advantage.

 

(d)           Health Care Compliance Matters.

 

(i)            Each Party and its Affiliates are in compliance and have been,
are, and will remain in full compliance with all Health Care Laws applicable to
such Party or any of its Affiliates.  Neither Party nor any of its Affiliates is
a party to or has any ongoing reporting obligations pursuant to or under any
corporate integrity agreements, deferred prosecution agreements, monitoring
agreements, consent decrees, settlement orders, plans of correction or similar
agreements with or imposed by any Governmental Authority.  Additionally, none of
such Party, its Affiliates, or any of its respective employees, officers or
directors has been excluded, suspended or debarred from participation in any
U.S. state or federal health care program or has been convicted of any crime or,
is subject to a Government Proceeding or has engaged in any conduct that could
reasonably be expected to result in

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

49

--------------------------------------------------------------------------------


 

debarment, suspension, or exclusion.  Each Party shall promptly provide the
other Party with written notification thereof if any of the statements in the
second and/or third sentence of this paragraph becomes untrue during the Term.

 

(ii)           Each Party and its Affiliates have been, are and will remain
operating in full compliance with all Applicable Laws administered or enforced
by the FDA and comparable Governmental Authorities, and with all permits of the
FDA and comparable Governmental Authorities which are required for the conduct
of their business (collectively, the “FDA Permits”), and such FDA Permits are
valid, subsisting, and in full force and effect.  Such Party and its Affiliates
have not received notice of any pending or threatened Government Proceeding from
the FDA, any Governmental Authority, any qui-tam relator or applicable foreign
Governmental Authority alleging that any operation or activity of such Party or
its Affiliates is in violation of any Applicable Law.  Each Party shall promptly
provide the other Party with written notification thereof if any of the
statements in the second sentence of this paragraph becomes untrue during the
Term.

 

(iii)          Neither Party nor any of its Affiliates has been or is the
subject of any pending or threatened investigation in respect of such Party, its
Affiliates, or its or their products, by the FDA pursuant to its “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities” Final Policy set
forth in 56 Fed. Reg. 46191 (September 10, 1991) and any amendments thereto. 
Each Party shall promptly provide the other Party with written notification
thereof if the statement in the prior sentence becomes untrue during the Term.

 

(iv)          Each Party shall be responsible for tracking and reporting
transfers of value paid by, or on behalf of, it or its Affiliates (including any
transfers of value by any employees, contractors or agents of a Party or its
Affiliates) in accordance with Applicable Law, including the requirements of
Section 6002 of the Patient Protection and Affordable Care Act and any other
transparency tracking and reporting requirements of any Governmental
Authority.   For the avoidance of doubt, the Party that makes the transfer of
value, or the Party on whose behalf the transfer of value was made, to any
Person, including any Third Party, for the activity that triggers a transparency
tracking or reporting obligation under the previous sentence, shall be the Party
that reports such transfer of value to the relevant Governmental Authority,
irrespective of any prepayment, reimbursement or other reconciliation of any
expenses between the Parties under this Agreement.

 

(v)           Third Party and Inter-Company Agreements.  With respect to any
agreements described in Sections 10.2(h) and 10.2(j) (collectively, the “TBIL
Agreements”), TBIL covenants that during the Term, (i) it shall (and shall cause
its Affiliates to) use all reasonable efforts to satisfy all of its obligations
under (including making all payments), and take all reasonable steps necessary
to maintain in full force and effect, each of the TBIL Agreements, (ii) it shall
not (and shall cause its Affiliates not to) assign (except an assignment to a
party to which this Agreement has been assigned as permitted under
Section 17.8), amend, restate or terminate in whole or in part, or otherwise
modify, any of the TBIL Agreements without the prior written consent of Takeda
(such consent not to be unreasonably withheld or delayed); provided that with
respect to any amendment, restatement or modification, solely to the extent that
any such amendment, restatement or modification could reasonably be expected to
adversely affect Takeda’s rights or obligations under this Agreement

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

50

--------------------------------------------------------------------------------


 

or the applicable TBIL Agreement, (iii) it shall (and shall cause its Affiliates
to) provide Takeda with prompt notice of any claim of a breach under any of the
TBIL Agreements or notice of termination of any of the TBIL Agreements, made by
any of TBIL, its Affiliates or the applicable Third Party, and (iv) it shall
(and shall cause its Affiliates to) promptly send to Takeda copies of all other
correspondence regarding the TBIL Agreements, to the extent relevant to the
rights or obligations of Takeda under this Agreement.

 

10.6        Non-Compete.

 

(a)           Non-Compete.  From the Effective Date until: (i) the effective
date of the expiration of this Agreement; or if applicable, (ii) [***] years
after the effective date of the [***] of this Agreement, neither Party nor any
of its Affiliates, alone or through or with a Third Party, shall, directly or
indirectly, Develop, Manufacture, or Commercialize any Competing Product in any
country in the Territory, or grant any Person any right to do so; provided that
[***].  In the event that Takeda terminates pursuant to Section 15.5
(Termination for Convenience), the restriction set forth in this
Section 10.6(a) shall only apply with respect to [***] (i) [***] and (ii) [***].
The activities described in this Section 10.6(a), if conducted within the
applicable time frame, shall be deemed collectively as the “Restricted
Activities”. Notwithstanding the foregoing, with respect to Takeda, [***], shall
not be deemed a [***].  In addition to the restrictions set forth above in this
Section 10.6(a), during the Term on a country-by-country basis, TBIL shall not
develop or commercialize an intravenously administered formulation of Velusetrag
in the U.S., Canada or Japan, or in such other countries in which decisions
related to the development and commercialization of Velusetrag are exclusively
in TBIL’s control.  Other than rights granted in the AW Development and
Commercialization Agreement, TBIL shall not out-license Velusetrag in a manner
that allows development of an intravenously administered formulation of
Velusetrag.

 

(b)           Acquisition of Competing Product.  Notwithstanding
Section 10.6(a), in the event that (i) a Party or any of its Affiliates
acquires, or is acquired by, a Person, (ii) a Party or any of its Affiliates
acquires all or substantially all of the business or assets of a Person, or
(iii) a Person acquires all or substantially all of the business or assets of a
Party (in each case whether by merger, stock purchase, change of control or
purchase of assets) (each of the foregoing subsections (i), (ii) and (iii), a
“Competing Product Transaction”), and with respect to the foregoing (i),
(ii) and (iii), such Person or any of its Affiliates is, prior to or as of the
date of such transaction, engaged in any activities that would violate
Section 10.6(a) if conducted by a Party (such activities, a “Competing
Program”), such Party shall promptly provide (or cause to be provided) written
notice to the other Party of such Competing Product Transaction within [***]
Business Days of the closing of such transaction, which notice shall specify
whether such Party and its Affiliates (including, for clarity, any Persons that
become Affiliates in connection with or following the Competing Product
Transaction) will (1) divest the Competing Program, or (2) terminate the
Competing Program.  Notwithstanding the foregoing, solely in the event that TBIL
is acquired by a Person with a Competing Program, such Competing Program can,
subject to the obligations set forth in Section 10.6(b)(iii), be maintained. 
For the avoidance of doubt, and notwithstanding anything to the contrary herein,
neither Party nor its Affiliates may acquire a Competing Program on a standalone
basis.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

51

--------------------------------------------------------------------------------


 

(i)            Divestiture of the Competing Program.  In the event that a Party
elects to divest the Competing Program as described in Section 10.6(b)(i), such
divestiture may occur by either (1) an outright sale of the Competing Program to
a Third Party, or (2) an exclusive (including as to such Party and its
Affiliates) out-license to a Third Party of the rights to conduct the Restricted
Activities; provided that, with respect to the foregoing subsection (2), such
Party and its Affiliates may retain residual financial rights to such Competing
Program and reversion rights in the case of termination of the out-license
agreement (provided that upon such a reversion, the applicable Party would again
be subject to the divestiture/termination  requirements of this Section 10.6(b),
as applicable).  In the event that the Party elects to divest the Competing
Program, such Party shall, and shall cause its Affiliates to, use Commercially
Reasonable Efforts to divest such Competing Program promptly following the
closing of the Competing Product Transaction, and in any event, such divestiture
shall be completed within [***] year of such closing; provided that such time
period shall be extended, if, upon the expiration thereof (and any extensions
thereto), such Party provides competent evidence of reasonable ongoing efforts
to divest the Competing Program; provided further that such Party shall
terminate, and shall cause its Affiliates to terminate, the Competing Program if
such Party has not completed such divestment within [***] months after the
closing of the Competing Product Transaction.  During the divestment period, the
applicable Party shall, and shall cause its Affiliates to, (A) segregate the
Competing Program from the Collaboration, including, to the extent practicable,
by establishing separate teams to conduct Development and Commercialization and
(B) use good faith, diligent efforts to prevent any Confidential Information
relating to the Collaboration from being disclosed to, or used by, individuals
conducting any activities with respect to the Competing Program.

 

(ii)           Termination of Competing Program.  In the event that the Party
elects to terminate the Competing Program as described in Section 10.6(b), it
shall, and shall cause its Affiliates to, promptly (but, in no event, more than
[***] months following closing of the Competing Product Transaction),
discontinue all Restricted Activities.  During the period prior to termination
of the Competing Program, the applicable Party shall, and shall cause its
Affiliates to, (A) segregate the Competing Program from the Collaboration,
including, to the extent practicable, by establishing separate teams to conduct
Development and Commercialization and (B) use good faith, diligent efforts to
prevent any Confidential Information relating to the Collaboration from being
disclosed to, or used by, individuals conducting any activities with respect to
the Competing Program.

 

(iii)          Maintaining Competing Program.  In the event that TBIL or the
Person that acquires TBIL elects to keep the Competing Program as described in
Section 10.6(b), then unless otherwise agreed to in writing by Takeda: [***]

 

(c)           Jurisdictional Compliance.  It is the desire and intent of the
Parties that the restrictive covenants contained in this Section 10.6 be
enforced to the fullest extent permissible under the Applicable Laws and public
policies applied in each jurisdiction in which enforcement is sought.  The
Parties believe that such restrictive covenants in this Section 10.6 are valid
and enforceable.  However, if any such restrictive covenant should for any
reason become or be declared by a competent court or competition authority to be
invalid or unenforceable in any jurisdiction, such restrictive covenant shall be
deemed to have been amended to the extent

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

52

--------------------------------------------------------------------------------


 

necessary in order that such provision be valid and enforceable, such amendment
shall apply only with respect to the particular jurisdiction in which such
declaration is made.

 

ARTICLE XI
TRADEMARKS AND CORPORATE LOGOS

 

11.1        Product Trademarks.

 

(a)           The Product shall be Commercialized exclusively under the Product
Trademark(s).

 

(b)           Takeda shall have the sole right, at its discretion, for selecting
(including conducting clearance searches for) one or more potential Product
Trademarks and shall keep the JSC reasonably informed with respect to the
Product Trademarks in the Major Market Countries.  For clarity, in no event
shall the Product Trademarks include any Housemarks of either Party or any of
its Affiliates or any Trademark confusingly similar thereto.  Takeda shall own
and retain the entire right, title, and interest in Product Trademarks.

 

(c)           Takeda shall have the sole right, at its own expense and
discretion, for filing, prosecution, maintenance, defense and enforcement
(including, for clarity, any oppositions related thereto) of the Product
Trademarks and shall keep the JSC reasonably informed with respect to such
activities in the Major Market Countries.  Each Product shall be Commercialized
pursuant to this Agreement using the Product Trademarks in accordance with the
applicable Regulatory Approvals and Applicable Laws.

 

(d)           Takeda shall, and shall cause its Affiliates and Sublicensees to,
use each Product Trademark solely to identify the Product in connection with the
Commercialization thereof for use in the Field within the Territory, and Takeda
shall not (and shall cause its Affiliates and Sublicensees not to) use such
Product Trademark to identify any other products or for any other purpose.

 

11.2        Corporate Names.

 

(a)           Subject to the licenses granted in Section 11.2(b), each Party and
its Affiliates shall retain all right, title, and interest in, to, and under
their respective corporate names and logos and goodwill related thereto (the
“Housemarks”).  To the extent permitted or required by Applicable Law, the TBIL
Housemarks and the Takeda Housemarks shall be given comparable size and
prominence on all Labeling used in connection with Commercialization of the
Products under this Agreement and the Parties agree to cooperate as reasonably
necessary to obtain any such necessary Regulatory Approvals and to otherwise
comply with Applicable Law in connection therewith.  In addition, all Labeling,
to the extent practicable, shall include a reference (unless prohibited by
Applicable Law) to the contribution of the license from TBIL for the Product
(for example, by stating “Licensed from THERAVANCE BIOPHARMA IRELAND LIMITED”).

 

(b)           TBIL hereby grants to Takeda a non-exclusive, non-transferable,
royalty-free license during the Term throughout the Territory to utilize the
TBIL Housemarks for use solely in Commercializing the Products hereunder. 
Takeda shall only use the TBIL Housemarks

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

53

--------------------------------------------------------------------------------


 

with the necessary trademark designations in a manner that does not derogate
from TBIL’s rights in its Trademarks.  Takeda shall submit representative
samples of its proposed use of the TBIL Housemarks for review by the JSC
reasonably in advance of the use to permit the JSC to consider and comment upon
such proposal.  Takeda acknowledges the goodwill and reputation that has been
associated with the TBIL Housemarks, and subject to the terms hereof, shall use
such Housemarks in a manner that maintains and promotes such goodwill and
reputation and is consistent with trademark guidelines provided by TBIL to
Takeda from time to time, to the extent in compliance with Applicable Laws. 
Takeda shall take all reasonable precautions and actions to protect the goodwill
and reputation that has inured to the TBIL Housemarks, and to take no action
that may interfere with or diminish the rights of TBIL in its Housemarks. 
Takeda agrees that all use of the TBIL Housemarks will inure to the benefit of
TBIL, including all goodwill in connection therewith.

 

ARTICLE XII
OWNERSHIP OF DATA, PATENTS AND INVENTIONS

 

12.1        Ownership of Existing Intellectual Property.  Subject to the
licenses granted in Article III, as between the Parties: (a) TBIL is and shall
remain the sole and exclusive owner of all right, title, and interest in, to and
under the TBIL Technology and all other Intellectual Property owned by TBIL or
its Affiliates as of the Effective Date, and (b) Takeda is and shall remain the
sole and exclusive owner of all right, title, and interest in, to and under the
Takeda Technology, and any other Intellectual Property owned by Takeda or its
Affiliates as of the Effective Date.

 

12.2        Know-How Developed During the Term.  Inventorship shall be
determined in accordance with U.S. patent law.  Each Party shall own and retain
the entire right, title, and interest in, to, and under all Know-How invented
during the Term solely by or on behalf of such Party or any of its Affiliates. 
In the event any Know-How is invented jointly by the Parties during the Term,
each Party will jointly own such Know-How (“Joint Know-How”).  Subject to any
licenses granted under this Agreement, each Party will have the right to
practice and exploit any Joint Know-How without the duty of accounting to the
other Party or seeking consent (for licensing, assigning or otherwise exploiting
Joint Know-How) from the other Party by reason of the joint ownership thereof;
and each Party hereby waives any right such Party may have under the Applicable
Law of any jurisdiction to require any such approval or accounting, and, to the
extent Applicable Law prohibits such a waiver, each Party shall be deemed to so
consent. In furtherance thereof, at the reasonable written request of a Party,
the other Party will in writing grant such consents and confirm that no such
accounting is required to effect the foregoing regarding Joint Know-How. Each
Party shall, before the first filing of a new Patent application claiming or
disclosing any Joint Know-How, promptly disclose such proposed Patent
application to the other Party, provided, that, to the extent such Patent Covers
a Compound or Product, such Patent shall be deemed a Takeda Patent for the
purposes of Section 8.3(b) and this Article XII.

 

(a)           Each Party shall, before the first filing of a new application
claiming or disclosing any Technology, promptly disclose such Technology to the
other Party.

 

(b)           Each Party shall use Commercially Reasonable Efforts to obtain an
assignment from each of its of its Sublicensees and Subcontractors of all
Know-How invented by

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

54

--------------------------------------------------------------------------------


 

such Sublicensee or Subcontractor that relates to one or more Products, and if
such Party cannot obtain such assignment from any such Sublicensee or
Subcontractor, a license (either exclusive or non-exclusive as appropriate
depending on the type of technology but with the goal of maximizing the
intellectual property protection of such Party) with the right to grant a
sublicense to the other Party in the applicable scope as provided in this
Agreement.

 

(c)           In the event that the Parties disagree as to whether Technology is
owned by Takeda or TBIL, and are unable to reach agreement within thirty (30)
days after commencing discussions, then the provisions of Section 16.1(a) and
Section 16.1(c) shall apply to such dispute.

 

12.3        Preparation, Prosecution and Maintenance of Patents.

 

(a)           TBIL Patents.  As between the Parties, and subject to
Section 12.3(c), TBIL shall have the exclusive right (but not the obligation) to
prepare, file, prosecute (including by conducting interferences, oppositions,
inter partes reviews, nullity actions, and reexaminations or other similar
proceedings, but subject to Section 12.4(a)), maintain (including by timely
paying all maintenance fees, renewal fees, and other such fees and expenses
required under Applicable Laws) and extend all TBIL Patents (such activities,
collectively, the “Prosecution Activities”).

 

(b)           Takeda Patents.  As between the Parties, and subject to
Section 12.3(c), Takeda shall have the exclusive right (but not the obligation)
to perform the Prosecution Activities for all Takeda Patents.

 

(c)           Cooperation.  TBIL (with respect to the TBIL Patents) and Takeda
(with respect to the Takeda Patents Covering a Product) (each of TBIL and Takeda
in such circumstances, the “Prosecuting Party”) shall keep the other Party (the
“Non-Prosecuting Party”) reasonably informed regarding the status of the
Prosecution Activities that it is conducting in accordance with
Section 12.3(a) or Section 12.3(b), as applicable, and, at the Non-Prosecuting
Party’s request, shall provide the Non-Prosecuting Party with copies of all
documentation concerning the applicable Patents, including all correspondence to
and from any Governmental Authority relating thereto.  Upon the Non-Prosecuting
Party’s request, prior to filing Patent applications for, or material
prosecution documents or other submissions relating to, the Patents for which
the Prosecuting Party is responsible, the Prosecuting Party shall provide the
Non-Prosecuting Party with a reasonable opportunity to review and comment on the
proposed application, document or submission, and the Prosecuting Party shall
reasonably consider all such comments of the Non-Prosecuting Party, unless
(without fault of the Prosecuting Party) deadlines will not permit such review. 
For clarity, in the event of a dispute between the Parties regarding the content
of any such applications, documents, or submissions, the Prosecuting Party shall
have the final decision-making authority with respect thereto.

 

(d)           Abandonment.  In the event that (i) TBIL (as the Prosecuting
Party) elects to abandon the prosecution of a TBIL Patent application or
maintenance of an issued TBIL Patent, or (ii) Takeda (as the Prosecuting Party)
elects to abandon the prosecution of a Takeda Patent application or maintenance
of an issued Takeda Patent Covering a Product, such Prosecuting Party shall
notify the Non-Prosecuting Party in writing (such notice, an

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

55

--------------------------------------------------------------------------------


 

“Abandonment Notice”) at least [***] days prior to any filing or payment due
date or any other due date that requires action to prevent such loss of rights,
and in the event that the Non-Prosecuting Party provides the Prosecuting Party
with written notice within [***] days of receipt of the applicable Abandonment
Notice, the Non-Prosecuting Party shall thereafter have the right, at its sole
expense, (i) to be assigned the right, title and interest in, to and under the
applicable Patent (and following such assignment, notwithstanding anything to
the contrary herein, such Patent shall no longer be a TBIL Patent or a Takeda
Patent, as applicable, for the purposes of this Article XII or Section 8.3(b),
and (ii) following such assignment, to conduct such Prosecution Activities for
the applicable Patent.  For the avoidance of doubt, if the Parties agree that a
Patent should be abandoned for strategic reasons, this Section 12.3(d) shall not
apply to such abandoned Patent.

 

(e)           Cooperation.  The Non-Prosecuting Party shall provide the
Prosecuting Party all reasonable assistance and cooperation, at the
Non-Prosecuting Party’s request and expense, in connection with the Prosecution
Activities, including by furnishing all information and data in its Control
reasonably necessary to prepare, file, prosecute, maintain, or extend any
Patents hereunder.

 

(f)            Expenses.  Each Party shall be solely responsible for its
internal expenses incurred in furtherance of the Prosecution Activities.  Takeda
shall be responsible for Third Party Expenses incurred by or on behalf of itself
in connection with Prosecution Activities for the Takeda Patents in the
Territory.  Takeda shall reimburse TBIL for fifty percent (50%) of TBIL’s or its
Affiliates’ Third Party Expenses reasonably incurred in furtherance of the
Prosecution Activities for the TBIL Patents, subject to an annual budget for
such Prosecution Activities to be agreed to by the Parties.  Takeda shall
reimburse TBIL in accordance with Section 8.6.

 

(g)           Patent Term Extensions.  Through the JSC, the Parties shall
cooperate to determine the TBIL Patents and Takeda Patents for which to seek
extensions (including supplementary protection certificates), with, for clarity,
Takeda having final decision-making authority with respect to such decision. 
Following such determination, the Prosecuting Party shall be responsible for
using Commercially Reasonable Efforts to obtain all such extensions.

 

(h)           Regulatory Patent Listing.  Takeda shall be solely responsible
for: (i) filing appropriate information with the FDA in the U.S. listing any
TBIL Patents and Takeda Patents in the Orange Book; and (ii) with respect to
other countries in the Territory, filing appropriate information with the
applicable Regulatory Authority listing any TBIL Patents and Takeda Patents in
the Patent listing source in such country in the Territory that is equivalent to
the Orange Book, if any.  Upon the reasonable request of Takeda, TBIL shall
reasonably assist Takeda with its efforts in filing the appropriate information
to have a TBIL Patent listed in the Orange Book or its equivalent, and Takeda
shall reimburse TBIL for fifty percent (50%) of its and its Affiliates’ Third
Party Expenses incurred to conduct such assistance requested by Takeda. Takeda
shall provide TBIL with a reasonable opportunity to review and comment (which
Takeda shall reasonably consider in good faith) on the information proposed for
submission with respect to a TBIL Patent or Takeda Patent that Covers any
Products.

 

(i)            Registration of Exclusive License.  Upon Takeda’s reasonable
request, TBIL shall register before any appropriate Governmental Authority in
the Territory that Takeda

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

56

--------------------------------------------------------------------------------


 

is the exclusive licensee under the TBIL Patents.  Takeda shall reimburse TBIL
for fifty percent (50%) of its and its Affiliates’ Third Party Expenses incurred
in connection with any registration requested by Takeda under this
Section 12.3(i).

 

12.4        Patent Infringement.

 

(a)           Notification.  Each Party shall promptly notify the other Party in
writing (each such notice, an “Infringement Notice”) of any actual or threatened
infringement, misappropriation, or other violation or challenge to the validity,
scope, or enforceability of any TBIL Technology or Takeda Technology in the
Field within the Territory of which it becomes aware, including, for clarity,
any Paragraph IV Notices (“Third Party Infringement”).  For clarity, any
challenge to the validity, scope or enforceability of any TBIL Patent in
connection with an actual or threatened infringement of such Patent shall be
governed by this Section 12.4 and not Section 12.3.

 

(b)           Third Party Infringement.  In the event of any Third Party
Infringement, Takeda will have the first right (but not the obligation) with
respect to TBIL Technology, and sole right (but not the obligation) with respect
to the Takeda Technology, to bring, enforce or defend entirely under its own
direction and control an action, suit, claim, arbitration, or proceeding
regarding, or otherwise seek to obtain agreement from the alleged infringer to
desist, such Third Party Infringement (each, an “Infringement Action”).  If
Takeda elects to pursue an Infringement Action, Takeda shall be solely
responsible for expenses it incurs in connection with such Infringement Action. 
In the event that Takeda fails to initiate an Infringement Action with respect
to the TBIL Technology (or otherwise does not [***]) within the earlier of
(i) [***] days after receipt of the Infringement Notice, or (ii) [***] days
before the expiration date for filing such Infringement Action or responding (as
applicable), TBIL shall be permitted to initiate an Infringement Action with
respect to the TBIL Technology (but not any Takeda Technology) at its sole
expense.  Notwithstanding the foregoing, in the event that the Party who is not
bringing the applicable Infringement Action (the “Non-Controlling Party”)
recommends that the other Party not pursue the applicable Infringement Action,
the other Party (the “Controlling Party”) shall reasonably consider such
recommendation in good faith.

 

(c)           Assistance.  The Controlling Party shall keep the Non-Controlling
Party reasonably informed about the status of each Infringement Action and
consult with the Non-Controlling Party regarding material aspects of each
Infringement Action and take any comments it receives into consideration in good
faith.  At the request of the Controlling Party, the Non-Controlling Party and
its Affiliates shall provide reasonable assistance in connection with any Third
Party Infringement, including by joining in any such Infringement Action and
executing all papers and performing such other acts as may be reasonably
necessary to permit the Controlling Party to commence or prosecute such
Infringement Action (which, for clarity, shall include allowing the Controlling
Party to bring any Infringement Action in the name of the Non-Controlling Party
or any of its Affiliates to the extent required to maintain standing).  Except
as otherwise provided herein, the Controlling Party shall reimburse the
Non-Controlling Party for any reasonable Third Party Expenses incurred in
providing such assistance.  The Non-Controlling Party shall have the right to be
represented in any such Infringement Action in which it is a party by
independent counsel (which shall act in an advisory capacity only, except for
matters solely directed to such Party) of its own choice and at its own
expense.  If the Non-

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

57

--------------------------------------------------------------------------------


 

Controlling Party in any such Infringement Action is a party to such
Infringement Action, such Non-Controlling Party may request that the Parties be
jointly represented by the same outside counsel. The Controlling Party shall
have the right to withhold consent to such joint representation of the Parties. 
Notwithstanding anything to the contrary in this Section 12.4(c), if the counsel
of the Controlling Party reasonably determines that the Non-Controlling Party is
required to join an Infringement Action brought hereunder in connection with a
Third Party Infringement to maintain standing, such Party shall so join such
Infringement Action, the Controlling Party shall reimburse all reasonable Third
Party Expenses incurred by the Non-Controlling Party in connection with such
Infringement Action.

 

(d)           Settlements.  The Controlling Party shall give the Non-Controlling
Party timely notice of any proposed settlement of any Infringement Action
instituted by the Controlling Party to enforce the TBIL Technology or the Takeda
Technology and shall not, without the prior written consent of such
Non-Controlling Party (not to be unreasonably withheld, conditioned or delayed),
enter into any settlement that would: adversely affect the validity,
enforceability, or scope of, or admit non-infringement of, any Patents that the
Non-Controlling Party owns or to which the Non-Controlling Party is granted a
license or other rights, give rise to liability of such Non-Controlling Party,
its Affiliates, or its or their licensors, licensees or Sublicensees (to the
extent applicable), grant to a Third Party a license or covenant not to sue
under any Intellectual Property that the Non-Controlling Party owns or to which
the Non-Controlling Party is granted a license or other rights, or otherwise
impair such Non-Controlling Party’s and its Affiliates’ rights in, to, or under
any Intellectual Property.

 

(e)           Recoveries.  If the Controlling Party brings an Infringement
Action to enforce any TBIL Technology or Takeda Technology and any sums are
recovered in connection therewith, the Controlling Party shall first reimburse
itself, and then reimburse the Non-Controlling Party (to the extent applicable),
out of any sums recovered in such action, suit, claim, arbitration, or
proceeding, or in the settlement thereof, for all reasonable Third Party
Expenses, including attorneys’ fees paid, incurred in connection with such
Infringement Action, and with respect to the balance of such sums: (i) if Takeda
is the Controlling Party, such balance shall be treated as Net Sales for which
Royalties are payable hereunder and (ii) if TBIL is the Controlling Party, such
balance shall be allocated eighty percent (80%) to TBIL and twenty percent (20%)
to Takeda.  Notwithstanding the foregoing (except with respect to the obligation
to reimburse Third Party Expenses), Takeda shall retain all sums recovered in
connection with the enforcement of the Takeda Patents to the extent the Patents
included therein (if any) do not Cover any Compounds or Products.

 

12.5        Infringement of Third Party Patents.  Each Party shall promptly
notify the other Party in writing of any allegation by a Third Party that
Intellectual Property owned or otherwise controlled by such Third Party is
infringed, misappropriated, or otherwise violated by the Development,
Commercialization or other Exploitation of any Product in the Field in any
country in the Territory, of which it becomes aware.  Subject to any
indemnification obligations of a Party to the other Party under Article XIV,
each Party shall have the first right, but not the obligation, to defend any
such Third Party claim brought against it, at its expense.  The non-defending
Party shall reasonably cooperate with the Party conducting the defense of such
claim, including, if required to conduct such defense, furnishing a power of
attorney.  Neither Party shall enter into any settlement of any such claim under
this Section 12.5 that affects the other

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

58

--------------------------------------------------------------------------------


 

Party’s rights or interests without such other Party’s prior written consent,
such consent not to be unreasonably withheld, delayed or conditioned.  Each
Party shall have the right to decline to defend, or to tender the defense of,
any such claim under this Section 12.5 upon reasonable written notice to the
other Party, including if the other Party fails to agree to a settlement that
the declining Party proposes.  Any settlement or license fees incurred by a
Party under this Section 12.5 shall be subject to the terms of Section 8.4.

 

ARTICLE XIII
PATENT MARKING

 

13.1        Patent Marking.  Takeda shall, and shall cause its Affiliates and
Sublicensees to, mark Products sold by, or on behalf of, Takeda, its Affiliates,
and its Sublicensees hereunder (in a reasonable manner consistent with Takeda’s
custom and practice, including by use of other substantially equivalent ways of
providing notice under any Applicable Law) with appropriate patent numbers or
indicia to the extent permitted by Applicable Law, in those countries or
regulatory jurisdictions in the Territory in which such markings or such notices
impact recoveries of damages or equitable remedies available with respect to
infringements or other violations of any patent rights.

 

ARTICLE XIV
INDEMNIFICATION; INSURANCE

 

14.1        Indemnification by TBIL.  TBIL hereby agrees to save, indemnify,
defend and hold harmless Takeda, its Affiliates, and each of their respective
directors, officers, shareholders, agents, employees, successors and assigns
(each, a “Takeda Indemnitee”) from and against any and all losses, damages,
liabilities, expenses (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”) arising in connection with any and all charges,
complaints, actions, suits, proceedings, hearings, investigations, claims,
demands, judgments, orders, decrees, stipulations or injunctions by a Third
Party (each, a “Third Party Claim”) to the extent that any Third Party Claim
arises out of (a) any breach by TBIL of any of its representations, warranties
or covenants under this Agreement, (b) TBIL’s, its Affiliates’ or their
respective licensees’, sublicensees’ or Subcontractors’ fraud, negligence or
willful misconduct, (c) any Manufacture, Development or other Exploitation of
the Compounds or Products by or on behalf of TBIL, its Affiliates, or their
respective licensees, sublicensees or Subcontractors both before the Effective
Date and after the Effective Date; or (d) any Manufacture, Development or other
Exploitation of any Products in a Terminated Country by or on behalf of TBIL,
its Affiliates, or their respective licensees, sublicensees, Subcontractors
and/or Designees; in each case except to the extent that such Losses arise or
result from any Takeda Indemnitee’s fraud, gross negligence, willful misconduct
or material breach of this Agreement.

 

14.2        Indemnification by Takeda.  Takeda hereby agrees to save, indemnify,
defend and hold harmless TBIL, its Affiliates, and each of their respective
directors, officers, shareholders, agents, employees, successors and assigns
(each, a “TBIL Indemnitee”) from and against any and all Losses arising in
connection with any and all Third Party Claims arising out of (a) any breach by
Takeda of any of its representations, warranties or covenants under this
Agreement, (b) Takeda’s, its Affiliates’ or their respective licensees’,
Sublicensees’ or  Subcontractors’ fraud, negligence or willful misconduct, or
(c) any Manufacture, Development,

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

59

--------------------------------------------------------------------------------


 

Commercialization or other Exploitation of the Products by or on behalf of
Takeda, its Affiliates, or their respective  licensees, its Sublicensees or
Subcontractors; in each case except to the extent that such Losses arise or
result from any TBIL Indemnitee’s fraud, gross negligence, willful misconduct or
material breach of this Agreement.

 

14.3        Indemnity Procedure.

 

(a)           If a TBIL Indemnitee or Takeda Indemnitee (each, an “Indemnified
Party”) shall receive notice or otherwise learn of the assertion or commencement
of any Third Party Claim with respect to which Takeda or TBIL, respectively,
(each, the “Indemnifying Party”) may be obligated to provide indemnification to
such Indemnified Party pursuant to Section 14.1 or Section 14.2, or any other
section of this Agreement, such Indemnified Party shall give such Indemnifying
Party written notice thereof clearly stating such Third Party Claim and
identifying the Indemnified Party seeking indemnification hereunder
(“Indemnification Notice”) as promptly as practicable (and in any event within
forty-five (45) Business Days) after becoming aware of such Third Party Claim. 
Any such notice shall describe the Third Party Claim in reasonable detail. 
Notwithstanding the foregoing, the failure of any Indemnified Party or other
Person to give an Indemnification Notice shall not relieve the related
Indemnifying Party of its obligations under this Article XIV, except to the
extent, and only to the extent, that such Indemnifying Party is materially
prejudiced by such failure to give notice.

 

(b)           An Indemnifying Party may elect (but shall not be required) to
defend, at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel (which counsel shall be reasonably satisfactory to the
Indemnified Party), any Third Party Claim; provided that the Indemnifying Party
shall not be entitled to defend and shall pay the reasonable fees and expenses
of one separate counsel for any Indemnified Parties if the claim for
indemnification relates to or arises in connection with any criminal action,
indictment or allegation. Within forty-five (45) Business Days after the receipt
of an Indemnification Notice (or sooner, if the nature of such Third Party Claim
so requires), the Indemnifying Party shall notify the Indemnified Party of its
election whether the Indemnifying Party will assume responsibility for defending
such Third Party Claim, which election shall specify any reservations or
exceptions to its defense.  After notice from an Indemnifying Party to an
Indemnified Party of its election to assume the defense of a Third Party Claim,
such Indemnified Party shall have the right to employ separate counsel and to
participate in (but not control) the defense, compromise, or settlement thereof,
but the fees and expenses of such counsel shall be the expense of such
Indemnified Party; provided, however, that in the event that the Indemnifying
Party has elected to assume the defense of the Third Party Claim but has
specified, and continues to assert, any reservations or exceptions in such
notice, the reasonable fees and expenses to the extent related to such matters
of one separate counsel for all Indemnified Parties shall be borne by the
Indemnifying Party.

 

(c)           If an Indemnifying Party elects not to assume responsibility for
defending a Third Party Claim, or fails to notify an Indemnified Party of its
election as provided in Section 14.3(b), such Indemnified Party may defend such
Third Party Claim at the sole expense of the Indemnifying Party.  Any reasonable
legal fees and expenses incurred by the Indemnified Party in connection with
defending such claim shall be paid by the Indemnifying Party at the then
applicable regular rates charged by counsel to the Indemnified Party.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

60

--------------------------------------------------------------------------------


 

(d)           Unless the Indemnifying Party has failed to assume the defense of
the Third Party Claim in accordance with the terms of this Agreement, no
Indemnified Party may settle or compromise any Third Party Claim without the
prior written consent of the Indemnifying Party.  If an Indemnifying Party has
failed to assume the defense of the Third Party Claim within the time period
specified in Section 14.3(b) above, absent any bona fide dispute as to whether
such Third Party Claim is subject to such Indemnifying Party’s indemnification
obligations for which such Indemnifying Party is successful, it shall not be a
defense to any obligation to pay any amount in respect of such Third Party Claim
that the Indemnifying Party was not consulted in the defense thereof, that such
Indemnifying Party’s views or opinions as to the conduct of such defense were
not accepted or adopted, that such Indemnifying Party does not approve of the
quality or manner of the defense thereof or that such Third Party Claim was
incurred by reason of a settlement rather than by a judgment or other
determination of liability.

 

(e)           In the case of a Third Party Claim, no Indemnifying Party shall
consent to entry of any judgment or enter into any settlement of the Third Party
Claim without the prior written consent of the Indemnified Party if the effect
thereof is (i) to permit any injunction, declaratory judgment, other order or
other non-monetary relief to be entered, directly or indirectly, against any
Indemnified Party or (ii) to ascribe any fault on any Indemnified Party in
connection with such defense.  If the Indemnifying Party assumes the defense of
the Third Party Claim, and the Third Party Claim concerns Intellectual Property
owned by the other Party or any of its Affiliates, or to which such other Party
or any of its Affiliates have rights, the Indemnifying Party shall reasonably
cooperate with such other Party with respect to such aspects of the Third Party
Claim that concern the ownership, validity, enforceability, or scope of such
Intellectual Property, including by not making any admission or offer of
settlement in such Third Party Claim that could reasonably be expected to have
any prejudice or adverse effect with respect thereto or that grants a license,
covenant not to sue or other rights with respect to such Intellectual Property.
Notwithstanding anything to the contrary herein, the Indemnifying Party shall
not, without the prior written consent of the Indemnified Party, settle or
compromise any Third Party Claim or consent to the entry of any judgment which
does not include as an unconditional term thereof the delivery by the claimant
or plaintiff to the Indemnified Party of a written release from all liability in
respect of such Third Party Claim.

 

14.4        Certain Limitations on Liability.

 

(a)           The Parties intend that any Loss subject to indemnification or
reimbursement pursuant to Article XIV will be net of insurance proceeds that
actually reduce the amount of the Loss.  Accordingly, the amount which any
Indemnifying Party is required to pay to any Indemnified Party will be reduced
by any insurance proceeds theretofore actually recovered by or on behalf of the
Indemnified Party in respect of the related Loss.  If an Indemnified Party
receives a payment required by this Agreement from an Indemnifying Party in
respect of any Loss (an “Indemnity Payment”) and subsequently receives insurance
proceeds, then the Indemnified Party will reimburse to the Indemnifying Party an
amount equal to the excess of the Indemnity Payment received over the amount of
the Indemnity Payment that would have been due if the insurance proceeds had
been received, realized or recovered before the Indemnity Payment was made.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

61

--------------------------------------------------------------------------------


 

(b)           An insurer who would otherwise be obligated to pay any claim shall
not be relieved of the responsibility with respect thereto or, solely by virtue
of the indemnification provisions hereof, have any subrogation rights with
respect thereto, it being expressly understood and agreed that no insurer or any
other Third Party shall be entitled to a “wind-fall” (i.e., a benefit such
insurer or other Third Party would not be entitled to receive in the absence of
the indemnification provisions) by virtue of the indemnification provisions
hereof.  Nothing contained in this Agreement shall obligate any Person to seek
to collect or recover any insurance proceeds.

 

14.5        Insurance.  Each Party shall, at its own expense, procure and
maintain during the Term and for a period of five (5) years thereafter,
insurance policy/policies, including product liability insurance, adequate to
cover its obligations hereunder and which are consistent with normal business
practices of prudent companies similarly situated.  Such insurance shall not be
construed to create a limit of a Party’s liability with respect to its
indemnification obligations under this Article XIV.  Each Party shall provide
the other Party with prompt written notice of cancellation, non-renewal or
material change in such insurance that could materially adversely affect the
rights of such other Party hereunder, and shall provide such notice within
thirty (30) days after any such cancellation, non-renewal or material change. 
The Parties acknowledge and agree that Takeda may meet its obligations under
this Section 14.5  through self-insurance.

 

ARTICLE XV
TERM AND TERMINATION

 

15.1        Term.  This Agreement shall become effective on the Effective Date
and, unless earlier terminated pursuant to this Article XV, shall remain in
effect on a country-by-country basis or in its entirety until the date on which
the Royalty Term expires for such Product in such country (the “Term”),
whereupon the license granted to Takeda under Section 3.1 shall become
non-exclusive, fully-paid, royalty-free, perpetual and irrevocable.

 

15.2        Termination Based on Mutual Written Agreement.  This Agreement may
terminate on a Product-by-Product and country-by-country basis upon mutual
written agreement of the Parties.

 

15.3        Termination for Material Breach.  Each Party shall have the right,
without prejudice to any other remedies available to it at law or in equity, to
terminate this Agreement in its entirety in the event that the other Party is in
material breach of this Agreement and fails to cure such breach (in the case of
Takeda, including any Shelving Breach) within [***] days (thirty (30) days in
the event of breaches related to payment obligations) of receiving written
notice from the other Party expressly putting such Party on notice of the
allegation of such material breach (“Notice Period”).  Any failure to timely
notify under Sections 4.6, 6.1 or 6.3 will not be deemed a material breach of
this Agreement unless all such applicable failures, in the aggregate, have a
material adverse effect on the Development or Commercialization of the Products
or the other Party’s rights under this Agreement.  Notwithstanding the
foregoing, if such material breach is incapable of being cured within the Notice
Period, then the non-breaching Party’s right of termination shall be suspended
only if, and for so long as, the other Party has provided to the non-breaching
Party and is diligently implementing a written plan that is reasonably
calculated to effect a cure of such material breach in as prompt a manner as is
reasonably practical; provided

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

62

--------------------------------------------------------------------------------


 

that, the non-breaching Party’s right of termination shall not in any case be
suspended any longer than an additional [***] days following the unextended
expiration of the Notice Period.  In addition and notwithstanding the foregoing,
if the Parties reasonably and in good faith disagree as to whether there has
been a material breach, the Party that disputes whether there has been a
material breach may contest the allegation in accordance with Section 16.1(b),
and such Notice Period shall not commence unless and until the final conclusion
of such dispute determining the existence of such material breach.  During such
dispute, all of the terms and conditions of this Agreement shall remain in
effect, and the Parties shall continue to perform all of their respective
obligations under this Agreement.

 

15.4        Termination For Insolvency or Bankruptcy.  Each Party shall have the
right to terminate this Agreement upon written notice in the event that the
other Party (a) commences, or has commenced against it, bankruptcy proceedings
in any jurisdiction and such proceedings are not dismissed within [***] days
after the filing thereof, (b) makes a general assignment for the benefit of its
creditors, (c) becomes insolvent, (d) has a receiver appointed for it or its
business, (e) ceases operations, or (f) is liquidated or dissolved, in each case
unless such situation has been withdrawn, reverted and/or dismissed during such
[***]-day notice period.

 

15.5        Termination by Takeda For Convenience.  Takeda shall have the right
to terminate this Agreement in its entirety or on a country-by-country basis,
for convenience: (a) upon providing TBIL with [***] days’ prior written notice
if such termination is [***] for such Product in such country; and (b) upon
providing TBIL with [***] days’ prior written notice if such termination is
[***] for such Product in such country.

 

15.6        Termination for Safety Reasons.  Takeda shall have the right to
terminate this Agreement for Safety Reasons, upon [***] days’ prior written
notice to TBIL, which notice shall set forth, in reasonable detail, the
applicable Safety Reason(s) and shall include reasonably detailed documentation
supporting the existence of such Safety Reason; provided that [***], and shall
provide [***].  Takeda shall have the right to wind down and/or suspend all
Development and/or Commercialization activities during such notice period.

 

15.7        Termination for Failure to Advance the Program.  Without prejudice
to any other remedies available to it at law or in equity (including for any
breach of the terms hereof), in the event Takeda is not conducting any ongoing
Development and/or Commercialization activities (including related Manufacturing
activities) for at least [***], and such lack of activity: (i) is not [***],
(ii) is not a result of [***] (a “Shelving Breach”), then such lack of activity
will be deemed a material breach of this Agreement, TBIL shall have the right to
provide written notice to Takeda for such Shelving Breach under Section 15.3,
and the terms of Section 15.3 (including cure periods) will apply.

 

15.8        Effects of Termination.  Termination for Reasons Other than TBIL’s
Breach or Insolvency.  Upon any termination (but not expiration) of this
Agreement pursuant to Section 15.2 by mutual written agreement, by TBIL pursuant
to Section 15.3, Section 15.4 or Section 15.7 for Takeda’s material breach,
bankruptcy or Shelving Breach, respectively, or by Takeda pursuant to
Section 15.5 or Section 15.6, for convenience, Safety Reasons, respectively, the
following, unless otherwise noted herein, shall apply as of the effective date
of such termination:

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

63

--------------------------------------------------------------------------------


 

(i)            Country-by-Country Termination.  For clarity, in the event that
this Agreement has been terminated with respect to a particular country (such
country, a “Terminated Country”) (and not this Agreement in its entirety) to the
extent permitted hereunder, notwithstanding anything to the contrary herein,
such Terminated Country shall no longer be deemed a part of the Territory for
such Terminated Product as of the effective date of such termination and the
provisions set forth in this Section 15.8(a) shall only apply with respect to
such Terminated Country.  For clarity, in the event that this Agreement is
terminated in its entirety, the entire Territory shall be deemed to be the
Terminated Countries, and the provisions set forth in this Section 15.8(a) shall
apply to such Terminated Countries.

 

(ii)           Licenses to Takeda.  All rights and licenses granted to Takeda
hereunder with respect to the Products in the Terminated Countries shall
immediately terminate and be of no further force and effect, and Takeda shall
cease Developing, Commercializing and otherwise Exploiting the Products in the
Terminated Countries (except as otherwise set forth in this Section 15.8) and
using any and all TBIL Technology for Products in the Terminated Countries,
except, in each case, to the extent necessary to effect an orderly transition in
accordance with the terms hereof or as otherwise expressly set forth herein.

 

(iii)          Regulatory Materials, Regulatory Approvals, and Information.  To
the extent permitted by Applicable Law, Takeda shall: (A) provide to TBIL a copy
of all Regulatory Materials to the extent related to the Products in the
Terminated Countries that are in Takeda’s possession; or (B) to the extent such
Regulatory Materials are not in Takeda’s possession, grant TBIL the same right
to access and reference such Regulatory Materials as held by Takeda prior to the
effective date of such termination.  In addition, to the extent permitted by
Applicable Law, Takeda shall transfer and assign (and where applicable, shall
cause its Affiliates and Sublicensees to transfer and assign) to TBIL all INDs
and Regulatory Approvals related solely to the Products in the Terminated
Countries; provided that, until such transfer and assignment is effected or in
the event that any of the foregoing cannot be so transferred and assigned
pursuant to Applicable Law, and with respect to Regulatory Materials that are
reasonably required for TBIL to Develop, Commercialize and/or otherwise Exploit
a Product in the Terminated Countries, TBIL (and its Designee, as applicable)
shall have the right to access, use and cross-reference such Regulatory
Materials solely for the purpose of Exploiting such Products in such Terminated
Countries.  Takeda hereby grants any consent (and where applicable, shall cause
its Affiliates and Sublicensees to so consent) solely to the extent necessary to
permit TBIL (and its Designee, as applicable) to exercise such rights.  In
addition, subject to and in accordance with Section 6.6(b), Takeda shall provide
to TBIL copies of inspection or audit observations of Regulatory Authorities and
any written responses thereto.

 

(iv)          License to TBIL.  Takeda hereby grants and shall cause its
Affiliates to grant to TBIL, effective on the effective date of termination, on
reasonable terms and conditions to be agreed by the Parties in good faith, (but
which in any case, will be customary in the industry for licenses granted under
product reversion circumstances), an exclusive (including as to Takeda and its
Affiliates), limited, sublicensable, royalty-bearing license under (A) the
Takeda Technology in existence as of the effective date of termination and that
is incorporated by or on behalf of Takeda, its Affiliates or its Sublicensees
into, or actually used by or on behalf of Takeda, its Affiliates or its
Sublicensees in connection with, the Products in the Terminated Countries,
solely to Exploit the Products in the Terminated

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

64

--------------------------------------------------------------------------------


 

Countries; and (B) the Product Trademarks selected for use with any Products in
the Terminated Countries in connection with TBIL’s exercise of its licenses
under subsection (A).  For clarity, the foregoing licenses shall include rights
to improve or otherwise modify the Products, but the license granted by Takeda
to TBIL in this Section 15.8(a)(iv) shall not include the right to incorporate
any Takeda Technology in any product (in or outside of a Terminated Country)
that is not a Product that arises from any such post-termination modification,
unless the Parties otherwise agree as part of such license.  The Parties shall,
exercising good faith, take all actions reasonably necessary to enter into a
license agreement that reflects such terms promptly, but in no event more than
[***] days, following the effective date of termination.  If the Parties comply
with such obligations to negotiate in good faith, and endeavor to agree upon,
the terms of such license agreement, but fail to agree upon such terms within
the [***] day negotiation period, any dispute shall be resolved in accordance
with Sections 16.1(a) and 16.1(c) and upon resolution of such dispute, the
Parties shall automatically enter into the license agreement, as formulated
through that process, as of the date of such resolution and the license shall be
effective as of the effective date of termination.

 

(v)           Ongoing Clinical Trials.

 

(1)           In the event this Agreement is terminated by Takeda in a Major
Market Country or its entirety pursuant to Section 15.5 (Termination for
Convenience) or TBIL terminates this Agreement pursuant to Section 15.3
(Termination for Material Breach) and [***] that is the subject of such
termination, Takeda shall: upon TBIL’s written request and in TBIL’s sole
discretion, (A) [***] or (B) [***] and (C)(1) [***]; or (C)(2) [***].  In the
event TBIL does not request either (i) [***] then Takeda shall instead [***]. 
If requested by TBIL, Takeda shall provide [***] of notice of termination.

 

(2)           In the event that this Agreement is terminated by Takeda in a
Major Market Country or in its entirety by the Parties pursuant to Section 15.2
or by TBIL pursuant to Section 15.4 or 15.7 and that are [***], and upon TBIL’s
written request, Takeda shall (i) [***], shall be solely borne by TBIL; or
(ii) [***].  If requested by TBIL, Takeda shall provide [***] months prior to
receipt of notice of termination.

 

(vi)          Adverse Event Reporting and Safety Data Exchange.

 

(1)           During the period commencing on receipt of written notice of
termination (or agreement to terminate if termination is pursuant to
Section 15.2) until the transition activities contemplated in this
Section 15.8(a) are complete, Takeda shall, in accordance with all Applicable
Laws, be responsible for monitoring all clinical experiences, maintaining the
global safety database, safety monitoring, pharmacovigilance surveillance,
compliance and filing of all required safety reports to Regulatory Authorities
in the Terminated Countries with respect to the Products, including annual
safety reports.  In the event this Agreement is terminated in its entirety or
the U.S. is a Terminated Country, Takeda shall transfer to TBIL (or its
Designee) the global safety database for the Products; provided, that, in all
other circumstances, the Parties shall discuss whether the global safety base
should be transferred to TBIL or retained by Takeda.  Notwithstanding the
foregoing, the Parties shall enter into a new (or amend the current) PVA within
[***] days after the effective date of termination to govern the exchange of
safety data between the Parties with respect to Products in the Terminated

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

65

--------------------------------------------------------------------------------


 

Countries, and upon effectiveness thereof, such agreement will supersede the
terms of this Section 15.8(a)(vi)(i).

 

(2)           In the event the global safety database is transferred to TBIL, at
the time of transfer, Takeda shall confirm in writing that all safety data
related to the Products is accurately reflected in the global safety database
then-existing and being maintained by Takeda.  Until such time as the global
safety database is transferred to TBIL hereunder and thereafter in the event
Takeda receives any safety updates, Takeda shall prepare and provide to TBIL on
a timely basis any safety updates received by or on behalf of Takeda or any of
its Affiliates, Sublicensees and/or Subcontractors; provided that in no case
shall the exchange of information related to adverse events occur later than
[***] days for any fatality and/or life-threatening safety event, [***] days for
other related serious adverse events, and [***] days for other, non-serious
adverse events.

 

(vii)         Technology Transfer.  Takeda shall transfer to TBIL (or its
Designee) the then-current Manufacturing processes, as well as any other Takeda
Know-How with respect to the Products in the Terminated Countries, solely for
TBIL to Develop, Manufacture, Commercialize and otherwise Exploit the Products
in the Terminated Countries.  Except in the event any grounds of such
termination are in dispute, upon TBIL’s reasonable request, the Parties shall
commence the transfer of any such Manufacturing processes during the termination
notice period (if applicable).

 

(viii)        Inventory.  In the event this Agreement is terminated in its
entirety for any reason other than upon Takeda’s termination pursuant to
Section 15.6 (Termination for Safety Reasons), TBIL shall have the right to
purchase from Takeda any and all of the inventory of Products (including all
bulk drug substance contained therein and any raw materials and/or
work-in-progress purchased or produced therefor) held by Takeda as of the
effective date of termination at a price equal to (i) [***].  TBIL shall notify
Takeda at least [***] days prior to the effective date of termination whether
TBIL elects to exercise such right (unless termination is pursuant to
Section 15.2, in which event TBIL shall notify Takeda no later than [***] days
following the Parties’ agreement to terminate) and in the event that TBIL
exercises such right, upon payment of such expense therefor, Takeda shall
promptly transfer such inventory to TBIL (or its Designee).  In the event TBIL
does not exercise such right and the Product(s) is being Commercialized in the
Terminated Country(ies), then Takeda shall have the right to continue to sell
the inventory of such Products for a period of up to [***] months after the
effective date of such termination.  Notwithstanding the foregoing, if the
termination is only effective in certain countries in the Territory, Takeda
shall only be required to sell to TBIL the amount of its inventory of the
Product that was Manufactured specifically for the Terminated Countries and
which would be required to be re-worked (including re-packaged) for use outside
of the Terminated Country.  To the extent Takeda transfers any inventory of TBIL
Products to TBIL under this Section 15.8(a)(viii) as inventory manufactured in
compliance with GMP requirements, Takeda shall provide TBIL the applicable
documentation required for TBIL to conduct its final release for such inventory
in accordance with GMP requirements.

 

(ix)          Manufacture and Supply.  Other than Takeda’s termination of this
Agreement pursuant to Section 15.6 (Termination for Safety Reasons), at TBIL’s
request,

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

66

--------------------------------------------------------------------------------


 

Takeda shall supply, or cause to be supplied, to TBIL or its Designee the
Products until the earlier of the date TBIL is able to Manufacture or have
Manufactured the Products or the end of the first [***] month period following
the effective date of termination.  Such supply shall be at a price (A) during
the first [***] months of such period, equal to [***] and (B) [***].

 

(x)           Third Party Agreements.  Upon TBIL’s request, Takeda shall, and
shall cause its Affiliates to, assign to TBIL (or its Designee) any agreements
or arrangements with Third Party vendors to Develop, Manufacture, distribute,
sell or otherwise Commercialize or otherwise Exploit any Products, which
agreements or arrangements relate solely to the Products in the Terminated
Countries.  On a country-by country-basis, in the event of termination under
Section 15.2 (Termination Based on Mutual Written Agreement) or termination by
TBIL under Section 15.3 (Termination for Material Breach), Section 15.4
(Termination for Insolvency or Bankruptcy), or Section 15.7 (Termination for
Failure to Advance the Program), (A) [***], and  (B) [***].  To the extent that
any such agreement between Takeda and a Third Party is not assignable to TBIL
(or its Designee, as applicable) or is not related solely to the Products in the
Terminated Countries, Takeda shall reasonably cooperate with TBIL for TBIL (or
its Designee) to enter into a direct agreement with such Third Party for such
services and TBIL shall have no responsibility to reimburse Takeda for Third
Party Fees.

 

(xi)          Medical and Consumer Inquiries.  If, after the effective date of
termination, Takeda receives medical questions or inquiries from members of the
medical and paramedical professions or consumers regarding any Product in any
Terminated Country, it shall (unless otherwise required by Applicable Law) refer
such questions to TBIL (or its Designee), and TBIL (or its Designee) shall be
responsible for responding thereto.

 

(xii)         Timing and Diligence.  Each Party shall exercise Commercially
Reasonable Efforts to complete the transition activities contemplated in this
Section 15.8(a) in a timely and efficient manner and as soon as reasonably
practicable, and in any event within [***] months after the effective date of
termination (or such longer period as the Parties agree in writing or as
otherwise specified herein).  Except as otherwise expressly set forth herein,
TBIL shall reimburse all Third Party Expenses and all FTE costs incurred by
Takeda and its Affiliates to conduct any such transition activities after the
end of such [***]-month period, unless the delay was caused primarily by the
acts or omissions of Takeda or its Affiliates.  Takeda shall not, during the
period commencing on receipt of written notice of termination (or agreement to
terminate if termination is pursuant to Section 15.2) until the transition
activities contemplated in this Section 15.8(a) are complete or any time
thereafter, make any public statement that could reasonably be expected to have
a material adverse impact on the Manufacture, Development or Commercialization
of any Product in any Terminated Country, except for public statements made in
compliance with Applicable Laws and/or in good faith that are consistent with
Takeda’s internal publicity policies and procedures.

 

(xiii)        Expenses.  Except to the extent expressly set forth in this
Section 15.8(a), each Party shall be solely responsible for any internal
expenses and Third Party Expenses incurred by it and its Affiliates in
connection with the activities set forth in this Section 15.8(a).  To the extent
Takeda is required to reimburse TBIL for any TBIL Internal Costs or Third Party
Expenses, Takeda shall only be required to reimburse TBIL for those

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

67

--------------------------------------------------------------------------------


 

expenses which are actually incurred by TBIL and/or its Affiliates and are
reasonable and specifically allocated to such transfer activities.

 

(xiv)        TBIL ACKNOWLEDGES AND AGREES THAT EXCEPT FOR ANY MATERIALS PROVIDED
UNDER A SUPPLY AGREEMENT THAT ARE SUBJECT TO THE REPRESENTATIONS AND WARRANTIES
THEREIN (WHICH, FOR CLARITY, SHALL INCLUDE REPRESENTATIONS REGARDING COMPLIANCE
WITH LAWS), ANY AND ALL INVENTORY AND OTHER DOCUMENTS AND MATERIALS PROVIDED TO
TBIL BY OR ON BEHALF OF TAKEDA OR ANY OF ITS AFFILIATES IN CONNECTION WITH THIS
SECTION 15.8(a) MAY BE EXPERIMENTAL IN NATURE AND MAY HAVE UNKNOWN
CHARACTERISTICS.  TBIL SHALL USE PRUDENCE AND REASONABLE CARE IN THE USE,
HANDLING, STORAGE, TRANSPORTATION, DISPOSITION, AND CONTAINMENT OF SUCH
TRANSFERRED ITEMS.  WITHOUT LIMITING THE FOREGOING, EXCEPT FOR ANY MATERIALS
PROVIDED UNDER A SUPPLY AGREEMENT THAT ARE SUBJECT TO THE REPRESENTATIONS AND
WARRANTIES THEREIN, ANY AND ALL TRANSFERRED ITEMS ARE MADE AVAILABLE ON AN “AS
IS” BASIS, WITHOUT WARRANTY WITH RESPECT TO COMPLETENESS, COMPLIANCE WITH
REGULATORY STANDARDS OR REGULATIONS OR FITNESS FOR A PARTICULAR PURPOSE OR ANY
OTHER KIND OF WARRANTY WHETHER EXPRESS OR IMPLIED.

 

(xv)         Designees.  Notwithstanding anything to the contrary in this
Section 15.8, in the event that TBIL specifies a designee to be assigned or
otherwise transferred the relevant assets in accordance with this
Section 15.8(a) (each such designee, a “Designee”) (which Designee will be
specified as soon as reasonably practical, but in no event later than
twenty-five (25) Business Days following the effective date of the termination
of this Agreement), TBIL shall cause such Designee to comply, and shall remain
responsible for such Designee’s actions, omissions and compliance with all terms
hereof applicable to such assignment or transfer.  Any actions of such Designee
with respect to the activities and assets transferred under this Section 15.8
will be deemed activities of TBIL.

 

(b)           Termination for TBIL’s Material Breach or Insolvency.  In the
event that Takeda has the right to terminate pursuant to Section 15.3 or
Section 15.4, Takeda shall have the right to continue under the terms of this
Agreement (and for clarity, not exercise its right to terminate pursuant to such
Sections), subject to the following modifications of the terms hereof (provided
that Takeda notifies TBIL of such decision in writing no later than ten
(10) Business Days before the effective date of termination):

 

(i)            All Committees, including the JSC, shall be dissolved and TBIL’s
powers and responsibilities within all Committees shall automatically be assumed
by Takeda (provided that, for clarity, in no event shall Takeda have the right
to require TBIL to assume any additional or accelerated obligations, including
any operational or financial obligations);

 

(ii)           Takeda’s obligations to provide TBIL with the Development Plan
and Commercialization Plan, and updates thereto, shall terminate;

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

68

--------------------------------------------------------------------------------


 

(iii)          All licenses granted to TBIL under this Agreement shall terminate
upon the effective date of such termination; and

 

(iv)          Takeda’s payment obligations to TBIL under Article VIII shall be
reduced by [***].

 

(v)           In the event that Takeda does not elect to modify the Agreement as
described pursuant to this Section 15.8(b), then the effects of termination as
described in Section 15.8(a) shall apply as if this Agreement had terminated for
reasons described in Section 15.8(a), except that all Third Party Expenses
incurred by or on behalf of each Party and/or its Affiliates in connection with
any transfer activities under Section 15.8(a) and all expenses incurred by TBIL
and its Affiliates in connection with any Ongoing Trials shall be solely borne
by TBIL, and TBIL shall reimburse Takeda for such Third Party Expenses which are
actually incurred by or on behalf of Takeda and/or its Affiliates and are
reasonable and specifically allocated to such transfer activities.

 

(c)           Confidential Information.  Upon any termination (but not
expiration) of this Agreement in its entirety, Takeda shall use reasonable
efforts to promptly return to TBIL (or destroy, at Takeda’s option, with
confirmation in writing of such destruction provided to TBIL) all Confidential
Information of TBIL and all materials, items and devices related thereto or
derived therefrom and all copies thereof, except to the extent necessary to
comply with Applicable Laws or any obligations with respect to conducting any
Clinical Trials hereunder (provided that upon completion of such obligations,
Takeda shall be obligated to comply with this Section 15.8(c) in its entirety),
provided that Takeda shall not be required to return or destroy any computer
records or files containing TBIL’s Confidential Information that have been
created by Takeda’s automatic archiving and back-up procedures to the extent
that Takeda personnel (other than IT personnel) do not have access to such
records or files in the ordinary course of business.  In the event that,
following the exercise of reasonable efforts, Takeda has not returned (or
destroyed) any of the foregoing (the “Retained Information”), Takeda shall
remain subject to the terms of Article IX with respect to the Retained
Information for the duration set forth in Article IX.

 

(d)           Sublicenses and Licenses.  Unless the Parties otherwise agree in
writing, and subject to Section 15.8(a)(x), upon termination of this Agreement
for any reason, all sublicenses and subcontracts to the extent related to any
Products in the Terminated Countries and not transferred under
Section 15.8(a)(iv), and all licenses and other rights to the Takeda Technology
with respect to the Products in the Terminated Countries, granted by or on
behalf of Takeda, its Affiliates, its licensees and Sublicensees shall
terminate.

 

(e)           Takeda Obligations.  Except in the case of termination under
Section 15.6, as otherwise expressly set forth in this Article XV or TBIL’s
written request otherwise, Takeda shall continue to perform all its obligations
under this Agreement with respect to the Development and Commercialization of
Products after providing (or receiving) written notice of termination (or
agreement to terminate if termination is pursuant to Section 15.2) until the
effective date of termination (including its obligation to be responsible for
certain of the TBIL Internal Costs and TBIL’s and its Affiliates’ Third Party
Expenses hereunder), subject to Section 15.8(a)(vi) with respect to any Ongoing
Trials, provided that [***], including any activities

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

69

--------------------------------------------------------------------------------


 

which are planned to be initiated during the applicable notice period [***].  In
the event that this Agreement is terminated by Takeda pursuant to Section 15.6,
the Parties shall immediately begin winding down all activities hereunder at
Takeda’s direction and Takeda shall be solely responsible for Third Party
Expenses incurred by or on behalf of the Parties and its Affiliates in winding
down the activities hereunder.  Takeda shall have no obligation to make any
Development, Regulatory Approval, or First Commercial Sale Milestone Payments
following notice of termination to TBIL.

 

(f)            Accrued Rights.  Termination or expiration of this Agreement for
any reason will be without prejudice to any rights that will have accrued to the
benefit of a Party prior to the effective date of such termination.  Such
termination will not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

 

(g)           Survival.  Notwithstanding anything to the contrary contained
herein, the following provisions shall survive any expiration or termination of
this Agreement: Articles 9, 14, 15, 16, and 17 and Sections 1.1, 8.11, 8.12,
8.14, 12.1, and 12.2. Except as set forth in this Article XV or otherwise
expressly set forth herein, upon termination or expiration of this Agreement all
other rights and obligations of the Parties shall cease.

 

ARTICLE XVI
DISPUTE RESOLUTION

 

16.1        Disputes.

 

(a)           Officers.  Any dispute, controversy, claim, action or suit arising
out of, relating to or in connection with this Agreement, including the breach,
termination or validity thereof (each, a “Dispute”), shall first be submitted to
the Officers for amicable resolution by consensus.  If, for any reason, the
Officers are unable to resolve, in writing and by consensus, the matter so
referred to them within [***] days of such matter being first referred them, the
Dispute shall either: (i) be referred to the License Arbitrator as provided in
Section 16.1(c); or, (ii) in all other events, be finally resolved as provided
in Section 16.1(b); provided that, a Party shall not be required to submit for
amicable resolution under this Section 16.1(a) any application it may bring in a
court of competent jurisdiction, or to an arbitral tribunal, for preliminary and
temporary injunctive relief, or for pre-arbitral attachment or other order in
aid of arbitration, as the case may be.  For the avoidance of doubt, nothing in
this Section 16.1(a) is intended to, or shall, restrict the scope and extent of
Takeda’s final decision-making authority as provided in Section 2.6(c), and any
matter for which Takeda has final decision-making authority under
Section 2.6(c) will not be subject to dispute resolution under this Article XVI
.

 

(b)           Jurisdiction.  Except for Disputes submitted to the License
Arbitrator as provided in Section 16.1(c) below, any Dispute that is not
amicably resolved in writing as provided in Section 16.1(a) shall be resolved by
the Federal Courts of the United States or the Courts of the State of New York,
in each case located in the Borough of Manhattan, New York City, New York (“New
York Courts”).  In any such Dispute, each of the Parties irrevocably and
unconditionally:  (i) submits to the jurisdiction and venue of the New York
Courts; (ii) waives, to the fullest extent it may do so, any objection,
including any objection to the laying of venue or

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

70

--------------------------------------------------------------------------------


 

based on the grounds of forum non conveniens or any right of objection to
jurisdiction on account of its place of incorporation or domicile, which it may
now or hereafter have to the bringing of any such action or proceeding in any
New York Court; and (iii) consents to service of process in the manner provided
for notices in Section 17.9 below, or in any manner permitted by Applicable
Law.  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT; EACH PARTY CERTIFIES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS SET FORTH ABOVE IN THIS SECTION 16.1.

 

(c)           License Arbitration.

 

(i)            If, having undergone discussions as provided in Sections
15.8(a)(iv) and 16.1(a) above, the Parties cannot reach an agreement on the
reasonable terms and conditions for the license contemplated in
Section 15.8(a)(iv) above (the “License Terms”), then the Parties consent to
submit the question of the License Terms to final and binding arbitration as
provided in this Section 16.1(c).  The seat of arbitration shall be New York,
New York.  The arbitration shall be conducted ad hoc by a sole arbitrator, who
shall be an individual jointly appointed by the Parties (the “License
Arbitrator”).  If, for any reason, the Parties cannot jointly appoint the
License Arbitrator within [***] days of the date of a written request by any
Party for such joint appointment, then the License Arbitrator shall be appointed
by the AAA in accordance with its list and strike procedure.  When appointed by
the AAA, the License Arbitrator must be a practicing or retired attorney with no
less than [***] years of professional experience in the pharmaceutical industry.

 

(ii)           Within [***] days following the date of appointment of the
License Arbitrator, each of Takeda and TBIL shall submit to the License
Arbitrator and to the other Party, simultaneously, a written report explaining
in reasonable detail the terms of the license agreement that remain in dispute
between the Parties, and the respective Party’s position on those terms (each a
“First Submission”).  Within [***] days following the date of such submission to
the License Arbitrator, each of Takeda and TBIL shall simultaneously submit to
the License Arbitrator and to each other (a) a written response to the other
Party’s First Submission (each a “Second Submission”); and (b) proposed License
Terms consistent with the requirements of Section 15.8(a)(iv) above (“Takeda
Proposed Terms” and “TBIL Proposed Terms,” respectively).  If either or both of
Takeda or TBIL fail to timely deliver their respective First Submission or
Second Submission, then it or they shall be deemed to have waived their right to
make that submission.  The License Arbitrator may, in his or her sole
discretion, order the Parties to attend a one-day hearing, in person or through
counsel, to present oral arguments on their respective positions, if the License
Arbitrator considers that such an oral hearing is advisable.  The Parties
consent and agree that nothing herein, or under Applicable Law, requires that
the License Arbitrator hold such an oral hearing and that the License Arbitrator
may make his or her final determination on the written materials presented to
him or her.

 

(iii)          Taking into account the requirements for a license in
Section 15.8(a)(iv), the First Submissions, the Second Submissions, customary
and ordinary industry

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

71

--------------------------------------------------------------------------------


 

practices and standards, and, where applicable, the record of a one-day hearing
if one is held, the License Arbitrator shall issue an award designating either
of (A) the Takeda Proposed Terms or (B) the TBIL Proposed Terms, as the License
Terms provided in Section 15.8(a)(iv) above.  The License Arbitrator shall not
be permitted to, and may not, vary from or designate as the License Terms any
terms that deviate from one or the other of the Takeda Proposed Terms or the
TBIL Proposed Terms as submitted to him or her.  If either of Takeda or TBIL has
not timely submitted the Takeda Proposed Terms or TBIL Proposed Terms as
provided in Section 16.1(c)(ii) above, then the License Arbitrator shall issue
an award designating whichever of the Takeda Proposed Terms or TBIL Proposed
Terms has been submitted to him or her as the License Terms.  Except for certain
other limited relief provided in Section 16.1(d) below, which permits the
License Arbitrator to award certain relief to ensure the arbitration’s
confidentiality, award costs and fees for the arbitration, or issue preliminary
or injunctive relief in aid of arbitration, the License Arbitrator shall only
determine, and is only permitted to determine, which of the Takeda Proposed
Terms or TBIL Proposed Terms should constitute the License Terms and may not,
and in no event shall, award any other form of legal or equitable relief.

 

(iv)          The award of the License Arbitrator will be final and binding on
the Parties.  Judgment upon the award may be entered by any court of competent
jurisdiction.  For the avoidance of doubt, the License Arbitrator shall act as
an arbitrator, and not an expert, and his or her award, and this agreement to
submit the question of the License Terms to the determination of the License
Arbitrator, shall be governed by and construed in accordance with the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. (including Chapters 2 and 3 thereto) and,
as and if applicable, Article 75 of the New York Civil Practice Law and Rules.

 

(d)           General Terms for Arbitration.  The terms of subsections (i),
(ii) and (iii) below shall apply to any arbitration before a License Arbitrator
under Section 16.1(c).

 

(i)            The arbitration proceedings shall be confidential and the License
Arbitrator, as the case may be, shall issue appropriate protective orders to
safeguard each Party’s Confidential Information.  Except as required by
Applicable Law, no Party shall make (or instruct the License Arbitrator, as the
case may be, to make) any public announcement with respect to the proceedings or
decision of the License Arbitrator without prior written consent of the other
Party.  The existence of a dispute submitted to arbitration, and the outcome,
shall be kept in confidence by the License Arbitrator and the Parties, their
Affiliates, their counsel, insurers and re-insurers, accountants and auditors,
and any Person necessary to the conduct of the proceeding; provided that, the
confidentiality obligations imposed in this Section 16.1(d)(i) shall not apply
(1) if disclosure is required by Applicable Law; (2) to the extent necessary to
enforce the rights arising out of the award; or (3) to the extent necessary to
otherwise protect or pursue a legal right.

 

(ii)           In any arbitration proceeding, the License Arbitrator may also,
in its discretion, award the expenses and fees of the proceedings, including
reasonable attorneys’ expenses and fees, to the prevailing Party.

 

(iii)          By agreeing to arbitration, the Parties do not intend to deprive
any court of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral
attachment or other

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

72

--------------------------------------------------------------------------------


 

order in aid of arbitration proceedings.  Without prejudice to such provisional
remedies as may be available under the jurisdiction of a court, the License
Arbitrator shall have full authority to grant provisional remedies and to direct
the Parties to request that any court modify or vacate any temporary or
preliminary relief issued by such court, and to award damages for the failure of
any Party to respect the License Arbitrator orders to that effect.

 

ARTICLE XVII
MISCELLANEOUS

 

17.1        Remedies.  No remedy referred to in this Agreement is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available at law or in equity.

 

17.2        Amendments.  No provision in this Agreement shall be supplemented,
deleted, or amended except in a writing executed by an authorized representative
of each of TBIL and Takeda.

 

17.3        Interpretation.  The headings and captions to the several Articles
and Sections of this Agreement are included only for convenience of reference
and shall not in any way affect the construction of, or be taken into
consideration in interpreting, this Agreement.  In this Agreement: (a) the words
“either” and “or” are not exclusive and “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation” or like
expression; (b) “extent” in the phrase “to the extent” means the degree to which
a subject or other thing extends, and such phrase does not mean simply “if”;
(c) references to a Person are also to its permitted successors and assigns;
(d) references to the singular shall include the plural and vice versa;
(e) references to masculine, feminine and neuter pronouns and expressions shall
be interchangeable; (f) references to an “Article,” “Section,” “Exhibit” or
“Schedule” refer to an Article or Section of, or an Exhibit or Schedule to, this
Agreement; (g) references to “$”, “Dollar” or otherwise to dollar amounts refer
to the lawful currency of the United States; (h) references to a law include any
amendment or modification to such law and any rules and regulations issued
thereunder, whether such amendment or modification is made, or issuance of such
rules and regulations occurs, before or after the date of this Agreement;
(i) references to days (other than Business Days) means calendar days; and
(j) the words “hereof,” “hereto,” “herein” or “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.

 

17.4        Affiliates.  Each Party may perform its obligations hereunder
through one or more of its Affiliates.  Without limiting the foregoing, no Party
shall cause or permit any of its Affiliates to commit any act (including any act
or omission) which such Party is prohibited hereunder from committing directly. 
To the extent that this Agreement expressly obligates any Affiliates of either
Party (including, for clarity, as set forth in the license grants set forth in
Article III) such Party shall cause its applicable Affiliates to comply with
such obligations as if it were a party hereto, and such Party shall remain
responsible for the actions and/or omissions of such Affiliates in connection
with this Agreement.

 

17.5        Relationship of the Parties.  For all purposes and notwithstanding
any other provision of this Agreement to the contrary, the Parties’ respective
legal relationship under this

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

73

--------------------------------------------------------------------------------


 

Agreement to each other shall be that of an independent contractor.  Nothing in
this Agreement shall be construed to establish a relationship of partners or
joint ventures between the Parties or any of their respective Affiliates.

 

17.6        Force Majeure.  Neither Party will be held liable or responsible to
the other Party nor be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party including embargoes, acts of terrorism, acts of
war (whether war be declared or not), insurrections, strikes, riots, civil
commotions, acts of God (including fire, floods, tsunami and earthquakes) or
other factors outside the reasonable control of the affected Party (“Force
Majeure”).  Such excuse from liability and responsibility shall be effective
only to the extent and duration of the event(s) causing the failure or delay in
performance and provided that the affected Party has not caused such event(s) to
occur.  The affected Party will notify the other Party of such Force Majeure
circumstances as soon as reasonably practical and will make every reasonable
effort to mitigate the effects of such Force Majeure circumstances.

 

17.7        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, including any federal law as
it would be applied in the State of New York, without regarding to the conflict
of laws principals thereof that would mandate the application of the laws of any
other jurisdiction.

 

17.8        Assignment.  Except as otherwise expressly provided herein, neither
this Agreement nor any of the rights or obligations hereunder may be assigned by
either TBIL or Takeda without (a) the prior written consent of TBIL in the case
of any assignment by Takeda or (b) the prior written consent of Takeda in the
case of an assignment by TBIL, except in each case (i) to an Affiliate of the
assigning Party, provided that the assigning Party shall remain primarily liable
hereunder notwithstanding any such assignment, or (ii) to any Third Party who
acquires all or substantially all of the business of the assigning Party to
which this Agreement relates, by merger, sale of assets or otherwise, so long as
such Affiliate or Third Party agrees in writing to be bound by the terms of this
Agreement.  Any attempted assignment in violation of this Section 17.8 shall be
void.  This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.

 

17.9        Notices.  All demands, notices, consents, approvals, reports,
requests and other communications hereunder must be in writing and will be
deemed to have been duly given only if delivered personally, by facsimile with
confirmation of receipt, by mail (first class, postage prepaid), or by overnight
delivery using a globally-recognized carrier, to the Parties at the following
addresses:

 

If to TBIL:

 

Theravance Biopharma Ireland Limited

Fitzwilliam Hall, Fitzwilliam Place

Dublin 2

Ireland

Facsimile: [***]

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

74

--------------------------------------------------------------------------------


 

Attn: President

 

with a copy to:

 

Theravance Biopharma US, Inc.

901 Gateway Boulevard

South San Francisco, CA 94080

Facsimile: [***]

Attn: Head, Business Development

 

and a copy to:

 

Theravance Biopharma, Inc.

c/o Theravance Biopharma US, Inc.

901 Gateway Boulevard

South San Francisco, CA 94080

Facsimile: [***]

Attn: General Counsel

 

If to Takeda:

 

Millennium Pharmaceuticals, Inc.

40 Landsdowne Street

Cambridge, MA 02139

Facsimile: [***]

Attn: [***]

with a copy to:

 

Takeda Pharmaceuticals U.S.A., Inc.

One Takeda Parkway

Deerfield, IL 60015

Facsimile: [***]

Attn: General Counsel

 

or to such other address as the addressee shall have last furnished in writing
in accord with this provision to the addressor.  All notices shall be deemed
effective upon receipt by the addressee.

 

17.10      Severability.  In the event of the invalidity of any provisions of
this Agreement, the Parties agree that such invalidity shall not affect the
validity of the remaining provisions of this Agreement.  The Parties will
replace an invalid provision with valid provisions which most closely
approximate the purpose and economic effect of the invalid provision.  In the
event that the terms and conditions of this Agreement are materially altered as
a result of the preceding sentences, the Parties shall renegotiate the terms and
conditions of this Agreement in order to resolve any inequities.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

75

--------------------------------------------------------------------------------


 

17.11      Limitation of Damages.  EXCEPT WITH RESPECT TO BREACH OF ARTICLE IX
OR THE INDEMNIFICATION RIGHTS AND OBLIGATIONS OF EITHER PARTY HEREUNDER WITH
RESPECT TO THIRD PARTY CLAIMS, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS
OF PROFITS) SUFFERED BY THE OTHER PARTY, REGARDLESS OF THE THEORY OF LIABILITY
(INCLUDING CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE) AND
REGARDLESS OF WHETHER IT HAS BEEN INFORMED OF THE POSSIBILITY OR LIKELIHOOD OF
SUCH DAMAGES.

 

17.12      Waiver.  Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition.  No waiver by any Party
of any term or condition of this Agreement, in any one or more instances, shall
be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.  Except as expressly set
forth in this Agreement, all rights and remedies available to a Party, whether
under this Agreement or afforded by law or otherwise, will be cumulative and not
in the alternative to any other rights or remedies that may be available to such
Party.

 

17.13      Entire Agreement.  This Agreement (including the exhibits and
schedules hereto) constitutes the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all previous agreements and
understandings between the Parties, whether written or oral.  As of the date
hereof, (a) the Confidentiality Agreement is hereby terminated without further
force and effect, superseded by the terms of this Agreement (including
Article IX) and, (b) for clarity, all obligations between the Parties relating
to confidentiality, including with respect to confidential information exchanged
between the Parties under the Confidentiality Agreement, shall be governed by
the terms of this Agreement (including Article IX).

 

17.14      Third Party Beneficiaries.  This Agreement is for the sole benefit of
the Parties and their permitted successors and assigns and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the Parties and such successors and assigns, any legal or equitable rights
hereunder.

 

17.15      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.

 

17.16      No Strict Construction.  Each Party hereto represents that it has
been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof.  In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption shall exist or be implied against the Party which drafted such
terms and provisions.

 

[Remainder of page intentionally left blank; Signature page follows.]

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, TBIL and Takeda have caused this Agreement to be executed by
their duly authorized representatives as of the Execution Date.

 

 

 

THERAVANCE BIOPHARMA IRELAND LIMITED

 

 

 

By

/s/ Ann Brady

 

Name:

Dr. Ann Brady

 

Title:

President, Theravance Biopharma Ireland Limited

 

 

 

 

 

 

 

MILLENNIUM PHARMACEUTICALS, INC.

 

 

 

 

By

/s/ Christophe Bianchi

 

Name:

Christophe Bianchi

 

Title:

President

 

[Signature Page]

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

Schedule 9.5

 

Press Release

 

Takeda Licenses Global Rights to Theravance Biopharma’s TD-8954, a Novel 5-HT4
Agonist and Motility Agent for Gastrointestinal Motility Disorders

 

Deal Provides Takeda Global Rights to Selective 5-HT4 Agonist; Highlights
Takeda’s Commitment to Gastroenterology as a Core Therapeutic Area

 

Osaka, Japan, June xx, 2016, and Dublin, Ireland; June xx, 2016 — Takeda
Pharmaceutical Company Limited (TSE: 4502) (“Takeda”) and Theravance
Biopharma, Inc.  (NASDAQ: TBPH) (“Theravance Biopharma”) today announced that
the companies have entered into a global license, development and
commercialization agreement for TD-8954, a selective 5-HT4 receptor agonist
being investigated for potential use in the treatment of gastrointestinal
motility disorders, including enteral feeding intolerance (“EFI”).

 

TD-8954 is being developed for the short-term use with EFI to achieve early
nutritional adequacy in critically ill patients at high nutritional risk, an
indication for which the compound received U.S. Food and Drug Administration
(FDA) Fast Track Designation.  Theravance Biopharma has most recently completed
a study evaluating the safety, tolerability and pharmacodynamics of a single
dose of the compound administered intravenously compared to metoclopramide in
critically ill patients with EFI.

 

“The addition of TD-8954 to our portfolio highlights Takeda’s commitment to the
development of treatments to improve the health of patients with
gastroenterological disorders,” said Asit Parikh, M.D., Ph.D., Head,
Gastroenterology Therapeutic Area Unit, Takeda. “As a leader in
gastroenterology, Takeda has a history of bringing innovative treatments to
patients where there is significant unmet need. We believe that TD-8954 has the
potential to deliver therapeutic benefit to patients with gastrointestinal
motility disorders, including EFI. Today EFI impacts approximately one million
Americans and there are currently no FDA-approved treatment options available.”

 

“This is an important licensing deal for Theravance Biopharma as it provides a
path forward for the development of this much-needed treatment option.  Our
single-dose study of TD-8954 in critically ill patients with EFI provided early
confidence in the potential for TD-8954 to improve gastric emptying time.  This
is important as delayed gastric emptying makes it more difficult to feed
patients in the ICU, slowing their recovery time, extending their stay in the
ICU and increasing the risk of ICU-related complications,” said Rick E
Winningham, Chairman and Chief Executive Officer of Theravance Biopharma.
“Takeda is an industry leader in the development of treatments for
gastrointestinal disorders, which we believe makes the company an ideal partner
to drive the continued advancement of TD-8954.”

 

Theravance Biopharma will receive an upfront cash payment of $15 million and
will be eligible to receive success based development and sales milestone
payments as well as double digit royalties

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

on worldwide net sales by Takeda. The first $110 million of potential milestones
are associated with the development, regulatory and commercial launch milestones
for EFI or other intravenously dosed indications. The transaction is expected to
close during the second calendar quarter of 2016, and is subject to customary
closing conditions and clearance under the Hart-Scott-Rodino Antitrust
Improvements Act (“HSR Act”).

 

About Takeda

 

Takeda Pharmaceutical Company Limited (TSE: 4502) is a global, R&D-driven
pharmaceutical company committed to bringing better health and a brighter future
to patients by translating science into life-changing medicines. Takeda focuses
its research efforts on oncology, gastroenterology and central nervous system
therapeutic areas. It also has specific development programs in specialty
cardiovascular diseases as well as late-stage candidates for vaccines. Takeda
conducts R&D both internally and with partners to stay at the leading edge of
innovation. New innovative products, especially in oncology, central nervous
system and gastroenterology, as well as its presence in emerging markets, fuel
the growth of Takeda. More than 30,000 Takeda employees are committed to
improving quality of life for patients, working with our partners in health care
in more than 70 countries. For more information,
visit http://www.takeda.com/news.

 

Takeda’s Commitment to Gastroenterology

 

Takeda is a global leader in gastroenterology. With expertise spanning more than
25 years, the company’s dedication to innovation continues to evolve and have a
lasting impact. ENTYVIO® (vedolizumab) demonstrates Takeda’s global capabilities
and expansion into the specialty care market in gastroenterology and biologics.
Designed and developed specifically to target the gastrointestinal (GI) tract,
ENTYVIO was launched in 2014 for the treatment of adults with moderate to severe
ulcerative colitis and Crohn’s disease. TAKECAB® (vonoprazan fumarate) is
Takeda’s potassium-competitive acid blocker and was launched in Japan in
2015. Takeda also markets motility agent AMITIZA® (lubiprostone), which
originally launched in 2006 for the treatment of chronic idiopathic
constipation, and received subsequent approval to treat irritable bowel syndrome
with constipation and opioid-induced constipation. Preceding these notable
launches, Takeda pioneered gastroenterological breakthroughs in proton pump
inhibitors beginning in the 1990’s with lansoprazole. Through specialized and
strategic in-house development, external partnerships, in-licensing and
acquisitions, Takeda currently has a number of promising early stage GI assets
in development, and remains committed to delivering innovative, therapeutic
options for patients with gastrointestinal and liver diseases.

 

About Theravance Biopharma

 

Theravance Biopharma is a diversified biopharmaceutical company with the core
purpose of creating medicines that make a difference in the lives of patients
suffering from serious illness.  Our pipeline of internally discovered product
candidates includes potential best-in-class medicines to address the unmet needs
of patients being treated for serious conditions primarily in the acute care
setting. VIBATIV® (telavancin), our first commercial product, is a once-daily
dual-mechanism antibiotic approved in the U.S., Europe and certain other
countries for certain difficult-to-treat infections. Revefenacin (TD-4208) is a
long-acting muscarinic antagonist (LAMA) being developed as a potential
once-daily, nebulized treatment for chronic obstructive pulmonary disease
(COPD). Our neprilysin (NEP) inhibitor program is designed to develop selective
NEP inhibitors for the treatment of a range of major cardiovascular and renal
diseases, including acute and chronic heart failure, hypertension and chronic
kidney diseases such as diabetic nephropathy. Our research efforts

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

are focused in the areas of inflammation and immunology, with the goal of
designing medicines that provide targeted drug delivery to tissues in the lung
and gastrointestinal tract in order to maximize patient benefit and minimize
risk. The first program to emerge from this research is designed to develop
GI-targeted pan-Janus kinase (JAK) inhibitors for the treatment of a range of
inflammatory intestinal diseases.

 

In addition, we have an economic interest in future payments that may be made by
Glaxo Group Limited or one of its affiliates (GSK) pursuant to its agreements
with Innoviva, Inc. relating to certain drug development programs, including the
Closed Triple (the combination of fluticasone furoate, umeclidinium, and
vilanterol), currently in development for the treatment of COPD and asthma.

 

For more information, please visit www.theravance.com.

 

THERAVANCE®, the Cross/Star logo, MEDICINES THAT MAKE A DIFFERENCE® and
VIBATIV® are registered trademarks of the Theravance Biopharma group of
companies.

 

Takeda’s Forward-Looking Statements

 

This press release contains “forward-looking statements.” Forward-looking
statements include all statements other than statements of historical fact,
including plans, strategies and expectations for the future, statements
regarding the expected timing of filings and approvals relating to the
transaction, the expected timing of the completion of the transaction, the
ability to complete the transaction or to satisfy the various closing
conditions, future revenues and profitability from or growth or any assumptions
underlying any of the foregoing. Statements made in the future tense, and words
such as “anticipate,” “expect,” “project,” “continue,” “believe,” “plan,”
“estimate,” “pro forma,” “intend,” “potential,” “target,” “forecast,”
“guidance,” “outlook,” “seek,” “assume,” “will,” “may,” “should,” and similar
expressions are intended to qualify as forward-looking statements.
Forward-looking statements are based on estimates and assumptions made by
management that are believed to be reasonable, though they are inherently
uncertain and difficult to predict. Investors and security holders are cautioned
not to place undue reliance on these forward-looking statements.

 

Forward-looking statements involve risks and uncertainties that could cause
actual results or experience to differ materially from that expressed or implied
by the forward-looking statements. Some of these risks and uncertainties
include, but are not limited to: required regulatory approvals for the
transaction may not be obtained in a timely manner, if at all; the conditions to
closing of the transaction may not be satisfied; competitive pressures and
developments; applicable laws and regulations; the success or failure of product
development programs; actions of regulatory authorities and the timing thereof;
changes in exchange rates; and claims or concerns regarding the safety or
efficacy of marketed products or product candidates in development.

 

The forward-looking statements contained in this press release speak only as of
the date of this press release, and neither Theravance Biopharma nor Takeda
undertakes any obligation to revise or update any forward-looking statements to
reflect new information, future events or circumstances after the date of the
forward-looking statement. If one or more of these statements is updated or
corrected, investors and others should not conclude that additional updates or
corrections will be made.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

Theravance Biopharma’s Forward-Looking Statements

 

This press release contains certain “forward-looking” statements as that term is
defined in the Private Securities Litigation Reform Act of 1995 regarding, among
other things, statements relating to goals, plans, objectives and future events.
Theravance Biopharma intends such forward-looking statements to be covered by
the safe harbor provisions for forward-looking statements contained in
Section 21E of the Securities Exchange Act of 1934 and the Private Securities
Litigation Reform Act of 1995. Examples of such statements include statements
relating to: the Company’s strategies, plans and objectives, the Company’s
regulatory strategies and timing and results of clinical studies, the potential
benefits and mechanisms of action of the Company’s product and product
candidates and the Company’s expectations for product candidates through
development and commercialization. These statements are based on the current
estimates and assumptions of the management of Theravance Biopharma as of the
date of the press release and are subject to risks, uncertainties, changes in
circumstances, assumptions and other factors that may cause the actual results
of Theravance Biopharma to be materially different from those reflected in the
forward-looking statements. Important factors that could cause actual results to
differ materially from those indicated by such forward-looking statements
include, among others, risks related to: delays or difficulties in commencing or
completing clinical studies, the potential that results from clinical or
non-clinical studies indicate the Company’s product candidates are unsafe or
ineffective, the feasibility of undertaking future clinical trials for our
product candidates based on FDA policies and feedback, dependence on third
parties to conduct clinical studies, delays or failure to achieve and maintain
regulatory approvals for product candidates. Other risks affecting Theravance
Biopharma are described under the heading “Risk Factors” contained in Theravance
Biopharma’s Quarterly Report on Form 10-Q filed with the Securities and Exchange
Commission (SEC) on May 10, 2016. In addition to the risks described above and
in Theravance Biopharma’s other filings with the SEC, other unknown or
unpredictable factors also could affect Theravance Biopharma’s results. No
forward-looking statements can be guaranteed and actual results may differ
materially from such statements. Given these uncertainties, you should not place
undue reliance on these forward-looking statements. Theravance Biopharma assumes
no obligation to update its forward-looking statements on account of new
information, future events or otherwise, except as required by law.

 

###

 

CONTACTS:

 

 

 

For Theravance Biopharma:

For Takeda:

Renee Gala

Tsuyoshi Tada

Chief Financial Officer

Media in Japan

650-808-4045

tsuyoshi.tada@takeda.com

investor.relations@theravance.com

+81 33 278 2417

 

 

Tim Brons

Elissa Johnsen

Vida Strategic Partners (media)

Media outside of Japan

646-319-8981

elissa.johnsen@takeda.com

tbrons@vidasp.com

+1 224 554 3185

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

Schedule 10.2

 

None.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

Schedule 10.5(d)(vii)

 

None.

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

Exhibit 1.1(a)

 

Chemical Structure of the Compound

 

[g116411ks17i001.jpg]

 

TD-8954

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

Exhibit 1.1(b)

 

TBIL Patents

 

(As of the Execution Date and to be updated by TBIL prior to the Effective Date)

 

Patent Family [***]

 

Title: [***]

 

Country

 

Application No

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[End of Exhibit 1.1(b)]

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

Exhibit 1.1(c)

 

Chemical Structure of Velusetrag

 

[g116411ks17i002.jpg]

 

Velusetrag

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

Exhibit 8.5

 

Example of Royalty Adjustments and Royalty Floor

 

Third Party IP. By way of example only, if: (i) Takeda deems that it is
necessary (in accordance with Section 8.4(a)) to obtain a license to Third Party
IP with respect to a given country; (ii) the amount of royalties due to the
Third Party under such license with respect to a particular Calendar Quarter is
[***]; and (iii) the royalties payable by Takeda to TBIL under Section 8.3
during the applicable Calendar Quarter based upon the Net Sales in such country
are [***] prior to any adjustments, the amount due to TBIL following the
adjustment provided for in Section 8.4(a) and the application of the royalty
floor provided for in Section 8.5 would be calculated as follows:

 

Total royalty amount prior to adjustment:

 

$[***]

Reduction in royalty amount due to Third Party license (Section 8.4(a)):

 

[(.50)($[***])] = $[***]

Maximum royalty reduction under Section 8.4(a):

 

[(.50)($[***)]] = $[***]

Royalty floor under Section 8.5:

 

[(.50)($[***])] = $[***]

Royalty amount payable to TBIL following Section 8.4(a) adjustment and
application of maximum royalty reduction under Section 8.4(a):

 

$[***]

Reduction under Section 8.4(a) carried forward to subsequent Calendar Quarter:

 

$[***] – $[***] = ($[***])

 

Generic Competition In A Country. By way of example only, if: (i) the Product
Share with respect to a Product in a country in a Calendar Quarter is [***] and
(ii) the royalties payable by Takeda to TBIL pursuant to Section 8.3 during the
applicable Calendar Quarter for the Product based upon the Net Sales in such
country are [***] prior to any adjustments, and (iii) the amount due by Takeda
for a license to Third Party IP pursuant to Section 8.4(a) with respect to such
Product in such country is [***], then the amount due to TBIL following the
adjustments provided for in both Section 8.3(c) and Section 8.4(a) and the
application of the royalty floor provided for in Section 8.5 would be calculated
as follows:

 

Total royalty amount prior to adjustment:

 

$[***]

Royalty amount due as a result of Generic Competition in such Country
(Section 8.3(c)):

 

$[***] – [(.25)($[ ***])] = $[***]

Reduction in royalty amount due to Third Party IP license (Section 8.4(a)):

 

$[***] – [(.50)($[ ***])] = $[***]

Royalty floor under Section 8.5:

 

(.50)($[ ***]) = $[***]

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------


 

Royalty amount payable to TBIL following Section 8.3(c) and
Section 8.4(a) adjustments and application of royalty floor under Section 8.5:

 

$[***]

 

Generic Competition In A Country. By way of example only, if (i) the Product
Share with respect to a Product in a country in a Calendar Quarter is [***]; 
(ii) the royalties payable by Takeda to TBIL pursuant to Section 8.3 during the
applicable Calendar Quarter for the Product based upon the Net Sales in such
country are [***] prior to any adjustments, and (iii) the amount due for a
license to Third Party IP pursuant to Section 8.4(a) with respect to such
Product in such country is [***], then the amount due to TBIL following the
adjustment provided for in Section 8.3(c) and Section 8.4(a) and the application
of the royalty floor provided for in Sections 8.4(a) and Section 8.5 would be
calculated as follows:

 

Total royalty amount prior to adjustment:

 

$[***]

Royalty amount due as a result of Generic Competition in A Country
(Section 8.3(c)):

 

$[***] - [(.50)($[ ***])] = $[***]

Reduction in royalty amount due to Third Party IP license (Section 8.4(a)):

 

(.50)($[ ***]) = $[***] {Note: Without application of royalty floor maximum
reduction under Section 8.4(a) in example Calendar Quarter is capped at $[***]}

Total royalty amount due prior to application of maximum reduction under
Section 8.4(a) or royalty floor

 

$[***] – $[***] = $[***]

Royalty floor(Section 8.5)

 

(.50)($[ ***]) = $[***]

Royalty amount payable to TBIL following Section 8.3(c) and
Section 8.4(a) adjustments and application of maximum reduction under
Section 8.4(a) and royalty floor under Section 8.5:

 

$[***]

Reduction under Section 8.4(a)carried forward to subsequent Calendar Quarter:

 

$[***] – $[***] = ($[***])

 

--------------------------------------------------------------------------------

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------